 



EXHIBIT 10.1
AMENDED
REVOLVING CREDIT AGREEMENT
Dated as of February 15, 2006
by and among
ALON USA, LP
as Borrower
THE GUARANTOR COMPANIES
FROM TIME TO TIME PARTY HERETO
THE FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY HERETO
and
ISRAEL DISCOUNT BANK OF NEW YORK,
as Administrative Agent, Co-Arranger and Collateral Agent
and
BANK LEUMI USA,
as Co-Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS; CERTAIN TERMS     1  
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Accounting and Other Terms     27  
 
  Section 1.03   Time References     27  
 
                ARTICLE II THE REVOLVING CREDIT LOANS     28  
 
  Section 2.01   Revolving Credit Commitments     28  
 
  Section 2.02   Revolving Credit Loans     28  
 
  Section 2.03   Making the Revolving Credit Loans     28  
 
  Section 2.04   Revolving Credit Notes; Repayment of Revolving Credit Loans    
29  
 
  Section 2.05   Funding and Settlement Procedures     29  
 
  Section 2.06   Interest     31  
 
  Section 2.07   Reduction of Revolving Credit Commitment; Prepayment of
Revolving Credit Loans     32  
 
  Section 2.08   Fees     33  
 
  Section 2.09   Eurodollar Rate Not Determinable; Illegality or Impropriety    
34  
 
  Section 2.10   Indemnity     35  
 
  Section 2.11   Continuation and Conversion of Revolving Credit Loans     36  
 
  Section 2.12   Taxes     36  
 
  Section 2.13   Increases to the Facility Sublimit     39  
 
                ARTICLE III LETTERS OF CREDIT     40  
 
  Section 3.01   Letters of Credit     40  
 
  Section 3.02   Participations     43  
 
  Section 3.03   Issuance of Letters of Credit; Fees     47  
 
                ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION     48  
 
  Section 4.01   Audit and Collateral Monitoring Fees     48  
 
  Section 4.02   Payments; Computations and Statements     48  
 
  Section 4.03   Sharing of Payments, Etc     49  
 
  Section 4.04   Apportionment of Payments     50  
 
  Section 4.05   Increased Costs and Reduced Return     50  
 
                ARTICLE V CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT ISSUANCE
AND LENDING     51  
 
  Section 5.01   Conditions Precedent to Effectiveness     52  
 
  Section 5.02   Conditions Precedent to Revolving Credit Loans and Letters of
Credit     54  
 
                ARTICLE VI REPRESENTATIONS AND WARRANTIES     55  
 
  Section 6.01   Representations and Warranties     55  
 
                ARTICLE VII COVENANTS OF COMPANIES     62  
 
  Section 7.01   Affirmative Covenants     62  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  Section 7.02   Negative Covenants     70  
 
                ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS
RECEIVABLE AND OTHER COLLATERAL     77  
 
  Section 8.01   Management of Collateral     77  
 
  Section 8.02   Accounts Receivable Documentation     78  
 
  Section 8.03   Status of Accounts Receivable and Other Collateral     79  
 
  Section 8.04   Collateral Custodian     80  
 
                ARTICLE IX THE AGENT     80  
 
  Section 9.01   Authorization and Action     80  
 
  Section 9.02   Borrower’s Default     80  
 
  Section 9.03   Reliance, Etc     81  
 
  Section 9.04   IDB and Bank Leumi     81  
 
  Section 9.05   Lender Credit Decision     82  
 
  Section 9.06   Indemnification     82  
 
  Section 9.07   Successor Agent     83  
 
  Section 9.08   Collateral Matters     83     ARTICLE X EVENTS OF DEFAULT    
85  
 
  Section 10.01   Events of Default     85  
 
                ARTICLE XI GUARANTY     89  
 
  Section 11.01   Guaranty     89  
 
  Section 11.02   Obligations Unconditional     90  
 
  Section 11.03   Waivers     90  
 
  Section 11.04   Subrogation     91  
 
  Section 11.05   No Waiver; Remedies     91  
 
  Section 11.06   Stay of Acceleration     91  
 
                ARTICLE XII MISCELLANEOUS     92  
 
  Section 12.01   Termination; Annual Review     92  
 
  Section 12.02   Notices, Etc     92  
 
  Section 12.03   Amendments, Etc     93  
 
  Section 12.04   No Waiver; Remedies, Etc     94  
 
  Section 12.05   Expenses; Taxes; Attorneys’ Fees     94  
 
  Section 12.06   Right of Set Off     95  
 
  Section 12.07   Severability     96  
 
  Section 12.08   Assignments and Participations     96  
 
  Section 12.09   Counterparts     98  
 
  Section 12.10   Headings     98  
 
  Section 12.11   Governing Law     98  
 
  Section 12.12   Waiver of Jury Trial, Etc     99  
 
  Section 12.13   Consent by the Agent, Lenders     99  
 
  Section 12.14   No Party Deemed Drafter     99  
 
  Section 12.15   Reinstatement; Certain Payments     99  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  Section 12.16   Indemnification     100  
 
  Section 12.17   Environmental Indemnification     100  
 
  Section 12.18   Binding Effect     101  
 
  Section 12.19   Interest     101  
 
  Section 12.20   Entire Agreement     102  
 
  Section 12.21   Patriot Act     102  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

     
SCHEDULE A
  Agent Account
SCHEDULE B
  Lenders and Lenders’ Revolving Credit Commitments
SCHEDULE C
  Fiscal Year, Fiscal Month and Fiscal Quarter
SCHEDULE D
  Pipelines
SCHEDULE E
  Terminals
SCHEDULE F
  Stock Option Plan
SCHEDULE 6.01(e)
  Inventory Locations; Books and Records Locations; Chief Executive Offices
SCHEDULE 6.01(f)
  Subsidiaries
SCHEDULE 6.01(g)
  Litigation
SCHEDULE 6.01(j)
  ERISA
SCHEDULE 6.01(cc)
  Bank Accounts
SCHEDULE 6.01(dd)
  Name; Jurisdiction of Organization; Organizational ID Number; FEIN
 
   
EXHIBIT A
  Form of Revolving Credit Notes
EXHIBIT B
  Form of Security Agreement
EXHIBIT C
  Form of Subordination Agreement
EXHIBIT D
  Form of Assignment and Acceptance
EXHIBIT E
  Form of Notice of Borrowing
EXHIBIT F
  Form of Joinder Agreement
EXHIBIT G
  Form of Borrowing Base Certificate
EXHIBIT H
  Form of Letter of Credit Application
EXHIBIT I
  Form of Notice of Facility Sublimit Increase
EXHIBIT J
  Form of Extension Notice

-iv-



--------------------------------------------------------------------------------



 



AMENDED REVOLVING CREDIT AGREEMENT
          AMENDED REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as of
February 15, 2006 by and among Alon USA, LP, f/k/a SWBU, L.P., a Texas limited
partnership (the “Borrower”), Alon USA Energy, Inc., a Delaware corporation
(together with any successor thereto, the “Parent”), all direct and indirect
subsidiaries of the Parent other than subsidiaries of Alon Interests (as defined
below), the financial institutions from time to time party hereto (each a
“Lender” and collectively, the “Lenders”), Israel Discount Bank of New York, as
administrative agent, co-arranger and collateral agent for the Lenders (in such
capacity, the “Agent”), and Bank Leumi USA, as co-arranger for the Lenders.
RECITALS
          Pursuant to the original Amended Revolving Credit Agreement dated as
of January 14, 2004 (as amended prior to the date hereof, the “Existing
Revolving Credit Agreement”), by and among the Companies (as defined below), the
Lenders and the Agent, the Lenders extended credit to the Borrower consisting of
a revolving credit facility in an aggregate principal amount not to exceed
$141,600,000 at any time outstanding. The Companies have asked the Lenders to
amend the Existing Revolving Credit Agreement in order to, among other things,
(a) increase the size of the Total Commitment (as defined below) to an aggregate
principal amount not in excess of $240,000,000 at any time outstanding, which
may be utilized for revolving credit loans and for letters of credit, and
(b) amend certain other provisions of the Existing Revolving Credit Agreement.
The proceeds of the revolving loans and letters of credit under this Agreement
shall be used by the Borrower (i) for working capital purposes of the Borrower
and its subsidiaries, (ii) to pay fees and expenses of the Borrower incurred in
connection with this Agreement, and (iii) for other purposes permitted herein.
Accordingly, the Companies, the Borrower, the Lenders and the Agent hereby agree
that the Existing Revolving Credit Agreement is amended as follows:
ARTICLE I
DEFINITIONS; CERTAIN TERMS
          Section 1.01 Definitions. As used in this Agreement, the following
terms shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
          “Account” shall have the meaning assigned to it in Article 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof.
          “Account Debtor” means each debtor, customer or obligor in any way
obligated on or in connection with any Account Receivable.
          “Accounts Receivable” means any and all rights of a Person to payment
for goods sold or services rendered, including accounts, contract rights and
general intangibles arising out of or related to any Accounts and any and all
such rights evidenced by chattel paper, instruments

 



--------------------------------------------------------------------------------



 



or documents, whether due or to become due and whether or not earned by
performance, and whether now or hereafter acquired or arising in the future and
any proceeds arising therefrom or relating thereto.
          “Action” has the meaning specified therefor in Section 12.13 hereof.
          “Affiliate” means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(i) vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors (or other Persons performing a similar function) of such
Person or (ii) direct or cause the direction of the management and policies of
such Person whether by contract or otherwise. Anything to the contrary
notwithstanding, in no event shall the Agent, the WC Collateral Agent or any
Lender be deemed to be an Affiliate of any Loan Party.
          “Agent” has the meaning specified therefor in the preamble hereto.
          “Agent Account” means the account of the Agent set forth in Schedule A
hereto.
          “Agent Advances” has the meaning specified therefor in Section 9.08
hereof.
          “Agreement” has the meaning specified therefor in the first paragraph
hereof.
          “Alon Assets” means Alon Assets, Inc., a Delaware corporation.
          “Alon Capital” means Alon USA Capital, Inc., a Delaware corporation
and a Subsidiary of the Parent.
          “Alon Interests” means Alon USA Interests, LLC, a Texas limited
liability company.
          “Alon Israel” means Alon Israel Oil Company Ltd., a limited liability
company under the laws of the State of Israel and the parent company of the
Parent.
          “Alon Logistics” means Alon Pipeline Logistics, LLC, a Delaware
limited liability company.
          “Alon Logistics Notes” means the subordinated intercompany promissory
notes in an aggregate principal amount of $112,000,000, issued by the Borrower
or one or more Subsidiaries of Alon USA to Alon Logistics in exchange for
delivery by Alon Logistics to the Borrower or such Subsidiaries of the Cash
Consideration relating to the Pipeline Transactions.
          “Alon Operating” means Alon USA Operating, Inc., a Delaware
corporation and a Subsidiary of the Parent.
          “Alon Pipeline” means Alon USA Pipeline, Inc., a Delaware corporation.

2



--------------------------------------------------------------------------------



 



          “Alon Pipeline Assets” means Alon Pipeline Assets, LLC, a Texas
limited liability company.
          “Alon Refining” means Alon USA Refining, Inc., a Delaware corporation,
or any successor thereto by merger.
          “Alon USA” means Alon USA, Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Parent.
          “APPL” means Alon Petroleum Pipe Line Company, f/k/a American
Petrofina Pipe Line Company, a Delaware corporation.
          “Applicable Borrowing Base Percentage” means, as of any date:
          (a) if either (i) the WC Collateral Agent (for the benefit of the
Lenders) has a legal, valid and perfected first or second priority Lien on all
or substantially all of the Fixed Assets and Capital Stock owned by the Loan
Parties, or (ii) the WC Collateral Agent does not have a Lien on all or
substantially all of the Fixed Assets and Capital Stock owed by the Loan Parties
and so long as such Fixed Assets or Capital Stock are not subject to any Lien of
any other Person, then (A) 90% (with respect to the Net Amount of Eligible
Accounts Receivable), and (B) 85% (with respect to Eligible Inventory), and
          (b) if the WC Collateral Agent does not have a Lien on all or
substantially all of the Fixed Assets and Capital Stock owned by the Loan
Parties and such Fixed Assets or Capital Stock are subject to a Lien of any
other Person, then (A) 85% (with respect to the Net Amount of Eligible Accounts
Receivable), and (B) 80% (with respect to Eligible Inventory).
          “Applicable Percentage” means, with respect to a Permitted Investment,
the percentage that IDB ordinarily advances against such Permitted Investment in
accordance with its customary lending practices.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by an assigning Lender and an assignee and accepted by the Agent, in
accordance with Section 12.08 hereof and substantially in the form of Exhibit D
hereto.
          “Assignment of Claims Act” means the Assignment of Claims Act of 1940,
as amended from time to time, codified at 31 U.S.C. § 3727 and 41 U.S.C. § 15,
or any successor statute, and the rules and regulations promulgated thereunder.
          “Assumed Liabilities” has the meaning given to such term in
Section 1.3 of the Holly Contribution Agreement.
          “Availability” means, at any time, the difference between (i) the
lowest of (A) the Borrowing Base, (B) the Total Commitment, and (C) the then
current Facility Sublimit, and (ii) the sum of (A) the aggregate outstanding
principal amount of all Revolving Credit Loans and (B) all Letter of Credit
Obligations.
          “Bank Leumi” means Bank Leumi USA.

3



--------------------------------------------------------------------------------



 



          “Base Production Level” means, (a) as of the Effective Date, 67,000
barrels per day, which is Alon USA’s and its Consolidated Subsidiaries’ average
throughput capacity to process barrels of crude oil and blendstocks per day, and
(b) after the Effective Date, such amount plus any increase in Alon USA’s and
its Consolidated Subsidiaries’ average throughput capacity to process barrels of
crude oil and blendstocks per day for which the Borrower has obtained an
increase in the Facility Sublimit pursuant to Section 2.13(b).
          “Base Rate” means a rate per annum equal to the Prime Rate for such
day.
          “Base Rate Loan” means a Revolving Credit Loan bearing interest at the
Base Rate.
          “Blended West Texas Crude Oil Price” means, as of any date, the price
equal to the sum of (i) nine-tenths of the closing spot price per barrel of West
Texas Sour Crude Oil plus (ii) one-tenth of the closing spot price per barrel of
West Texas Intermediate Crude Oil.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States.
          “Borrower” has the meaning specified therefor in the preamble hereto.
          “Borrowing Base” means, as of any date, without duplication, the
difference between (i) the sum of (A) the Applicable Borrowing Base Percentage
of the Net Amount of Eligible Accounts Receivable of the Loan Parties (other
than Alon Interests and the Parent), (B) the Applicable Borrowing Base
Percentage of the sum of the value of the Eligible Inventory of the Loan Parties
(other than Alon Interests and the Parent) plus the fair market value of the
Eligible Exchanged Inventory owed to the Loan Parties (other than Alon Interests
and the Parent), provided that the Agent may mark to market the Inventory at any
time, in its sole discretion, and (C) the Applicable Percentage of cash and
Permitted Investments of the Loan Parties (other than Alon Interests and the
Parent), in each case to the extent that such cash or Permitted Investment is
held in a Depository Account over which the WC Collateral Agent (or its nominee)
has sole dominion and control and such Loan Party has executed and delivered to
the WC Collateral Agent a Depository Account Agreement with respect thereto and
the WC Collateral Agent has a perfected, first priority security interest
therein and (ii) such reserves as the Agent may deem appropriate in the exercise
of its reasonable business judgment based upon the lending practices of the
Agent, consistent with the practices customary in the commercial finance
industry generally, provided that, solely for purposes of calculating
Availability, the Borrowing Base and calculating Letter of Credit Obligations in
connection with standby Letters of Credit for purposes of
Section 2.01(b)(ii)(B), Section 2.01(b)(iii)(B), Section 2.07(c),
Section 3.01(b)(solely with respect to clause (ii) of the first sentence
thereof) and Section 7.01(l) of this Agreement, clause (ii) of the definition of
Letter of Credit Obligations in connection with standby Letters of Credit issued
for the purpose of facilitating the purchase of crude oil by the Borrower shall
be the actual amount of the liability supported by such Letter of Credit even if
such amount is less than the actual amount available for drawing under such
Letter of Credit, to the extent that the Agent is satisfied that the actual
amount of the liability supported by such Letter of Credit is so limited.

4



--------------------------------------------------------------------------------



 



          “Borrowing Base Certificate” means the certification of the Borrowing
Base in compliance with Section 7.01(a)(ix) hereof, substantially in the form of
Exhibit G hereto.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York City are required or authorized to
close, provided, that with respect to the borrowing, payment, conversion to or
continuation of, or determination of interest rate on, Eurodollar Loans,
Business Day shall mean any Business Day on which dealings in Dollar deposits
may be carried on in the Interbank Market. .
          “Business Plan” means the Alon USA Business Plan dated as of
December 31, 2005.
          “Capital Guideline” means any law, rule, regulation, policy, guideline
or directive (whether or not having the force of law and whether or not the
failure to comply therewith would be unlawful) (i) regarding capital adequacy,
capital ratios, capital requirements, the calculation of the capital of a bank
or its holding company or similar matters, or (ii) affecting the amount of
capital required to be obtained or maintained by the Lenders, Affiliates of the
Lenders or the L/C Issuer or the manner in which the Lenders, Affiliates of the
Lenders or the L/C Issuer allocate capital to any of their contingent
liabilities (including letters of credit), advances, acceptances, commitments,
assets or liabilities.
          “Capital Stock” means any and all shares, interests, participations,
warrants, options or other equivalents (however designated) of capital stock of
a corporation or any and all equivalent ownership interests in a Person (other
than a corporation).
          “Capitalized Lease” means any lease or agreement to lease which is
required under GAAP to be capitalized on the balance sheet of the lessee.
          “Capitalized Lease Obligations” means obligations for the payment of
rent for any real or personal property under leases or agreements to lease that,
in accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.
          “Cash Concentration Account” means a deposit account maintained by the
Borrower at the Cash Concentration Account Bank, which deposit account shall be
under the sole dominion and control of the Agent.
          “Cash Concentration Account Agreement” means an agreement with respect
to the Cash Concentration Account, in form and substance satisfactory to the
Agent, among the Cash Concentration Account Bank, the Borrower, and the Agent,
delivered to the Agent pursuant to Section 7.01(m) hereof, as the same may be
amended or otherwise modified from time to time.
          “Cash Concentration Account Bank” means Bank Leumi.
          “Cash Consideration” means an amount in cash equal to $120,000,000,
paid to Alon Logistics pursuant to the Holly Contribution Agreement.

5



--------------------------------------------------------------------------------



 



          “Change of Control” means, an event or series of events by which:
     (i) Alon Israel shall cease to own and control legally and beneficially,
either directly or indirectly, equity securities in the Parent representing 25%
or more of the combined voting power of all of equity securities entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that each such person or group has the right to acquire pursuant to any option
right);
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than Alon Israel becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire (such right, an “option right”),
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more of the equity securities of the Parent
entitled to vote for members of the board of directors of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right) than Alon
Israel;
     (iii) Alon Israel, shall cease to have the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent, Alon USA or the Borrower;
     (iv) any Person or two or more Persons acting in concert, other than Alon
Israel or in the case of the Refinery, Alon USA, shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Parent or the day to day operations and management of the
Refinery;
     (v) the Parent shall cease to own and control legally and beneficially,
either directly or indirectly, equity securities in Alon USA representing 90% or
more of the combined voting power of all of equity securities entitled to vote
for members of the board of directors of Alon USA on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);
     (vi) Alon USA shall cease to own (free and clear of all Liens other than
Permitted Liens), and control legally and beneficially, either directly or
indirectly, equity securities in (A) the Borrower representing 90% and (B) Alon
Refining representing 81%, in each case, of the combined voting power of all of
the equity securities entitled to vote for members of the board of directors or
equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

6



--------------------------------------------------------------------------------



 



     (vii) Alon USA shall cease to directly or indirectly own the Refinery (free
and clear of all Liens other than Permitted Liens); or
     (viii) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of Persons (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or other equivalent
governing body was approved by Persons referred to in clauses (A) and (B) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding, in the case of both clause
(B) and clause (C), any individual whose initial nomination for, or assumption
of office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors);
provided that (I) non-voting Capital Stock owned by any manager or employee of
Alon Assets and Alon Operating issued under any employee stock option or stock
purchase plan or employee benefit plan in existence as of the date hereof or
hereafter adopted, or otherwise in connection with the employment or retention
of any manager or employee, in each case shall not be included in the
determination of whether a Change of Control has occurred so long as such
Capital Stock does not constitute, in the aggregate, more than 20% of the
Capital Stock of any such Subsidiary, and (II) Capital Stock acquired by any
employee of a Company (other than with respect to the Capital Stock of Alon
Assets or Alon Operating to the extent specified in clause (I)) through the
exercise by such employee of any stock options granted under the stock option
plan described in Schedule F hereto, shall not be included in the determination
of whether a Change of Control has occurred so long as such Capital Stock does
not constitute, in the aggregate, more than 16% of the Capital Stock of any
Company.
          “Collateral” means all of the property (tangible and intangible)
purported to be subject to the Lien purported to be created by any security
agreement, pledge agreement, assignment or other security document heretofore or
hereafter executed by any Person as security for all or any part of the
Obligations.
          “Company” means all direct and indirect subsidiaries of the Parent
(including, without limitation, Alon Interests), other than subsidiaries of Alon
Interests.
          “Consolidated Current Assets” means, at a particular date, all cash,
Permitted Investments, accounts and inventory of a Person and its Consolidated
Subsidiaries (other than accounts for which the account debtor is an Affiliate
of such Person, or any Consolidated Subsidiary of such Person, to the extent
such account did not arise through an arms length transaction in the ordinary
course of business) and all other items which would, in conformity with GAAP, be
included under current assets on a balance sheet of such Person and its
Consolidated Subsidiaries on a consolidated basis as at such date.

7



--------------------------------------------------------------------------------



 



          “Consolidated Current Liabilities” means, at a particular date, all
amounts which would, in conformity with GAAP, be included under current
liabilities on a balance sheet of a Person and its Consolidated Subsidiaries on
a consolidated basis, as at such date, but in any event including, without
limitation, the amounts of (i) all Indebtedness for borrowed money of such
Person or any of its Consolidated Subsidiaries payable on demand, or, at the
option of the Person to whom such Indebtedness is owed, not more than twelve
(12) months after such date, (ii) any payments in respect of any Indebtedness of
such Person or any of its Consolidated Subsidiaries (whether installment, serial
maturity, sinking fund payment or otherwise) required to be made not more than
twelve (12) months after such date, (iii) all liabilities or Indebtedness
payable on demand or, at the option of the Person to whom such Indebtedness is
owed, not more than twelve (12) months after such date, and (iv) all accruals
for federal or other taxes measured by income payable within a twelve (12) month
period.
          “Consolidated EBITDA” means, for any Person and its Consolidated
Subsidiaries, for any period, the net income (or net loss) of such Person and
its Consolidated Subsidiaries for such period, plus (i) the sum, without
duplication, of (A) gross interest expense for such period, (B) income tax
expense, (C) positive depreciation expense, (D) positive amortization expense,
(E) extraordinary or unusual non-cash losses (to the extent that such
extraordinary or unusual losses have not resulted in a cash outlay by such
Person), (F) non-cash charges representing “last-in-first-out” inventory costs
in excess of estimated replacement costs, (G) any non-cash operating losses,
(H) any losses resulting from a change in accounting principles and (I) any
minority interest expense to the extent identified as a line item in the
financial statements of such Person or its Consolidated Subsidiaries, less
(ii) the sum, without duplication, of (A) extraordinary gains or unusual
non-cash gains, and (B) any non-cash gain that constitutes a reversal or a
recovery of any non-cash charges representing “last-in-first-out” inventory
costs in excess of estimated replacement costs, each determined on a
consolidated basis in accordance with GAAP for such Person and its Consolidated
Subsidiaries.
          “Consolidated Subsidiaries” of a Person at any time shall mean those
Subsidiaries of such Person whose accounts are or should in accordance with GAAP
be consolidated with those of such Person.
          “Consolidated Tangible Assets” means, for a Person and its
Consolidated Subsidiaries, at any date, (i) Consolidated Total Assets of such
Person and its Consolidated Subsidiaries minus (ii) the portion of such
Consolidated Total Assets attributable to positive goodwill, unamortized
non-compete agreements, organization costs, patents, trademarks, trade names,
copyrights, software and other intangible assets classified as such in
accordance with GAAP.
          “Consolidated Tangible Net Worth” means, with respect to a Person and
its Consolidated Subsidiaries, the excess of (i) the Consolidated Tangible
Assets of such Person and its Consolidated Subsidiaries over (ii) the
Consolidated Total Liabilities of such Person and its Consolidated Subsidiaries,
in each case computed and consolidated in accordance with GAAP.
          “Consolidated Total Assets” means, for a Person and its Consolidated
Subsidiaries, at any date, the aggregate net book value of the assets of such
Person and its Consolidated Subsidiaries on a consolidated basis after all
appropriate adjustments in accordance

8



--------------------------------------------------------------------------------



 



with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization and excluding the amount of any
write-up or revaluation of any asset resulting from a non-cash transaction, and
excluding any amounts due from employees and excluding all loans to Affiliates,
to the extent not made in the ordinary course of the business of such Person or
Consolidated Subsidiary).
          “Consolidated Total Liabilities” means, for a Person and its
Consolidated Subsidiaries, at any date, without duplication, all obligations
which in conformity with GAAP would be included in determining total liabilities
as shown on the liabilities side of a balance sheet of such Person and its
Consolidated Subsidiaries including, without limitation, in any event, all
Indebtedness for borrowed money of such Person and its Consolidated Subsidiaries
at such date whether or not the same would be shown, excluding Minority
Interests and any Subordinated Indebtedness.
          “Continuing Directors” means (i) the directors of the Parent on the
Effective Date and (ii) each other director whose nomination for election to the
board of directors of the Parent is recommended by at least a majority of the
then Continuing Directors.
          “Contributed Assets” has the meaning given to such term in Section 1.1
of the Holly Contribution Agreement, but shall exclude the “Excluded Assets”, as
defined in the Holly Contribution Agreement.
          “Contribution Agreement” means the Amended and Restated Indemnity,
Subrogation and Contribution Agreement dated as of August 8, 2000, as amended
and restated on the January 14, 2004, among the Borrower and the Guarantor
Companies in favor of the Agent, in form and substance reasonably satisfactory
to the Agent, as the same may be further amended, restated or otherwise modified
from time to time.
          “Default” means an event which, with the giving of notice or the lapse
of time or both, would constitute an Event of Default.
          “Depository Account Agreements” means each agreement, in form and
substance reasonably satisfactory to the Agent, among a Depository Bank, the
Borrower and the Agent, delivered to the Agent as required hereunder, as such
Agreement may be amended or otherwise modified from time to time.
          “Depository Accounts” means the lockbox accounts or blocked depository
accounts maintained by a Loan Party for the collection of the cash of such Loan
Party and the proceeds of Accounts Receivable and any other Collateral.
          “Depository Bank” means each financial institution at which a
Depository Account is maintained.
          “Disposition” has the meaning specified therefor in Section 7.02(c)
hereof.
          “Dollar”, “Dollars” and the symbol “$” means lawful money of the
United States of America.

9



--------------------------------------------------------------------------------



 



          “Effective Date” means the date on which all the conditions set forth
in Section 5.01 hereof are satisfied or waived.
          “Eligible Accounts Receivable” means the Accounts Receivable of the
Loan Parties (other than Alon Interests and the Parent) which are, and at all
times continue to be, reasonably acceptable to the Agent in all respects.
Criteria for eligibility may be established and revised from time to time solely
by the Agent in its exclusive judgment exercised reasonably. In general,
Accounts Receivable of the Loan Parties (other than Alon Interests and the
Parent) shall be deemed to be eligible to the extent that such Accounts
Receivable are generated in the ordinary course of business of such Loan Party
and meet all of the following conditions: (i) delivery of the merchandise or
performance of the service giving rise to such Accounts Receivable has been
completed; (ii) no return, rejection or repossession has occurred; (iii) the
merchandise or service has been accepted by the Account Debtor without dispute,
set-off, defense or counterclaim, provided that if such Account Receivable is
subject to dispute, set-off, defense or counterclaim, the portion of such
Account Receivable that the Agent determines in its reasonable discretion is not
subject to such dispute, set-off, defense or counterclaim and will be paid in
due course, will not be ineligible solely by reason of this clause (iii),
(iv) such Account Receivable (A) is owned by such Loan Party free and clear of
any Lien, other than any Lien in favor of the WC Collateral Agent, and
(B) continues to be in full conformity with any and all representations and
warranties made by such Loan Party to the Agent and the Lenders with respect
thereto in the Loan Documents; (v) such Account Receivable is unconditionally
payable in Dollars, in the case of Accounts Receivable arising from the sale of
jet fuel, asphalt and lubricants, within 75 days from the invoice date, and in
all other cases, within 30 days of the invoice date, and is not evidenced by a
promissory note, chattel paper or any other instrument or document; (vi) in the
case of Accounts Receivable arising from the sale of jet fuel, asphalt and
lubricants, no more than 45 days have elapsed from the invoice due date and no
more than 120 days have elapsed from the invoice date, and in all other cases,
no more than 15 days have elapsed from the invoice due date and no more than
30 days have elapsed from the invoice date; (vii) the Account Debtor with
respect thereto is not an Affiliate of any Loan Party, (viii) such Account
Receivable does not constitute an obligation of the United States or any other
Governmental Authority unless such Loan Party has provided to the Agent
evidence, reasonably satisfactory to the Agent, that (A) the Accounts Receivable
of such Governmental Authority are not subject to the Assignment of Claims Act
or any state counterpart to the Assignment of Claims Act or (B) such Loan Party
has complied in all respects with the Assignment of Claims Act (or any such
state counterpart) with respect to such Accounts Receivable (it being understood
that (y) the burden of such compliance shall rest solely with such Loan Party
and (z) without limiting the obligations of the Companies under Section 12.05
hereof, the Borrower shall reimburse the Agent upon demand for any reasonable
expenses (including, without limitation, the fees and other charges of legal
counsel to the Agent) incurred by the Agent to verify such compliance or
otherwise in connection therewith); (ix) the Account Debtor (or the applicable
office of the Account Debtor) with respect thereto is located in the continental
United States, unless the Account Receivable is supported by a letter of credit
issued by a Bank satisfactory to the Agent in its reasonable discretion (or
other similar obligation satisfactory to the Agent in its sole discretion), such
letter of credit has been delivered to the WC Collateral Agent, the right to
draw on such letter of credit has been assigned and transferred to the WC
Collateral Agent and the issuer of such letter of credit has consented to such
assignment and transfer; (x) the Account Debtor with respect thereto is not also
a vendor to, supplier to or creditor of any Loan Party,

10



--------------------------------------------------------------------------------



 



unless such supplier or creditor has executed a no-offset letter satisfactory to
the Agent in its sole discretion; (xi) not more than 50% of the aggregate amount
of all Accounts Receivable of the Account Debtor with respect to such Account
Receivable have remained unpaid, in the case of Accounts Receivable arising from
the sale of jet fuel, asphalt and lubricants, 15 days past the invoice due date
or 75 days past the invoice date, and in all other cases, 15 days past the
invoice due date or 30 days past the invoice date; (xii) the Accounts Receivable
of such Account Debtor do not exceed an amount equal to 15% of the aggregate of
all Accounts Receivable at any date; (xiii) the Account Debtor is not the
subject of a “Bankruptcy Proceeding”; for purposes hereof an Account Debtor is
subject to a “Bankruptcy Proceeding” if such Account Debtor has filed a petition
for bankruptcy or any other relief under the United States Bankruptcy Code or
any other law relating to bankruptcy, insolvency, reorganization or relief of
debtors, made an assignment for the benefit of creditors, had filed against it
any petition or other application for relief under the United States Bankruptcy
Code or any such other law, has failed, suspended business operations, become
insolvent, called a meeting of its creditors for the purpose of obtaining any
financial concession or accommodation, or had or suffered to be appointed a
receiver or a trustee for all or a significant portion of its assets or affairs;
(xiv) credit card receivables, to the extent that (A) the Agent is satisfied
that the WC Collateral Agent has a perfected, first priority security interest,
securing the Obligations, (B) the Agent is satisfied that such Account
Receivables comply with all laws and regulations, and (C) such Account
Receivables are otherwise satisfactory to the Agent, including, without
limitation, as to aging, default rate and such other criteria as the Agent may
consider relevant (all in the reasonable discretion of the Agent exercised in
accordance with the customary commercial practices of the Agent); and (xv) the
Agent is, and continues to be, satisfied with the credit standing of the Account
Debtor in relation to the amount of credit extended.
          “Eligible Assignee” means (i) any Lender or Affiliate of a Lender and
(ii) with the consent of the Agent and the Borrower, such consents not to be
unreasonably withheld or delayed, any other Person, provided, that the consent
of the Borrower shall not be required after the occurrence and during the
continuance of a Default or an Event of Default.
          “Eligible Exchanged Inventory” means Exchanged Inventory owed to a
Loan Party (other than Alon Interests and the Parent) and constituting
obligations that are, and at all times continue to be, reasonably acceptable to
the Agent in all respects. Criteria for eligibility may be established and
revised from time to time solely by the Agent in its exclusive judgment
exercised reasonably. In general, Exchanged Inventory of a Loan Party (other
than Alon Interests and the Parent) shall be deemed to be eligible to the extent
that such Exchanged Inventory is generated in the ordinary course of business of
such Loan Party and meets all of the following conditions: (i) such Person is
obligated to transfer the Exchanged Inventory to such Loan Party, free and clear
of any right, title and interest of such Person and free and clear of any Lien
(other than any Lien in favor of the Agent), and in accordance with customary
industry terms and conditions for settlement of such transactions (as determined
by the Agent), (ii) such obligation arose in connection with the delivery in the
ordinary course of business of Hydrocarbons or Hydrocarbon Products by such Loan
Party to such Person, (iii) the obligation to deliver such Hydrocarbons or
Hydrocarbon Products to such Loan Party is not subject to any dispute, set-off,
defense or counterclaim, (iv) such Person is not an Affiliate of any Loan Party,
and (v) the Agent is, and continues to be, satisfied with the credit standing of
such Person in relation to the amount of the Exchanged Inventory.

11



--------------------------------------------------------------------------------



 



          “Eligible Hydrocarbon Products” means the following Hydrocarbon
Products: (i) crude oil; (ii) gasoline; (iii) diesel fuel; (iv) jet fuel;
(v) bitumen and other Hydrocarbon Products derived from bitumen and any asphalt
products; (vi) chemicals consisting of Propane, Propane Off spec, Benzene,
Toluene, Propylene — Chem Grade BS, and FAS 70, 104 and 104B; (vii) distillates
consisting of Jet A (Kerosene Base), Unfinished #2 Fuel Mixed Product, Light
Oils — No 2 Dist, Light Oils — Light Cycle, Low Sulfur Diesel Fuel, Low Sulfur
No 1 Dist, and Low Sulfur Kerosene; (viii) heavy oils and sulfur consisting of
Heavy Oil — No 6 Fuel Oil and Heavy Fuel — Carbon Blk Oil, and
(ix) intermediates consisting of Methanol, Normal Butane, Alky Feed Stock,
Isobutane, Reformer Feed Stock, Gas Oil BS, Heavy Rerun Slop and Sulfur.
          “Eligible Inventory” means Inventory (other than Exchanged Inventory)
consisting of Eligible Hydrocarbon Products of a Loan Party which meet all of
the following specifications: (i) the Inventory is owned by a Loan Party (other
than Alon Interests and the Parent) free and clear of any existing Lien, other
than that of the WC Collateral Agent and the Lenders under the Loan Documents,
it is not held on consignment or any other similar arrangement and may be
lawfully sold and it continues to be in full conformity with any representations
and warranties made in this Agreement and the other Loan Documents by such Loan
Party with respect thereto; (ii) such Loan Party has the right to assign its
interest therein and the power to grant Liens thereon and security interests
therein; (iii) the Inventory does not represent unsaleable product; (iv) no
Account Receivable or, except as permitted by clause (vi)(B) below, document of
title has been created or issued with respect to such Inventory; (v) the
Inventory is readily marketable for sale by such Loan Party; (vi) the Inventory
is (A) located in one of the locations in one of the United States listed on
Part A of Schedule 6.01(e) hereto or such other locations in the continental
United States as the Agent shall approve in writing from time to time or (B) “in
transit”, provided that such “in-transit” Inventory is or will be Inventory that
is or will be shipped under a Letter of Credit issued by the L/C Issuer pursuant
to this Agreement to a location in the United States described in clause (vi)(A)
above; and (vii) the Inventory is not otherwise regarded by the Agent, in its
reasonable discretion, as unsuitable Collateral for the Obligations, and is and
at all times shall continue to be reasonably acceptable to the Agent in all
respects. In no event shall Hydrocarbons or Hydrocarbon Products involved in
throughput operations or held in the Loan Parties’ terminals or trucks but not
owned by or contracted to such Loan Parties be considered Eligible Inventory
(provided, however, that Accounts Receivable arising out of the storage,
handling or throughputting of such non-owned Hydrocarbons or Hydrocarbon
Products may be deemed Eligible Accounts Receivable, subject to the other
conditions set forth in the definition of such term).
          “Employee Plan” means an employee benefit plan (other than a
Multiemployer Plan) covered by Title IV of ERISA and maintained (or was
maintained at any time during the six (6) calendar years preceding the date of
any borrowing hereunder) for employees of the Companies or any of their ERISA
Affiliates.
          “Environmental Actions” refers to any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter or other written communication from
any governmental agency, department, bureau, office or other authority, or any
third party involving violations of Environmental Laws or Releases of Hazardous
Materials (i) from any assets, properties or businesses of any Loan Party or any
of its

12



--------------------------------------------------------------------------------



 



Subsidiaries or any predecessor in interest; or (ii) from or onto any adjoining
properties or businesses; or (iii) from or onto any facilities which received
Hazardous Materials generated by any Loan Party or any of its Subsidiaries or
any predecessor in interest.
          “Environmental Costs” means any monetary obligations, losses,
liabilities (including strict liability), damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all
reasonable out-of-pocket fees, disbursements and expenses of counsel,
out-of-pocket expert and consulting fees and out-of-pocket costs for
environmental site assessments, remedial investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any
Environmental Action filed by any Governmental Authority or any third party
which relate to any violations of Environmental Laws, Remedial Actions, Releases
or threatened Releases of Hazardous Materials from or onto any property
presently or formerly owned or operated by any Company or any Subsidiary, or a
predecessor in interest to the extent relating to the Refinery, Terminals, or
Pipelines, or any Hazardous Materials generated and disposed of offsite by any
Company, or any Subsidiary of the Company or a predecessor in interest to the
extent relating to the Refinery, Terminals, or Pipelines.
          “Environmental Law” means the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws
may be amended or supplemented from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context otherwise requires, the rules
and regulations promulgated thereunder from time to time.
          “ERISA Affiliate” means, with respect to any Person, any trade or
business (whether or not incorporated) which is a member of a group of which
such Person is a member and which would be deemed to be a “controlled group”
within the meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue
Code.
          “Eurodollar Base Rate” means, with respect to any Eurodollar Loan, the
quotation (expressed as percentage per annum and rounded upwards, if necessary,
to the next 1/16 of 1%) appearing on Telerate Page 3750 as of 11:00 a.m., New
York time, two (2) Business Days prior to the commencement of such Interest
Period for U.S. Dollar deposits in the Interbank Market in the approximate
amount of such Eurodollar Loan to be outstanding during such Interest Period and
for a period equal to such Interest Period. Notwithstanding the foregoing, if no
such rate appears on Telerate Page 3750, then the Eurodollar Base Rate for such
Interest Period shall be the rate (rounded upwards, if necessary, to the next
1/16 of 1%) at which deposits in United States dollars are offered to the Agent
by prime banks in the Interbank Market in immediately available funds at
approximately 11:00 a.m., at the place of such Interbank Market, two (2)

13



--------------------------------------------------------------------------------



 



Business Days prior to the commencement of such Interest Period in the
approximate amount of such Eurodollar Loan to be outstanding during such
Interest Period and for a period equal to such Interest Period.
          “Eurodollar Loan” means a Revolving Credit Loan bearing interest based
on the Eurodollar Rate.
          “Eurodollar Rate” means with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upwards, if necessary, to the
nearest 1/16 of 1%):
Eurodollar Base Rate

1.00 — Reserve Requirements
          “Event of Default” means any of the events set forth in Section 10.01
hereof.
          “Exchanged Inventory” means Inventory of a Person (other than a
Company) consisting of Hydrocarbons or Hydrocarbon Products that such Person is
obligated to transfer to a Company in connection with product exchange
arrangements.
          “Existing Effective Date” means January 14, 2004.
          “Existing Revolving Credit Agreement” has the meaning specified
therefor in the recitals hereto.
          “Extension Notice” has the meaning specified therefor in
Section 2.13(d) hereof.
          “Facility Floor” means, as of any date, $160,000,000, as such amount
may be permanently increased from time to time in accordance with
Section 2.13(b).
          “Facility Sublimit” means, as of any date, an aggregate amount equal
to the sum of the Facility Floor plus the Oil Price Adjustment, if any, as
determined in accordance with Section 2.13; provided, that, in no event shall
the Facility Sublimit exceed the Total Commitment.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period of the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.
          “Field Examination Fee” has the meaning specified therefor in
Section 2.08(d) hereof.
          “Final Maturity Date” means the earlier to occur of (i) the
Termination Date or (ii) the date this Agreement is terminated pursuant to
Section 12.01(a) or Section 12.01(b) hereof.

14



--------------------------------------------------------------------------------



 



          “Financial Statements” means (i) the audited consolidated balance
sheets, consolidated statements of income and consolidated statements of
stockholders’ equity and consolidated statements of cash flow of the Parent and
its Consolidated Subsidiaries as of December 31, 2004, audited by KPMG, LLP, and
(ii) the unaudited consolidated balance sheets, consolidated statements of
income and consolidated statements of cash flow of the Parent and its
Consolidated Subsidiaries as of the Fiscal Quarter ending September 30, 2005,
reviewed by KPMG, LLP.
          “Fiscal Month” means a fiscal month of the Parent and its Consolidated
Subsidiaries ending on the last day of a calendar month.
          “Fiscal Quarter” means a fiscal quarter of the Parent and its
Consolidated Subsidiaries ending on March 31, June 30, September 30 or
December 31.
          “Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 of each year.
          “Fixed Assets” means any Capital Stock issued by a Subsidiary of a
Company and owned by the Companies, any Indebtedness owed by one Company to
another Company which is evidenced by a promissory note, the Refinery, any other
refinery, any Terminal, any Pipeline and any other real property, fixture or
equipment of any Company wherever located and whether now or hereafter existing
or arising and whether now owned or hereafter acquired.
          “FTPL” means Fin-Tex Pipe Line Company, a Texas corporation.
          “GAAP” means generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis, provided that
for the purposes of Section 7.02(i) and the definitions used therein, “GAAP”
shall mean generally accepted accounting principles in effect on the date hereof
and consistent with those used in the preparation of the Financial Statements.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any department, commission, board,
bureau, instrumentality, agency, court or other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
          “Guaranties” means (i) the guaranty made by the Guarantor Companies
contained in Article XI hereof guaranteeing the Obligations and (ii) any other
guaranty, in form and substance satisfactory to the Agent, made by any Person in
favor of the Lenders, guaranteeing all or any portion of the Obligations.
          “Guarantor Companies” means the Companies party hereto from time to
time, other than the Borrower.
          “Guarantors” means the Guarantor Companies and all Persons which
hereafter guarantee, pursuant to Section 7.01(b) hereof or otherwise, all or any
part of the Obligations.

15



--------------------------------------------------------------------------------



 



          “Hazardous Materials” shall include (i) any element, compound, or
chemical that is defined, listed or otherwise classified as a contaminant,
pollutant, toxic pollutant, toxic or hazardous substances, extremely hazardous
substance or chemical, hazardous waste, special waste, or solid waste that
contains hazardous constituents under Environmental Laws; (ii) petroleum and its
refined products; (iii) polychlorinated biphenyls; (iv) any substance exhibiting
a hazardous waste characteristic including but not limited to corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (v) any asbestos-containing materials and manufactured products
containing Hazardous Materials.
          “Hedging Agreement” means any interest rate, foreign currency,
commodity or equity swap, collar, cap, floor, exchange transaction, forward
agreement, or other forward or other exchange or protection agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity (including, without limitation, Hydrocarbons or Hydrocarbon
Products, and whether or not the subject commodities are to be delivered) or
equity values (including, without limitation, any option with respect to any of
the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement, all as amended or otherwise modified from time to time.
          “Holly” means Holly Energy Partners, L.P., a Delaware limited
partnership.
          “Holly Contribution Agreement” means the Contribution Agreement dated
as of January 25, 2005, among Holly, Holly Energy Partners Operating L.P., the
Transferors, Alon Pipeline Assets, Alon Logistics, Alon USA and the Borrower.
          “Hydrocarbon Products” means all liquid, semi-liquid and gaseous
Hydrocarbon products of a Company derived from Hydrocarbons and/or other
feedstocks and blendstocks processed at the Refinery, including, without
limitation, crude oil, gasoline, diesel fuel, jet fuel, bitumen, asphalt,
propane, propylene, butane, benzene, aromatic solvents, carbon black oil and
sulfur.
          “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, and any other liquid or gaseous hydrocarbons
and all products refined or separated therefrom.
          “IDB” means Israel Discount Bank of New York.
          “Immaterial Company” means each Company other than Alon Interests
that, (i) accounts for less than (A) 3% of consolidated revenues of Alon USA and
its Consolidated Subsidiaries, or (B) 3% of consolidated earnings of Alon USA
and its Consolidated Subsidiaries before interest and taxes, in each case for
the immediately preceding four fiscal quarters of Alon USA ending as of the last
day of the most recent fiscal quarter in respect of which the financial
statements have been delivered pursuant to Section 7.01, or (ii) has assets
which represent less than 3% of the consolidated assets of Alon USA and its
Consolidated Subsidiaries as of the last day of the most recent fiscal quarter
of Alon USA in respect of which the financial statements have been delivered
pursuant to Section 7.01.

16



--------------------------------------------------------------------------------



 



          “Indebtedness” means as to any Person, without duplication,
(i) indebtedness for borrowed money; (ii) indebtedness for the deferred purchase
price of property or services (other than current trade payables incurred in the
ordinary course of business and payable in accordance with customary practices);
(iii) indebtedness evidenced by bonds, debentures, notes or other similar
instruments (other than performance, surety and appeal or other similar bonds
arising in the ordinary course of business); (iv) obligations and liabilities
secured by a Lien upon property owned by such Person, whether or not owing by
such Person and even though such Person has not assumed or become liable for the
payment thereof; (v) obligations and liabilities directly or indirectly
guaranteed by such Person; (vi) obligations or liabilities created or arising
under any conditional sales contract or other title retention agreement with
respect to property used and/or acquired by such Person, whether or not the
rights and remedies of the lessor, seller and/or lender thereunder are limited
to repossession of such property; (vii) Capitalized Lease Obligations;
(viii) all liabilities in respect of letters of credit, acceptances and similar
obligations created for the account of such Person; (ix) net liabilities of such
Person under (A) Hedging Agreements and (B) foreign currency exchange
agreements, each calculated on a basis reasonably satisfactory to the Agent and
in accordance with accepted practice; and (x) all other items which, in
accordance with GAAP, would be included as liabilities on the liability side of
the balance sheet of such Person.
          “Indemnification Agreement” means the Indemnification Agreement
entered into on the Pipeline Transactions Effective Date, between Alon Logistics
and HEP Logistics Holdings, L.P., a Delaware limited partnership.
          “Indemnitees” has the meaning specified therefor in Section 12.16
hereof.
          “Initial Oil Increase Period” has the meaning specified therefor in
Section 2.13(c) hereof.
          “Interbank Market” means the London interbank market.
          “Interest Period” means with respect to any Eurodollar Loan, the
period commencing on the borrowing date or the date of any continuation of or
conversion into such Eurodollar Loan, as the case may be, and ending one, two,
three or six months thereafter, in each case as selected by the Borrower in the
applicable notice given to the Agent pursuant to Sections 2.03 or 2.11 hereof;
provided that (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) no Interest Period for
any Eurodollar Loan shall end after the Final Maturity Date, and (iii) no more
than three (3) Interest Periods for the Borrower may exist at any one time.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time.
          “Inventory” means all Hydrocarbons, Hydrocarbon Products, other goods
and other merchandise of a Person including, but not limited to, all raw
materials, work in process, finished goods, materials and supplies of every
nature used or usable in connection with the

17



--------------------------------------------------------------------------------



 



manufacture, shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired and all such property the
sale or other disposition of which may give rise to Accounts Receivable.
          “Investment” has the meaning specified therefor in Section 7.02(e)
hereof.
          “Joinder Agreement” means a Joinder Agreement, substantially in the
form of Exhibit F hereto, executed by a Subsidiary of a Company made a party
hereto pursuant to Section 7.01(b) hereof.
          “L/C Issuer” means each of IDB and Bank Leumi, each in their
respective capacities as an issuer of Letters of Credit pursuant to
Sections 3.01 and 3.03(a).
          “Lease Agreement” means the Lease Agreement by and among Alon
Refining, Alon Pipeline, APPL, FTPL and T& R Assets, Inc., a Texas corporation,
as lessors, and the Borrower, as lessee, dated as of the Original Effective
Date, as the same may be amended or otherwise modified from time to time.
          “Lease Assignment” means the landlord’s consent, waiver and estoppel
by Alon Refining, Alon Pipeline, APPL, FTPL and T& R Assets, Inc., a Texas
corporation, as lessors under the Lease Agreement, in favor of the Agent, in
form and substance satisfactory to the Agent.
          “Lease Documents” means the Lease Agreement and each other agreement,
instrument or document required to be delivered pursuant thereto.
          “Lender” and “Lenders” have the meanings specified therefor in the
preamble hereto.
          “Letter of Credit” has the meaning specified therefor in
Section 3.01(a).
          “Letter of Credit Administration Fee” has the meaning specified
therefor in Section 3.03(b)(i) hereof.
          “Letter of Credit Amendment Fee” has the meaning specified therefor in
Section 3.03(b)(i) hereof.
          “Letter of Credit Application” has the meaning specified therefor in
Section 3.01(a) hereof.
          “Letter of Credit Collateral Account” has the meaning specified
therefor in Section 3.01(b) hereof.
          “Letter of Credit Fees” means, collectively, (i) the Letter of Credit
Administration Fees, payable to the Agent for the account of the L/C Issuer,
(ii) the Letter of Credit Issuance Fees and the Letter of Credit Amendment Fees
payable to the Agent for the account of the Lenders pursuant to
Section 3.03(b)(i) hereof and (iii) the charges of the L/C Issuer payable by the
Borrower in accordance with Section 3.03(b)(ii) hereof.

18



--------------------------------------------------------------------------------



 



          “Letter of Credit Issuance Fee” has the meaning specified therefor in
Section 3.03(b)(i) hereof.
          “Letter of Credit Obligations” means, at any time and without
duplication, the sum of (i) the Reimbursement Obligations at such time, plus
(ii) the aggregate maximum amount available for drawing under the Letters of
Credit outstanding at such time, plus (iii) all amounts for which the L/C Issuer
may be liable pursuant to any Letter of Credit in connection with any steamship
guaranty, airway release, indemnity or delivery order issued by the L/C Issuer
at the request of or for the benefit of the Borrower, in each case as calculated
by the L/C Issuer.
          “License Agreement” means the Alliance Agreement dated effective as of
January 1, 2002, by and between Wright Asphalt Products Co. and Alon USA, LP.
          “Lien” means any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.
          “Loan Account” means one or more ledger accounts for the Borrower
maintained at the Payment Office of the Agent in the name of the Borrower under
which the Borrower will be charged with all Revolving Credit Loans made to, and
all other Obligations incurred by, the Borrower or such other account as the
Agent shall designate from time to time.
          “Loan Documents” means this Agreement, the Revolving Credit Notes, the
Guaranties, the Security Documents, the Cash Concentration Account Agreement,
the Depository Account Agreements, the Contribution Agreement, the Letter of
Credit Applications, each Joinder Agreement, each Lease Assignment, each
Revolving Loan Amendment Document, each Subordination Agreement (Intercompany)
and all other instruments, agreements and other documents executed and delivered
pursuant hereto or thereto.
          “Loan Parties” means the Borrower and the Guarantors.
          “Material Adverse Effect” means a material adverse effect upon (i) the
business, condition (financial or otherwise), operations, properties or
prospects of the Borrower or the Companies taken as a whole, (ii) the ability of
the Loan Parties (taken as a whole) to perform their material obligations
hereunder or under any other Loan Document to which each such Loan Party is a
party, (iii) the creation, priority or perfection of a Lien arising under the
Loan Documents on any Collateral (except as otherwise expressly provided in any
Loan Document and except for any such Lien on Collateral with a market value of
$3,000,000 or less to the extent that such material adverse effect is remedied
within 60 days after any Company obtains knowledge thereof), or (iv) the rights,
powers and remedies of the Agent, the WC Collateral Agent and the Lenders under
this Agreement or any other Loan Document or the legality, validity or
enforceability of this Agreement or any other Loan Document.
          “Minimum Oil Increase Period” means a period not to expire prior to
the last day of the second fiscal month following the date of the then current
Notice of Facility Sublimit Increase or the Extension Notice, as the case may
be.

19



--------------------------------------------------------------------------------



 



          “Minority Interest” means an interest in a Company, held by a Person
or Persons (other than Alon Israel or another Company) which is set forth on the
balance sheet of a Person and its Consolidated Subsidiaries as a “Minority
Interest in Subsidiaries”.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage and Deed of Trust (Holly)” means the Mortgage and Deed of
Trust entered into on the Pipeline Transaction Effective Date, between Borrower
and Holly.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA for which any Company or any of their ERISA
Affiliates has contributed to, or has been obligated to contribute to, at any
time during the six (6) years preceding the date hereof.
          “Net Amount of Eligible Accounts Receivable” means the aggregate
unpaid invoice amount of Eligible Accounts Receivable less, without duplication,
sales, excise or similar taxes, returns, discounts, chargebacks, claims, advance
payments, credits, offsets, reserves and allowances of any nature at any time
issued, owing, granted, outstanding, available or claimed by an Account Debtor
of a Loan Party (other than Alon Interests and the Parent) with respect to such
Eligible Accounts Receivable, to the extent not already accounted for in the
definition herein of Eligible Accounts Receivable.
          “Net Proceeds” means (a) with respect to the sale or other disposition
of any asset by the Companies or any of their Subsidiaries (including in
connection with any sale-leaseback), the excess, if any, of (i) the aggregate
amount received in cash (including any cash received by way of deferred payment
pursuant to a note receivable, other non-cash consideration or otherwise, but
only as and when such cash is so received) in connection with such sale or other
disposition, over (ii) the sum of (A) the principal amount of any Indebtedness
which is secured by a Permitted Lien on any such asset (other than Indebtedness
assumed by the purchaser of such asset) or which is required to be, and is,
repaid in connection with the sale or other disposition thereof (other than
Indebtedness hereunder), (B) the reasonable out-of-pocket expenses and fees
incurred by the Companies or their Subsidiaries in connection with such sale or
other disposition, and provided that all such expenses and fees are set forth on
a certificate provided to the Agent, (C) federal and state taxes incurred in
connection with such sale or other disposition, whether payable at such time or
thereafter and (D) the amount of any PT Consideration paid by any Loan Party as
a dividend and (b) with respect to the sale or other disposition of any Capital
Stock or debt security by the Companies or any of their Subsidiaries, the excess
of (i) the aggregate amount received in cash (including any cash received by way
of deferred payment pursuant to a note receivable, other non-cash consideration
or otherwise, but only as and when such cash is so received) in connection with
such sale or other disposition, over (ii) the sum of (A) the reasonable fees,
commissions, discounts and other out-of-pocket expenses incurred by the
Companies or their Subsidiaries in connection with such sale or other
disposition, and (B) federal and state taxes incurred in connection with such
sale or other disposition, whether payable at such time or thereafter.
          “Notice of Borrowing” has the meaning specified therefor in
Section 2.03 hereof.

20



--------------------------------------------------------------------------------



 



     “Notice of Facility Sublimit Increase” has the meaning specified therefor
in Section 2.13(c) hereof.
     “Obligations” means (i) the obligations of the Borrower to pay, as and when
due and payable (by scheduled maturity or otherwise), all amounts from time to
time owing by it in respect of any Loan Document to which it is a party, whether
for principal, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to bankruptcy, insolvency or reorganization of a Loan Party, whether or not a
claim for post-filing interest is allowed in such proceeding), Letter of Credit
Obligations, fees, commissions, expense reimbursements, indemnifications or
otherwise, and (ii) the obligations of the Borrower to perform or observe all of
its other obligations from time to time existing under any Loan Document to
which it is a party.
     “Oil Price Adjustment” has the meaning specified therefor in
Section 2.13(a) hereof.
     “Original Effective Date” means August 8, 2000.
     “Other Taxes” has the meaning specified therefor in Section 2.12 hereof.
     “P&T Agreement” means the Pipeline and Terminals Agreement, entered into on
the Pipeline Transaction Effective Date between the Borrower and Holly.
     “P&T Contracts” means the Holly Contribution Agreement, the P&T Agreement,
the limited partnership agreement of Holly (including the amendment thereto
entered into in connection with the Pipeline Transactions), the Mortgage and
Deed of Trust (Holly), the Indemnification Agreement, the Subordination
Agreement and all other agreements entered into in connection with the Pipeline
Transactions.
     “Parent” has the meaning specified therefor in the preamble hereto.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
     “Payment Office” means the Agent’s offices located at 511 Fifth Avenue, New
York, New York, 10017, or such other offices as the Agent may designate and,
when used in connection with any payments made to the Agent, shall mean the
Agent Account.
     “Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
marketable direct obligations issued or unconditionally guaranteed by any State
or agency thereof and backed by the full faith and credit of such State, in each
case maturing within one year from the date of acquisition thereof, (ii)
commercial paper, maturing not more than 270 days after the date of issue rated
P-1 by Moody’s or A-1 by Standard & Poor’s, (iii) overnight bank deposits,
certificates of deposit and bankers’ acceptances, in each case maturing not more
than 360 days after the date of issue, issued by any Lender or other commercial
banking institutions and money market or time or demand

21



--------------------------------------------------------------------------------



 



deposit accounts maintained at any Lender or other commercial banking
institutions, each commercial banking institution (other than any Lender) of
which is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000, (iv) investments in
securities with maturities of six months or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by Standard & Poor’s or “A-2” by Moody’s, (v) repurchase
agreements having maturities of not more than 90 days from the date of
acquisition which are entered into with the commercial banking institutions
described in clause (iii) above and which are secured by readily marketable
direct obligations of the Government of the United States of America or any
agency thereof, and (vi) investments in “money market funds” within the meaning
of Rule 2a-7 of the Investment Company Act of 1940, as amended, substantially
all of whose assets are invested in investments of the type described in clauses
(i) through (iii) and (v) herein.
     “Permitted Lien” has the meaning specified therefor in Section 7.02(a)
hereof.
     “Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.
     “Pipelines” means the real property interests described in Schedule D
hereto and any other Pipeline now or hereafter owned or leased by any Company.
     “Pipeline Transactions” means (i) the contribution, transfer, assignment
and delivery by the Transferors, as a capital contribution, of the Contributed
Assets to Alon Pipeline Assets, in consideration for equity interests in Alon
Pipeline Assets; (ii) the assignment by the Transferors of the Assumed
Liabilities to Alon Pipeline Assets and the assumption of such Assumed
Liabilities by Alon Pipeline Assets; (iii) the contribution, transfer,
assignment and delivery by the Transferors, as a capital contribution, of all of
the equity interests held by the Transferors in Alon Pipeline Assets to Alon
Logistics, in consideration for equity interests in Alon Logistics; (iv) the
transfer by Alon Logistics of all of the equity interests held by Alon Logistics
in Alon Pipeline Assets, in consideration for the PT Consideration; (v) the
execution and delivery of the P&T Agreement; and (v) the other transactions
provided for in the Holly Contribution Agreement and in the P&T Agreement.
     “Pipeline Transaction Effective Date” has the meaning assigned to such term
in of the First Amendment to the Existing Credit Agreement dated February 10,
2005.
     “Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect plus 2% or, if no other rate of interest is in
effect, the Base Rate plus 2%.
     “Prime Rate” means the rate of interest publicly announced by IDB in New
York, New York from time to time as its prime rate. The prime rate is determined
from time to time by IDB as a means of pricing some loans to its borrowers and
neither is tied to any external rate of interest or index, nor necessarily
reflects the lowest rate of interest actually charged by IDB to any particular
class or category of customers. Each change in the Prime Rate shall be effective
on the first day of the month following the date such change is announced.

22



--------------------------------------------------------------------------------



 



     “Production Increase” has the meaning specified therefor in Section 2.13(b)
hereof.
     “Pro Rata Share” means, with respect to any Lender, a fraction (expressed
as a percentage), the numerator of which shall be the amount of such Lender’s
Revolving Credit Commitment and the denominator of which shall be the Total
Commitment, provided that, if the Total Commitment has been reduced to zero, the
numerator shall be the aggregate unpaid principal amount of such Lender’s
Revolving Credit Loans and participations in Letter of Credit Obligations and
the denominator shall be the aggregate unpaid principal amount of all of the
Revolving Credit Loans and participations in Letter of Credit Obligations.
     “PT Consideration” means (i) the payment by Holly to Alon Logistics of the
Cash Consideration; and (ii) the delivery by Holly to Alon Logistics of
certificates representing the Unit Consideration, which were initially issued in
the name of Alon Logistics.
     “Refinery” means the refinery owned by the Companies as of the Effective
Date and located near Big Spring, Texas, the fee interest owned by Alon Refining
in approximately 1,278 acres of land on which the refinery is situated, use or
license rights covering tracts of land adjoining the railroad lines, spurs or
sidings within the boundary of the refinery site, all easements, rights of way
and privileges granted to Alon Refining within or adjoining the refinery site,
all improvements, all machinery and equipment, and the interest of Alon Refining
as lessee in all leases of personal property used or held for use by Alon
Refining in connection with such refinery.
     “Reimbursement Obligations” means the obligations of the Borrower to
reimburse the L/C Issuer and the Lenders for amounts payable by the L/C Issuer
or the Lenders under a Letter of Credit in respect of any drawing made under any
Letter of Credit, together with interest thereon as provided in Section 2.06
hereof and Section 3.01(c) hereof.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping, or disposing of any Hazardous Material (including the abandonment or
discarding of barrels, containers, and other closed receptacles containing any
Hazardous Material) into the indoor or outdoor environment, including ambient
air, soil, surface or ground water.
     “Remedial Action” means all actions taken to (i) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (ii) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) any other actions authorized by 42 U.S.C. 9601.
     “Reportable Event” means an event described in Section 4043 of ERISA (other
than an event described in Section 4043(c)(7) of ERISA.
     “Required Lenders” means, at any time, Lenders whose Pro Rata Shares
aggregate at least 51%.

23



--------------------------------------------------------------------------------



 



     “Reserve Requirements” means, for any day as applied to a Eurodollar Loan,
the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System. Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities
and to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender or the Affiliate of any Lender under Regulation D.
     “Responsible Officer” means a person that is any of the chairman of the
board of directors, chief executive officer, or chief financial officer of any
Person.
     “Restricted Payment” has the meaning specified therefor in Section 7.02(f).
     “Revolving Credit Commitment” means, with respect to each Lender, the
revolving credit commitment of such Lender as set forth in Schedule B hereto, as
the same may be adjusted from time to time pursuant to the terms of this
Agreement.
     “Revolving Credit Loan” means a loan made by a Lender to the Borrower
pursuant to Section 2.01(a) hereof.
     “Revolving Credit Notes” means each amended promissory note of the
Borrower, substantially in the form of Exhibit A hereto, made payable to the
order of a Lender and evidencing the Indebtedness and other Obligations
resulting from the making by such Lender of Revolving Credit Loans and delivered
to the Agent, as such promissory note may be modified or extended from time to
time, and any promissory note or notes issued in exchange or replacement
therefor.
     “Revolving Loan Amendment Documents” means this Agreement and each other
Loan Document delivered on the Effective Date pursuant to Article V hereof.
     “Revolving Priority Collateral” means (i) all Accounts Receivable, (ii) all
Inventory, (iii) all assets and properties arising out of or related to the
foregoing, including, without limitation, all accounts (as defined in the
Uniform Commercial Code in effect in the State of New York), general
intangibles, payment intangibles, contract rights, commercial tort claims,
chattel paper, instruments, documents, letters of credit, banker’s acceptances
and similar instruments, deposit accounts, securities accounts, supporting
obligations and all present and future Liens supporting or securing the
foregoing, choses in action or causes of actions or claims, in each case arising
out of, related to or supporting the payment or performance of Accounts
Receivable or Inventory and (iv) all proceeds (whether cash or noncash) of the
foregoing, all as more fully described in the Security Agreement.
     “SCS” means Southwest Convenience Stores LLC, a Texas limited liability
Agreement.

24



--------------------------------------------------------------------------------



 



     “SEC” means the United States Securities and Exchange Commission and any
successor thereto.
     “Securities Act” means the Securities Act of 1933, as in effect from time
to time.
     “Security Agreement” means the Amended and Restated Security Agreement,
dated as of August 8, 2000, as amended, restated and consolidated on January 14,
2004, by the Borrower and each of the Companies in favor of the WC Collateral
Agent, substantially in the form of Exhibit B hereto, as the same may be
amended, supplemented or otherwise modified from time to time.
     “Security Documents” means, collectively, the Security Agreement and the
Lease Assignment executed and delivered by a Company, and all Uniform Commercial
Code financing statements required by this Agreement and the Security Documents
to be filed with respect to the security interests in personal property and
fixtures created pursuant to such agreements, and all other documents and
agreements executed and delivered by the Companies in connection with any of the
foregoing documents.
     “Settlement Period” has the meaning specified therefor in Section 2.05(e)
hereof.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is not less than the
total amount of its liabilities (including, without limitation, liabilities on
all claims, whether or not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured) of such Person, (b) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its existing debts as they become absolute
and matured, (c) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.
     “Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., and any successor thereto.
     “Subordination Agreement” means the Subordination, Non-Disturbance and
Attornment Agreement entered into at the closing of the Pipeline Transactions,
between the administrative agent named therein for the Credit Parties defined
therein, the Agent and the Borrower.
     “Subordination Agreement (Intercompany)” means a Subordination Agreement,
in the form of Exhibit C hereto, by and among (i) a Loan Party or a Subsidiary
of a Loan Party, as obligor, and (ii) a Loan Party or a Subsidiary of a Loan
Party, as subordinated creditor, in favor of the Agent, pursuant to which
intercompany Indebtedness is subordinated to the prior payment in full of the
Obligations.

25



--------------------------------------------------------------------------------



 



     “Subordinated Indebtedness” means Indebtedness of any Loan Party and any of
its Subsidiaries to any other Loan Party or any of its Subsidiaries that has
been expressly subordinated in right of payment to all Indebtedness of such Loan
Party under the Loan Documents by a Subordination Agreement (Intercompany).
     “Subsequent Oil Increase Period” has the meaning specified therefor in
Section 2.13(d).
     “Subsidiary” means, with respect to any Person at any date, any
corporation, limited or general partnership, limited liability company, trust,
association or other entity (i) the accounts of which would be consolidated with
those of such Person in such Person’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP or (ii) of which more
than 50% of (A) the outstanding Capital Stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors of such corporation, (B) the interest in the capital or profits of
such partnership or limited liability company or (C) the beneficial interest in
such trust or estate is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such Person.
     “Target Net Worth” means, on any date of determination, the sum of (i)
$106,000,000 plus (ii) an amount determined on a cumulative basis equal to the
sum of 50% of any positive consolidated net income of Alon USA and its
Consolidated Subsidiaries for each Fiscal Year ending after December 31, 2004.
     “Taxes” has the meaning specified therefor in Section 2.12 hereof.
     “Terminals” means the real property interests described in Schedule E
hereto and any other terminal now or hereafter owned or leased by any Company.
     “Termination and Releases” has the meaning specified therefor in
Section 9.08 (d) hereof.
     “Termination Date” means January 1, 2010.
     “Termination Event” means (i) a Reportable Event with respect to any
Employee Plan, (ii) any event that causes the Borrower or any of its ERISA
Affiliates to incur liability under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the
Internal Revenue Code, (iii) the filing of a notice of intent to terminate an
Employee Plan under Section 4041 of ERISA, (iv) the institution of proceedings
by the Pension Benefit Guaranty Corporation to terminate an Employee Plan, or
(v) any other event or condition that would constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.
     “Total Commitment” means the sum of the amounts of the Lenders’ Revolving
Credit Commitments. The initial amount of the Total Commitment is $240,000,000.
     “Transaction Documents” means the Loan Documents, the License Agreement and
the Lease Documents.

26



--------------------------------------------------------------------------------



 



     “Transferors” means each of T&R Assets, Inc., a Texas corporation, FTPL,
and Alon Refining.
     “Unit Consideration” means 937,500 Class B Subordinated Units representing
limited partner interests issued by Holly in favor of Alon Logistics.
     “WC Collateral Agent” means IDB, or any successor or replacement agent in
its capacity as a collateral agent for the Lenders.
     Section 1.02 Accounting and Other Terms. Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP applied on a basis consistent with those used in preparing the
Financial Statements. All terms used in this Agreement which are defined in
Article 9 of the Uniform Commercial Code in effect in the State of New York on
the date hereof and which are not otherwise defined herein shall have the same
meanings herein as set forth therein. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by the Agent include good faith
estimates by the Agent (in the case of quantitative determinations) and good
faith beliefs by the Agent (in the case of qualitative determinations). In the
event of any inconsistency between the terms and provisions of this Agreement
and the terms and provisions of any Security Document, the terms and provisions
of this Agreement shall control, provided that nothing herein shall be deemed to
affect the Liens granted under any Security Document or the perfection thereof.
     Section 1.03 Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”, provided, however, that with respect to a computation
of fees or interest payable to the Agent, the Lenders or the L/C Issuer, such
period shall in any event consist of at least one full day.

27



--------------------------------------------------------------------------------



 



ARTICLE II
THE REVOLVING CREDIT LOANS
     Section 2.01 Revolving Credit Commitments.
          (a) Each Revolving Lender has made “Revolving Credit Loans” (as
defined in the Existing Revolving Credit Agreement) to the Borrower prior to the
Effective Date, upon the effectiveness of this Agreement, any such “Revolving
Credit Loan” shall automatically be deemed to be a “Revolving Credit Loan” to
the Borrower by such Lender under this Agreement, and (ii) subject to the terms
and conditions and relying upon the representations and warranties set forth
herein, each Lender severally agrees to continue to make Revolving Credit Loans
to the Borrower at any time and from time to time until the Business Day
preceding the Final Maturity Date, or until the earlier reduction of its
Revolving Credit Commitment to zero in accordance with the terms hereof, in an
aggregate principal amount of Revolving Credit Loans at any time outstanding not
to exceed the amount of such Lender’s Revolving Credit Commitment.
          (b) Notwithstanding the foregoing, the aggregate principal amount of
the Revolving Credit Loans outstanding at any time shall not exceed the lowest
of (i) the difference between (A) Total Commitment and (B) the aggregate Letter
of Credit Obligations, (ii) the difference between (A) the then current
Borrowing Base, and (B) the aggregate Letter of Credit Obligations and (iii) the
difference between (A) the then current Facility Sublimit and (B) the aggregate
Letter of Credit Obligations.
          (c) Within the foregoing limits, the Borrower may borrow, repay and
reborrow Revolving Credit Loans, on or after the Effective Date and prior to the
Final Maturity Date, subject to the terms, provisions and limitations set forth
herein.
     Section 2.02 Revolving Credit Loans. Except as otherwise provided in
Section 2.05, Revolving Credit Loans shall be made ratably by the Lenders in
accordance with their respective Revolving Credit Commitments.
     Section 2.03 Making the Revolving Credit Loans. The Borrower shall give the
Agent prior telephone notice (which notice, if requested by the Agent, must be
promptly confirmed in writing in substantially the form of Exhibit E hereto (a
“Notice of Borrowing”)) (i) for any Base Rate Loan not in excess of $30,000,000,
not later than 12:00 noon (New York City time) one Business Days prior to such
proposed borrowing or (ii) for any Loan other than a Base Rate Loan not in
excess of $30,000,000, not later than 12:00 noon (New York City time) three
Business Days prior to such proposed borrowing, and, in each case, the Agent
shall promptly deliver such Notice of Borrowing to each Lender. Such Notice of
Borrowing shall be irrevocable and shall specify the principal amount of the
proposed borrowing (which, in the case of a Eurodollar Loan, must be in a
minimum amount of $1,000,000 and in multiples of $500,000 in excess thereof),
whether such Revolving Credit Loan is requested to be a Base Rate Loan or a
Eurodollar Loan and, in the case of a Eurodollar Loan, the initial Interest
Period for such Eurodollar Loan, the use of the proceeds of such proposed
Revolving Credit Loan, and the proposed borrowing date, which must be a Business
Day, and the Borrower shall be bound to make a borrowing in accordance
therewith. The Agent may act without liability upon the basis

28



--------------------------------------------------------------------------------



 



of written, telecopy or telephone notice believed by the Agent in good faith to
be from the Borrower (or from any officer thereof designated in writing to the
Agent), and the Borrower hereby waives the right to dispute the Agent’s record
of the terms of any such telephonic Notice of Borrowing.
     Section 2.04 Revolving Credit Notes; Repayment of Revolving Credit Loans.
          (a) Each Revolving Credit Loan made by a Lender shall be evidenced by
a single Revolving Credit Note, duly executed by the Borrower, dated the
Effective Date, and delivered to and made payable to the order of such Lender in
a principal amount equal to its Revolving Credit Commitment on such date.
          (b) The outstanding principal balance of each Revolving Credit Loan
shall be due and payable on the Final Maturity Date.
     Section 2.05 Funding and Settlement Procedures.
          (a) Except as otherwise provided in this Section 2.05, all Revolving
Credit Loans under this Agreement shall be made by the Lenders simultaneously
and proportionately according to their Pro Rata Shares of the Total Commitment,
it being understood that no Lender shall be responsible for any default by any
other Lender in such other Lender’s obligation to make a Revolving Credit Loan
requested hereunder nor shall the Revolving Credit Commitment of any Lender to
make the Revolving Credit Loan requested be increased or decreased as a result
of the default by any other Lender in such other Lender’s obligation to make a
Revolving Credit Loan requested hereunder.
          (b) Notwithstanding any other provision of this Agreement, in order to
reduce the number of fund transfers among the Borrower, the Lenders and the
Agent, the Borrower, the Lenders and the Agent agree that the Agent may, but
shall not be obligated to, and the Borrower and the Lenders hereby irrevocably
authorize the Agent to, fund, on behalf of the Lenders, Revolving Credit Loans
pursuant to Sections 2.02 and 2.03, subject to the procedures for settlement set
forth in subsection 2.05(e); provided, however, that (A) the Agent shall in no
event fund such Revolving Credit Loan if the Agent shall have received written
notice from the Required Lenders on the Business Day prior to the date of the
proposed Revolving Credit Loan that one or more of the conditions precedent
contained in Section 5.02 hereof will not be satisfied on the date of the
proposed Revolving Credit Loan and (B) the Agent shall not otherwise be required
to determine that, or take notice whether, the conditions precedent in
Section 5.02 have been satisfied. If the Agent elects not to fund a requested
Revolving Credit Loan on behalf of the Lenders, promptly after receipt of a
Notice of Borrowing, the Agent shall so notify each Lender. If the Agent
notifies the Lenders that it will not fund a requested Revolving Credit Loan on
behalf of the Lenders, each Lender shall make its Pro Rata Share of the
Revolving Credit Loan available to the Agent, in immediately available funds, at
the Payment Office no later than 2:00 p.m. (New York City time) on the date of
the proposed Revolving Credit Loan. The Agent will make the proceeds of such
Revolving Credit Loans available to the Borrower on the day of the proposed
Revolving Credit Loan by causing an amount, in immediately available funds,
equal to the proceeds of all such Revolving Credit

29



--------------------------------------------------------------------------------



 



Loans received by the Agent at the Payment Office or the amount funded by the
Agent on behalf of the Lenders to be deposited in an account designated by the
Borrower.
          (c) If the Agent has notified the Lenders that the Agent will not fund
a particular Revolving Credit Loan pursuant to subsection 2.05(b) on behalf of
the Lenders, the Agent may assume that such Lender has made such amount
available to the Agent on such day and the Agent, in its sole and absolute
discretion, may, but shall not be obligated to, cause a corresponding amount to
be made available to the Borrower on such day. If, in such case, the Agent makes
such corresponding amount available to the Borrower and such corresponding
amount is not in fact made available to the Agent by such Lender, such Lender
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon for each day from the date
such amount is made available to a Borrower until the date such amount is repaid
to the Agent, at (A) in the case of the Borrower, a rate per annum equal to the
higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06 and (B) in the case of such Lender, at the Federal
Funds Rate for three Business Days and thereafter at the Prime Rate. If such
Lender shall repay to the Agent such corresponding amount, such amount so repaid
shall constitute such Lender’s Pro Rata Share of such Revolving Credit Loan.
          (d) Nothing in this Section 2.05 shall be deemed to relieve any Lender
from its obligation to fulfill its Revolving Credit Commitment hereunder or to
prejudice any rights that the Agent or the Borrower may have against any Lender
as a result of any default by such Lender hereunder.
          (e) With respect to all periods for which the Agent, on behalf of the
Lenders, has funded Revolving Credit Loans pursuant to subsection 2.05(a), on
the first Business Day after the last day of each week, or such shorter period
as the Agent may from time to time select (any such week or shorter period being
herein called a “Settlement Period”), the Agent shall notify each Lender of the
unpaid principal amount of the Revolving Credit Loans outstanding as of the last
day of the Settlement Period. In the event that such amount is greater than the
unpaid principal amount of the Revolving Credit Loans outstanding as of the last
day of the immediately preceding Settlement Period (or, if there has been no
preceding Settlement Period, the amount of the Revolving Credit Loans made on
the date of such Lender’s initial funding), each Lender shall promptly make
available to the Agent such Lender’s Pro Rata Share of the difference in
immediately available funds. In the event that such amount is less than such
unpaid principal amount, the Agent shall promptly pay over to each other Lender
such Lender’s Pro Rata Share of the difference in immediately available funds.
In addition, if the Agent shall so request at any time when a Default or an
Event of Default shall have occurred and be continuing, or any other event shall
have occurred as a result of which the Agent shall determine that it is
desirable to present claims against the Borrower for repayment, each Lender
shall promptly remit to the Agent or, as the case may be, the Agent shall
promptly remit to each Lender, sufficient funds to adjust the interests of the
Lenders in the then outstanding Revolving Credit Loans to such an extent that,
after giving effect to such adjustment, each Lender’s interest in the then
outstanding Revolving Credit Loans will be equal to its Pro Rata Share thereof.
The obligations of the Agent and each Lender under this subsection 2.05(e) shall
be absolute and unconditional. Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Credit Loans which have been
funded by such Lender.

30



--------------------------------------------------------------------------------



 



          (f) In the event that any Lender fails to make any payment required to
be made by it pursuant to subsection 2.05(e), the Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the date such payment was due until the date
such amount is paid to the Agent, at the Federal Funds Rate for three Business
Days and thereafter at the Prime Rate. During the period in which such Lender
has not paid such corresponding amount to the Agent, notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, the amount
so advanced by the Agent to the Borrower shall, for all purposes hereof, be a
Revolving Credit Loan made by the Agent for its own account. Upon any such
failure by a Lender to pay the Agent, the Agent shall promptly thereafter notify
the Borrower of such failure and the Borrower shall immediately pay such
corresponding amount to the Agent for its own account.
     Section 2.06 Interest.
          (a) Revolving Credit Loans. Each Revolving Credit Loan which is a
Eurodollar Loan shall bear interest on the principal amount thereof from time to
time outstanding from the date of such Revolving Credit Loan until such
principal amount becomes due, at a rate per annum equal to the Eurodollar Rate
for the Interest Period in effect for such Revolving Credit Loan plus 1.50%.
Each Revolving Credit Loan which is a Base Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding from the date of such
Revolving Credit Loan until such principal amount becomes due, at a rate per
annum equal to the Base Rate.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default described in Section 10.01 hereof, all outstanding
principal of the Revolving Credit Loans and all outstanding Reimbursement
Obligations, all accrued interest (to the extent permitted by law) which is not
paid when due and all other outstanding Obligations shall bear interest until
such time as no such Event of Default exists at a fluctuating interest rate per
annum equal at all times to the Post-Default Rate.
          (c) Interest Payment. Interest on each Eurodollar Loan shall be
payable in arrears on the last day of each Interest Period of such Eurodollar
Loan and, in the case of any Eurodollar Loan with an Interest Period longer than
three months, the day that interest would have been paid if such Eurodollar Loan
had an Interest Period of three months. Interest on each Base Rate Loan shall be
payable quarterly, in arrears, on the first day of each January, April, July and
October, commencing on the first day of the first such month following the
making of such Base Rate Loan, and at maturity (whether upon demand, by
acceleration or otherwise). Interest at the Post-Default Rate shall be payable
on demand. The Borrower hereby authorizes the Agent to, and the Agent may, from
time to time, charge the Loan Account pursuant to Section 4.02 hereof with the
amount of any interest payment due hereunder. It is understood and agreed that
on the Effective Date, all interest on the “Revolving Credit Loans” (as defined
in the Existing Revolving Credit Agreement) that has accrued and is unpaid as of
such date, shall continue to be due and owing (notwithstanding the effectiveness
of this Agreement) upon the effectiveness of this Agreement.

31



--------------------------------------------------------------------------------



 



          (d) General. All interest shall be computed on the basis of a year of
360 days for the actual number of days, including the first day but excluding
the last day, elapsed.
     Section 2.07 Reduction of Revolving Credit Commitment; Prepayment of
Revolving Credit Loans.
          (a) The Total Commitment shall not be reduced without the prior
written consent of the Borrower, the Agent and Bank Leumi, unless all of the
Obligations are repaid in full and the Total Commitment is terminated and
reduced to zero in accordance with this Section 2.07(a). Notwithstanding the
first sentence of this Section 2.07(a), the Borrower may not repay the
Obligations in full and the Total Commitment may not be terminated by the
Borrower unless in each and every case the Agent and the Lenders receive at
least three months’ prior written notice of such repayment and termination (a
“Termination Notice”), provided that (i) in no event shall any such repayment
and termination be effective prior to November 15, 2006, (ii) the Termination
Notice shall be revocable only during the first two months immediately following
the delivery of such notice (but not during the third month, it being understood
that after such second month the Termination Notice shall be irrevocable),
provided further that if the Borrower revokes a Termination Notice, the Borrower
may not give any other Termination Notice for a period of nine months following
the date of such revoked Termination Notice, and (iii) the Borrower may repay
the Obligations in full and the Total Commitment may be terminated at any time
notwithstanding the failure of the Borrower to provide the Agent and the Lenders
with a Termination Notice if (A) an Event of Default shall have occurred and be
continuing and (B) the Agent shall have provided written notice of the existence
of such Event of Default to the Borrower. Any reductions of the Total Commitment
which are so consented to shall be irrevocable and may not be reinstated. Each
such approved reduction shall reduce the Revolving Credit Commitment of each
Lender proportionately in accordance with its Pro Rata Share.
          (b) Subject to the terms and conditions contained in this
Section 2.07, Section 2.10 and elsewhere in this Agreement, the Borrower shall
have the right to prepay, in whole or in part, the Revolving Credit Loans.
          (c) (i) If at any time the Borrowing Base is less than the sum of the
aggregate principal amount of all outstanding Revolving Credit Loans plus the
outstanding amount of all Letter of Credit Obligations, the Borrower will
(A) immediately give notice of such occurrence to the Agent and (B) prepay the
Revolving Credit Loans in an amount which will reduce the sum of the aggregate
principal amount of all outstanding Revolving Credit Loans plus Letter of Credit
Obligations to an amount less than or equal to the then current Borrowing Base.
If at any time after the Borrower has complied with the first sentence of this
Section 2.07(c), the aggregate amount of Letter of Credit Obligations is greater
than the then current Borrowing Base, the Borrower shall provide cash collateral
to the Agent in the amount of such excess, which cash collateral shall be
deposited in an interest bearing account maintained by the Agent and, provided
that no Event of Default shall have occurred and be continuing, returned to the
Borrower at such time as (x) the aggregate Letter of Credit Obligations plus
(y) the aggregate principal amount of all outstanding Revolving Credit Loans no
longer exceeds the then current Borrowing Base.

32



--------------------------------------------------------------------------------



 



          (ii) If at any time the aggregate principal amount of all outstanding
Revolving Credit Loans plus the outstanding amount of all Letter of Credit
Obligations exceeds the then current Facility Sublimit, the Borrower will
(A) immediately give notice of such occurrence to the Agent and (B) prepay the
Revolving Credit Loans in an amount which will reduce the sum of the aggregate
principal amount of all outstanding Revolving Credit Loans plus the Letter of
Credit Obligations to an amount less than or equal to the then current Facility
Sublimit. If at any time after the Borrower has complied with the first sentence
of this Section 2.07(c)(ii), the aggregate amount of Letter of Credit
Obligations is greater than the then current Facility Sublimit, the Borrower
shall provide cash collateral to the Agent in the amount of such excess, which
cash collateral shall be deposited in an interest bearing account maintained by
the Agent and, provided that no Event of Default shall have occurred and be
continuing, returned to the Borrower at such time as (x) the aggregate Letter of
Credit Obligations plus (y) the aggregate principal amount of all outstanding
Revolving Credit Loans no longer exceeds the then current Facility Sublimit.
          (d) Any prepayment made pursuant to this Section 2.07 shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment.
          (e) All funds deposited on a Business Day into the Agent Account or
directly to the Payment Office or any other account designated by the Agent to
the Borrower shall be applied by the Agent to the payment, in whole or in part,
to the outstanding Revolving Credit Loans as of such Business Day, subject to
Section 4.02 hereof.
     Section 2.08 Fees.
          (a) Unused Line Fee. From and after the Effective Date until the Final
Maturity Date, the Borrower shall pay to the Agent for the account of the
Lenders in accordance with the Lenders’ respective Pro Rata Shares and in
immediately available funds, an unused line fee (the “Unused Line Fee”) accruing
at the rate of 15/100th of 1% (0.15%) per annum on the excess, if any, of the
Total Commitment over the then current Facility Sublimit. The Unused Line Fee
shall be payable quarterly in arrears on the first Business Day of each January,
April, July and October, commencing April 3, 2006 and shall be non-refundable.
          (b) Unused Loan Subfacility Fee. From and after the Effective Date
until the Final Maturity Date, the Borrower shall pay to the Agent for the
account of the Lenders in accordance with the Lenders’ respective Pro Rata
Shares and in immediately available funds, an unused loan subfacility fee (the
“Unused Loan Subfacility Fee”) accruing at the rate of 3/10ths of 1% (0.30%) per
annum, on the excess, if any, of the then current Facility Sublimit over the sum
of the average amount of all Revolving Credit Loans and Letter of Credit
Obligations outstanding from time to time. Solely for the purposes of
calculating the Unused Loan Subfacility Fee, the total amount of Letters of
Credit Obligations shall be determined based upon the maximum stated amount of
each Letter of Credit and each such Letter of Credit shall be deemed to be
outstanding at the maximum stated amount until the expiry date of each such
Letter of Credit, irrespective of whether the maximum stated amount was reduced
or such Letter of Credit was terminated prior to the expiry date of such Letter
of Credit. The Unused Loan

33



--------------------------------------------------------------------------------



 



Subfacility Fee shall be payable quarterly in arrears on the first Business Day
of each January, April, July and October, commencing April 3, 2006 and shall be
non-refundable.
          (c) Letter of Credit Fees. From and after the Effective Date until all
Letters of Credit have been terminated, the Borrower shall pay to the Agent the
Letter of Credit Fees set forth in and to be paid in accordance with
Section 3.03(b) hereof.
          (d) Field Examination Fee. The Borrower shall pay the reasonable out
of pocket fees, costs, expenses and charges of auditors, appraisers and
professionals employed or retained by the Agent to review, inspect, audit or
monitor any of the Collateral prior to the Effective Date and from time to time
thereafter (the “Field Examination Fee”).
          (e) Closing Fee. On or prior to the Effective Date, the Borrower shall
pay to the Agent, for the account of the Lenders in accordance with the Lenders’
respective Pro Rata Shares and in immediately available funds, a fee (the
“Closing Fee”) equal to $480,000. The Closing Fee shall be deemed fully earned
on the Effective Date and non-refundable.
          (f) General. It is understood and agreed that on the Effective Date,
all fees that are payable on the “Obligations” (as defined in the Existing
Revolving Credit Agreement) that have accrued and are unpaid as of such date,
shall continue to be due and owing (notwithstanding the effectiveness of this
Agreement) upon the effectiveness of this Agreement.
     Section 2.09 Eurodollar Rate Not Determinable; Illegality or Impropriety.
          (a) In the event, and on each occasion, that on or before the day on
which the Eurodollar Rate is to be determined for a borrowing that is to include
Eurodollar Loans, the Agent has determined in good faith that, or has been
advised by the Required Lenders that, (i) the Eurodollar Rate cannot be
determined for any reason, (ii) the Eurodollar Rate will not adequately and
fairly reflect the cost of maintaining Eurodollar Loans or (iii) Dollar deposits
in the principal amount of the applicable Eurodollar Loans are not available in
the Interbank Market, the Agent shall, as soon as practicable thereafter, give
written notice of such determination to the Borrower and the Lenders. In the
event of any such determination, any request by the Borrower for a Eurodollar
Loan pursuant to Section 2.03 shall, until, in the case of such a determination
by the Required Lenders, the Agent has been advised by the Required Lenders and
the Agent has so advised the Borrower that, or in the case of a determination by
the Agent, the Agent has advised the Borrower and the other Lenders that, the
circumstances giving rise to such notice no longer exist, be deemed to be a
request for a Base Rate Loan. Each determination by the Agent and/or the
Required Lenders hereunder shall be conclusive and binding absent manifest
error.
          (b) In the event that it shall be unlawful or improper for any Lender
to make, maintain or fund any Eurodollar Loan as contemplated by this Agreement,
then such Lender shall forthwith give notice thereof to the Agent and the
Borrower describing such illegality or impropriety in reasonable detail.
Effective immediately upon the giving of such notice, the obligation of such
Lender to make Eurodollar Loans shall be suspended for the duration of such
illegality or impropriety and, if and when such illegality or impropriety ceases
to exist, such suspension shall cease, and such Lender shall notify the Agent
and the Borrower.

34



--------------------------------------------------------------------------------



 



If any such change shall make it unlawful or improper for any Lender to maintain
any outstanding Eurodollar Loan as a Eurodollar Loan, such Lender shall, upon
the happening of such event, notify the Agent and the Borrower, and the Borrower
shall immediately, or if permitted by applicable law, rule, regulation, order,
decree, interpretation, request or directive, at the end of the then current
Interest Period for such Eurodollar Loan, convert each such Eurodollar Loan into
a Base Rate Loan.
     Section 2.10 Indemnity.
          (a) The Borrower hereby indemnifies each Lender and each Lender’s
Affiliate against any loss or expense that such Lender or such Affiliate
sustains or incurs (including, without limitation, any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender or such Affiliate to fund or maintain any Eurodollar Loan, and
including loss of anticipated profits) as a consequence of (i) any failure by
the Borrower to fulfill on the date of any borrowing hereunder the applicable
conditions set forth in Article V, (ii) any failure by the Borrower to borrow
any Eurodollar Loan hereunder, to convert any Base Rate Loan into a Eurodollar
Loan or to continue a Eurodollar Loan as such after notice of such borrowing,
conversion or continuation has been given pursuant to Section 2.03 or
Section 2.11 hereof, (iii) any payment, prepayment (mandatory or optional) or
conversion of a Eurodollar Loan required by any provision of this Agreement or
otherwise made on a date other than the last day of the Interest Period
applicable thereto (including, without limitation, any transfer of Eurodollar
Loans required by the Borrower pursuant to Section 2.10(b) hereof or otherwise),
(iv) any default in payment or prepayment of the principal amount of any
Eurodollar Loan or any part thereof or interest accrued thereon, as and when due
and payable (at the due date thereof, by notice of prepayment or otherwise), or
(v) the occurrence of any Event of Default, including, in each such case, any
loss (including, without limitation, loss of anticipated profits) or reasonable
expense sustained or incurred in liquidating or employing deposits from third
parties acquired to effect or maintain such Revolving Credit Loan or any part
thereof as a Eurodollar Loan, provided that the indemnity made under this
Section 2.10 shall be limited to losses and expenses incurred on or prior to the
end of the relevant Interest Period. Such loss or reasonable expense shall
include but not be limited to an amount equal to the excess, if any, as
reasonably determined by such Lender or such Affiliate, of (i) the amount of
interest that would otherwise have accrued on the principal amount so prepaid or
converted or continued or not borrowed or converted or continued for the period
from the date of such prepayment, conversion or continuation (or failure to
borrow, convert or continue) to the last day of the then current Interest Period
for such Revolving Credit Loan at the applicable rate of interest for such
Revolving Credit Loan provided for herein, less (ii) the amount of interest that
otherwise would have accrued on such principal amount from the date of such
prepayment, conversion or continuation (or failure to borrow, convert or
continue) until the end of the then current Interest Period at a rate per annum
equal to the Eurodollar Rate for such period (as reasonably determined by the
Agent). A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender or such Lender’s Affiliate is entitled to
receive pursuant to this Section 2.10 and the basis for the determination of
such amount or amounts shall be delivered to the Borrower and shall be
conclusive and binding absent manifest error.
          (b) Notwithstanding paragraph (a) of this Section 2.10, the Agent will
use reasonable efforts to minimize or reduce any such loss or expense resulting
from the

35



--------------------------------------------------------------------------------



 



mandatory prepayments required by Section 2.07 of this Agreement by (i) applying
all payments and prepayments to Revolving Credit Loans bearing interest at the
Base Rate prior to any application of payments to Revolving Credit Loans bearing
interest at the Eurodollar Rate and (ii) after all Base Rate Loans have been
paid in full, calculating any such loss or expense based upon the net decrease
in Eurodollar Loans on a day after giving effect to all prepayments and all
Revolving Credit Loans made on such day.
     Section 2.11 Continuation and Conversion of Revolving Credit Loans.
          (a) Subject to Section 2.09 hereof, the Borrower shall have the right,
at any time, on three (3) Business Days’ prior irrevocable written or telecopy
notice to the Agent, to continue any Eurodollar Loan, or any portion thereof,
into a subsequent Interest Period or to convert any Base Rate Loan or portion
thereof into a Eurodollar Loan, or on one (1) Business Day’s prior irrevocable
written or telecopy notice to the Agent, to convert any Eurodollar Loan or
portion thereof into a Base Rate Loan, subject to the following:
          (i) no Eurodollar Loan may be continued as such and no Base Rate Loan
may be converted into a Eurodollar Loan, when any Event of Default or Default
shall have occurred and be continuing at such time;
          (ii) in the case of a continuation of a Eurodollar Loan as such or a
conversion of a Base Rate Loan into a Eurodollar Loan, the aggregate principal
amount of such Eurodollar Loan shall not be less than $1,000,000 and in
multiples of $500,000 if in excess thereof;
          (iii) in the case of a conversion from a Eurodollar Loan to a Base
Rate Loan accrued interest on the Revolving Credit Loan (or portion thereof)
being converted shall be paid by the Borrower at the time of conversion;
          (iv) any portion of a Revolving Credit Loan maturing or required to be
repaid in less than one month may not be converted into or continued as a
Eurodollar Loan; and
          (v) if any conversion of a Eurodollar Loan shall be effected on a day
other than the last day of an Interest Period, the Borrower shall reimburse each
Lender on demand for any loss incurred or to be incurred by it in the
reemployment of the funds released by such conversion as provided in
Section 2.10 hereof.
In the event that the Borrower shall not give notice to continue any Eurodollar
Loan into a subsequent Interest Period, such Revolving Credit Loan shall
automatically become a Base Rate Loan at the expiration of the then current
Interest Period, subject to the other provisions of this Agreement.
     Section 2.12 Taxes.
          (a) All payments made by the Borrower hereunder, under the Revolving
Credit Notes or under any other Loan Document shall be made without set-off,
counterclaim, deduction or other defense. All such payments shall be made free
and clear of and

36



--------------------------------------------------------------------------------



 



without deduction for any present or future income, franchise, sales, use,
excise, stamp or other taxes, levies, imposts, deductions, charges, fees,
withholdings, restrictions or conditions of any nature now or hereafter imposed,
levied, collected, withheld or assessed by any jurisdiction (whether pursuant to
United States Federal, state, local or foreign law) or by any political
subdivision or taxing authority thereof or therein, and all interest, penalties
or similar liabilities, excluding taxes on the net income of, and branch profit
taxes of, and franchise taxes imposed on, any Lender, the Agent or the L/C
Issuer imposed by the jurisdiction in which such Lender, the Agent or the L/C
Issuer is organized or any political subdivision thereof or taxing authority
thereof or any jurisdiction in which such Person’s principal office or relevant
lending office is located or any political subdivision thereof or taxing
authority thereof (such nonexcluded taxes being hereinafter collectively
referred to as “Taxes”). If the Borrower is required by law to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder, (i) the
amount so payable shall be increased to the extent necessary so that after
making all required deductions and withholdings (including Taxes on amounts
payable to the Lenders, the Agent or the L/C Issuer pursuant to this sentence)
the Lenders, the Agent or the L/C Issuer receive an amount equal to the sum they
would have received had no such deductions or withholdings been made, (ii) the
Borrower shall make such deductions or withholdings, and (iii) the Borrower
shall pay the full amount deducted or withheld to the relevant taxation
authority in accordance with applicable law; provided, however, that if a Lender
assigns its rights pursuant to Section 12.08 hereof and such assignment would
(but for this proviso) cause the assignee Lender, immediately after such
assignment, to be entitled to receive any greater payments under this
Section 2.12 in respect of United States Federal, state, local or foreign
withholding taxes than would have been made but for such assignment, then such
assignee Lender shall not be entitled to receive any such greater payments than
such assigning Lender would have been entitled to receive with respect to the
rights assigned if such assignment had not taken place unless (A) such
assignment had been at the request of, or with the consent of, the Borrower or
(B) an Event of Default has occurred and is continuing at the time of such
assignment. Whenever any Taxes are payable by the Borrower, as promptly as
possible thereafter, the Borrower shall send the Lenders, the L/C Issuer and the
Agent an official receipt (or, if an official receipt is not available, such
other documentation as shall be reasonably satisfactory to the Lenders, L/C
Issuer or the Agent, as the case may be) showing payment. In addition, the
Borrower agrees to pay any present or future taxes, charges or similar levies
which arise from any payment made hereunder or from the execution, delivery,
performance, recordation or filing of, or otherwise with respect to, this
Agreement, the Revolving Credit Notes, the Letters of Credit or any other Loan
Document, except as provided above with respect to taxes on the net income of,
and branch profit taxes of, and franchise taxes imposed on, any Lender, the
Agent or the L/C Issuer (such nonexcluded taxes being hereinafter collectively
referred to as “Other Taxes”).
          (b) The Borrower will indemnify the Lenders, the Agent and the L/C
Issuer for the amount of Taxes or Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 2.12) paid by any Lender, the Agent or the L/C Issuer and any
liability (including penalties, interest and expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be paid within 30 days from the date on which such Lender,
the Agent or such L/C Issuer makes written demand which demand shall identify
the nature and amount of Taxes or Other Taxes for which indemnification is being
sought and the basis of the claim.

37



--------------------------------------------------------------------------------



 



          (c) Each Lender that is organized in a jurisdiction other than the
United States, a State thereof or the District of Columbia hereby agrees that:
          (i) it shall, no later than the Effective Date (or, in the case of a
Lender which becomes a party hereto pursuant to Section 12.08 hereof after the
Effective Date, the date upon which such Lender becomes a party hereto) deliver
to the Borrower and the Agent two accurate, complete and signed originals of
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI or successor form, in
each case indicating that such Lender is on the date of delivery thereof
entitled to receive payments of principal and interest for the account of its
lending office under this Agreement free from withholding of United States
Federal income tax;
          (ii) if at any time such Lender changes its lending office or offices
or selects an additional lending office it shall, at the same time or reasonably
promptly thereafter, deliver to the Borrower through the Agent in replacement
for, or in addition to, the forms previously delivered by it hereunder, if such
changed or additional lending office is located in the United States, two
accurate, complete and signed originals of such Form W-8BEN, Form W-8ECI or
successor form, in each case indicating that such Lender is on the date of
delivery thereof entitled to receive payments of principal and interest for the
account of such changed or additional lending office under this Agreement free
from withholding of United States Federal income tax; and
          (iii) it shall, promptly upon the Borrower’s reasonable request to
that effect, deliver to the Borrower such other forms or similar documentation
as may be required from time to time by any applicable law, treaty, rule or
regulation in order to establish such Lender’s tax status for withholding
purposes.
          (d) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in Section 2.12(c)
(other than in the case where such Lender is not, or is no longer, legally
entitled to deliver such form), such Lender shall not be entitled to payment
from the Borrower without deduction pursuant to Section 2.12(a) or
indemnification by the Borrower pursuant to Section 2.12(b) to the extent that
such payment or indemnification obligation would have been reduced if the
applicable form had been delivered to the Borrower; provided, however, that
should such Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist such Lender to recover such Taxes.
          (e) If the Borrower fails to perform its obligations under this
Section 2.12, the Borrower shall indemnify the Lenders, the Agent and the L/C
Issuer for any taxes, interest or penalties that may become payable as a result
of any such failure.
          (f) Any Lender that is organized in a jurisdiction other than the
United States, a State thereof or the District of Columbia claiming any
indemnity payment or additional amounts payable pursuant to this Section 2.12
shall use reasonable efforts (consistent with legal, regulatory and policy
considerations of such Lender) to file any certificate or document reasonably
requested in writing by the Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the

38



--------------------------------------------------------------------------------



 



amount of any such indemnity payment or additional amounts which may thereafter
accrue and would not, in the sole and absolute determination of such Lender, be
otherwise disadvantageous to such Lender.
     Section 2.13 Increases to the Facility Sublimit. Upon the request of the
Borrower, subject to the conditions set forth below, the Facility Sublimit may
be adjusted from time to time as a result of either an Oil Price Adjustment or a
Production Increase (as each such term is defined below), as follows:
          (a) Oil Price Adjustment. If the Blended West Texas Crude Oil Price
equals an amount set forth in the relevant column below, then, subject to the
other provisions of this Section 2.13, the then current Facility Sublimit may be
increased by an amount equal to the amount set forth below opposite such price
per barrel (an “Oil Price Adjustment”):

          Blended West Texas Crude Oil Price: Oil Price Adjustment:
over $60 and up to and including $65
  $ 20,000,000  
over $65 and up to and including $70
  $ 40,000,000  
over $70 and up to and including $75
  $ 60,000,000  
over $75
  $ 80,000,000  

Notwithstanding the foregoing, in no event shall an Oil Price Adjustment cause
the Facility Sublimit to exceed the Total Commitment. The amount of the Facility
Sublimit will be adjusted based upon such Oil Price Adjustment, with effect from
the first Business Day after the date of the delivery by the Borrower to the
Agent of a Notice of Facility Sublimit Increase (in accordance with and subject
to Section 2.13(c) below). No more than one Notice of Facility Sublimit Increase
may be delivered on any day.
          (b) Production Increase. If Alon USA’s and its Consolidated
Subsidiaries’ average throughput capacity to process crude oil and blendstocks
has permanently increased from the then current Base Production Level by at
least 2,500 barrels per day (a “Production Increase”), the then current Facility
Sublimit amount may be permanently increased (subject to Section 2.13(c) below)
in increments of $10,000,000 (to an amount not to exceed the Total Commitment),
with respect to each such Production Increase. The amount of the Facility
Sublimit will permanently increase with effect from the first Business Day after
the date of delivery by the Borrower to the Agent of a Notice of Facility
Sublimit Increase (in accordance with and subject to Section 2.13(c) below). No
more than one Notice of Facility Sublimit Increase may be delivered on any day.
          (c) Making a Request for a Facility Sublimit Increase. At any time the
Borrower wishes to request an increase to the Facility Sublimit based upon
either an Oil Price Adjustment or a Production Increase, it shall give the Agent
prior irrevocable notice, in substantially the form of Exhibit I hereto (a
“Notice of Facility Sublimit Increase”), and the Agent shall promptly deliver a
copy of any such Notice of Facility Sublimit Increase to each Lender. Any such
Notice of Facility Sublimit Increase shall specify (i) the amount of the new
proposed Facility Sublimit, (ii) whether the increase in the Facility Sublimit
is a result of an Oil

39



--------------------------------------------------------------------------------



 



Price Adjustment or a Production Increase, and (iii) in the case of an Oil Price
Adjustment, the initial period for which the increase in the Facility Sublimit
is to take effect, such period may not be less than the Minimum Oil Increase
Period or more than six fiscal months following the date of the Notice of
Facility Sublimit Increase (an “Initial Oil Increase Period”). Each notice of
Facility Sublimit Increase shall be accompanied by a certificate of a
Responsible Officer of the Borrower, certifying (A) in the case of an Oil Price
Adjustment, as to the then current Blended West Texas Crude Oil Price as of the
date of the Notice of Facility Sublimit Increase and (B) in the case of a
Production Increase, that Alon USA’s and its Consolidated Subsidiaries’ average
throughput capacity to process crude oil and blendstocks has permanently
increased by at least 2,500 barrels per day over the Base Production Level, and
to the extent in excess thereof, the amount of any such increase. The Agent may
act without liability upon the basis of such written notice believed by the
Agent in good faith to be from the Borrower (or from any officer thereof
designated in writing to the Agent), and the Borrower hereby waives the right to
dispute the Agent’s record of the terms of any such Notice of Facility Sublimit
Increase.
          (d) Extension of an Oil Increase Period. In the case of an Oil Price
Adjustment to the Facility Sublimit, so long as the Blended West Texas Crude Oil
Price has not decreased such that the then current Oil Price Adjustment
calculated in accordance with Section 2.13(a) can no longer continue in effect
after the expiration of the then current Oil Increase Period (as defined below),
the Borrower shall have the right (but not the obligation), upon delivery of
prior irrevocable written notice to the Agent in substantially the form of
Exhibit J hereto (an “Extension Notice”), at any time prior to the expiration of
the then current Oil Increase Period, as defined below, to extend the effect of
any such increase in the Facility Sublimit for any subsequent period to be
determined by the Borrower, but in any event not to exceed six fiscal months
from the date of the Extension Notice, and not less than the Minimum Oil
Increase Period (a “Subsequent Oil Increase Period”, together with an Initial
Oil Increase Period, an “Oil Increase Period”). Any such Extension Notice shall
(i) specify the duration of any Subsequent Oil Increase Period and (ii) be
accompanied by a certificate of a Responsible Officer of the Borrower,
certifying as to the then current Blended West Texas Crude Oil Price as at the
date of such continuation notice. In the event that the Borrower shall not give
notice to extend the effect of any then current Oil Price Adjustment, the
Facility Sublimit shall automatically decrease at the expiration of the then
current Oil Increase Period to the Facility Floor then in effect; provided
however, that if the automatic decrease at the expiration of the then current
Oil Increase Period would cause the Facility Sublimit to decrease to an amount
which would cause the aggregate outstanding amount of all Letter of Credit
Obligations to exceed the Facility Floor, the Facility Sublimit shall not
automatically decrease until the expiration of all of the Letter of Credit
Obligations that were outstanding on the date of the expiration of the last Oil
Increase Period; provided further that such stay of the automatic decrease in
the Facility Sublimit shall not extend beyond six months from the expiration of
the then current Oil Price Period.
ARTICLE III
LETTERS OF CREDIT
     Section 3.01 Letters of Credit.

40



--------------------------------------------------------------------------------



 



          (a) IDB, as an L/C Issuer, has established and issued, at the request
of and on behalf of the Borrower, “Letters of Credit” (as defined in the
Existing Revolving Credit Agreement) prior to the Effective Date, some of which
remain outstanding on the Effective Date (immediately prior to the effectiveness
of this Agreement). Upon the effectiveness of this Agreement, each such “Letter
of Credit” shall automatically be deemed to be a “Letter of Credit” issued by
IDB, as an L/C Issuer, on behalf of the Borrower under this Agreement. The
Borrower has requested the L/C Issuer to continue to establish and open, from
time to time, documentary and standby letters of credit, which shall not have
expiration dates that exceed 364 days (or such longer period as may be approved
by the Agent) from the date of issuance (the “Letters of Credit”), and each L/C
Issuer has agreed to do so, subject to the terms hereof and each Letter of
Credit Application (as hereinafter defined). The Borrower will be the account
party for each application for a Letter of Credit, which shall be substantially
in the form of Exhibit H hereto or on a computer transmission system approved by
the applicable L/C Issuer or such other written form or written transmission
system as may from time to time be approved by the applicable L/C Issuer, and
shall be duly completed in a manner reasonably acceptable to the applicable L/C
Issuer, together with such other certificates, agreements, documents and other
papers and information as the applicable L/C Issuer may reasonably request (the
“Letter of Credit Application”). In the event of any conflict between the terms
of the Letter of Credit Application and this Agreement, unless otherwise
expressly provided herein, the terms of this Agreement shall control.
          (b) The aggregate Letter of Credit Obligations shall not exceed the
lower of (i) the difference between (A) the Total Commitment and (B) the
aggregate principal amount of Revolving Credit Loans then outstanding, (ii) the
difference between (A) the aggregate Borrowing Base and (B) the aggregate
principal amount of the Revolving Credit Loans then outstanding and (iii) the
difference between (A) the then current Facility Sublimit and (B) the aggregate
principal amount of Revolving Credit Loans. The terms and conditions of all
Letters of Credit and all changes or modifications thereof by the Borrower
and/or the applicable L/C Issuer shall in all respects be subject to the prior
approval of the Agent in the reasonable exercise of its sole and absolute
discretion; provided, however, that (i) the expiry date of all Letters of Credit
shall be no later than fifteen days prior to the Final Maturity Date unless, on
or prior to fifteen days prior to the Final Maturity Date either (A) such
Letters of Credit shall be cash collateralized in an amount equal to 105% of the
face amount of such Letters of Credit by the deposit of cash in such amount in
an account under the sole and exclusive control of the Agent for the benefit of
the Agent and/or the L/C Issuers (the “Letter of Credit Collateral Account”) or
(B) the Borrower shall provide the Agent and the Lenders with an
indemnification, in form and substance reasonably satisfactory to the Agent,
from a commercial bank or other financial institution acceptable to the Agent
for any Letter of Credit Obligations with respect to such Letters of Credit and
(ii) the Letters of Credit and all documentation in connection therewith shall
be in form and substance reasonably satisfactory to the Agent and the applicable
L/C Issuer.
          (c) The Agent shall have the right, without notice to the Borrower, to
charge the Loan Account with the amount of any and all indebtedness, liabilities
and obligations of any kind due and payable under this Agreement (including
Reimbursement Obligations, indemnification for breakage costs, capital adequacy
and reserve requirement charges due and payable under this Agreement) incurred
by an L/C Issuer with respect to a Letter of Credit. Any

41



--------------------------------------------------------------------------------



 



amount charged to the Loan Account shall be deemed a Revolving Credit Loan
hereunder made by the Lenders to the Borrower, funded by the Agent on behalf of
the Lenders and subject to Section 2.05 of this Agreement. Any charges, fees,
commissions, costs and expenses charged by an L/C Issuer in connection with or
arising out of Letters of Credit or transactions relating thereto pursuant to
the application and agreement for letter of credit or other related agreements
or documents executed by the Borrower in connection with any such Letter of
Credit will be charged by the Agent to the Loan Account in full and, when
charged, shall be conclusive and binding on the Borrower absent manifest error.
Each of the Lenders and the Borrower agrees that the Agent shall have the right
to make such charges regardless of whether any Event of Default or Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 5.02 have been satisfied.
          (d) The Borrower unconditionally indemnifies the Agent, each L/C
Issuer and each Lender and agrees to hold the Agent, each L/C Issuer and each
Lender harmless from any and all loss, claim or liability incurred by the Agent,
any L/C Issuer or any Lender arising from any transactions or occurrences
relating to Letters of Credit, any drafts or acceptances thereunder, the
Collateral relating thereto, and all Obligations in respect thereof, including
any such loss or claim due to any action taken by an L/C Issuer, other than for
any such loss, claim or liability arising out of the gross negligence or willful
misconduct of the Agent, such L/C Issuer or such Lender as determined by a final
judgment of a court of competent jurisdiction.
          (e) None of the Agent, the Lenders or the L/C Issuers shall be
responsible for the existence, character, quality, quantity, condition, value or
delivery of the fuel, fuel by-products or other goods purporting to be
represented by any documents; any difference or variation in the character,
quality, quantity, condition, value or delivery of such goods from that
expressed in the documents; the validity, sufficiency or genuineness of any
documents or of any endorsements thereof even if such documents should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged;
the time, place, manner or order in which shipment is made; partial or
incomplete shipments, or failure or omission to ship any or all of such goods
referred to in the Letters of Credit or documents; any deviation from
instructions, delay, default, or fraud by the shipper and/or anyone else in
connection with the Collateral or the shipping thereof; or any breach of
contract between the shipper or vendors and the Borrower. Furthermore, without
limiting any of the foregoing, none of the Agent, the L/C Issuers and the
Lenders shall be responsible for any act or omission with respect to or in
connection with any goods covered by any Letter of Credit.
          (f) The Borrower agrees that any action taken by the Agent, any L/C
Issuer or any Lender, if taken in good faith, under or in connection with the
Letters of Credit, the drafts or acceptances, the guarantees or the Collateral,
shall be binding on the Borrower and shall not put the Agent, the L/C Issuers or
the Lenders in any resulting liability to the Borrower. In furtherance of the
foregoing, each L/C Issuer shall have the full right and authority to clear and
resolve any questions of non-compliance of documents; to give any instructions
as to acceptance or rejection of any documents or goods; to execute any and all
steamship or airways guaranties (and applications therefor), indemnities or
delivery orders; to grant any extensions of the maturity of, time of payment
for, or time of presentation of, any drafts, acceptances or documents; and to
agree to any amendments, renewals, extensions, modifications, changes or

42



--------------------------------------------------------------------------------



 



cancellations of any of the terms or conditions of any of the applications,
Letters of Credit, drafts or acceptances, all in such L/C Issuer’s sole name,
without any notice to or any consent from the Borrower or any Lender. Each L/C
Issuer shall use reasonable efforts to consult with the Borrower before taking
any action pursuant to this Section 3.01(f).
          (g) Without the applicable L/C Issuer’s express consent, the Borrower
agrees: (i) not to execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders; to grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances or documents; or to agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letters of Credit, drafts or Letter of Credit Applications;
and (ii) after the occurrence of an Event of Default, not to (A) clear and
resolve any questions of non-compliance of documents, or (B) give any
instructions as to acceptances or rejection of any documents or goods.
          (h) The Borrower agrees that (i) any necessary and material import,
export or other license or certificate for the import or handling of Inventory
will have been promptly procured; and (ii) all foreign and domestic material
governmental laws and regulations in regard to the shipment and importation of
Inventory or the financing thereof will have been promptly and fully complied
with, in each case, where the failure to obtain such certificate or license or
the failure to comply with such laws and regulations would have a Material
Adverse Effect; and any certificates in that regard that the Agent or any L/C
Issuer may at any time reasonably request will be promptly furnished. In this
connection, the Borrower warrants and represents that all shipments made under
any Letters of Credit are in accordance with all material laws and regulations
of the countries in which the shipments originate and terminate, and are not
prohibited by any such laws and regulations. As between the Borrower, on the one
hand, and the Agent, the Lenders and the L/C Issuers, on the other hand, the
Borrower assumes all risk, liability and responsibility for, and agrees to pay
and discharge, all present and future local, state, federal or foreign taxes,
duties, or levies. As between the Borrower, on the one hand, and the Agent, the
Lenders and the L/C Issuers, on the other hand, any embargo, restriction, laws,
customs or regulations of any country, state, city, or other political
subdivision, where such Inventory is or may be located, or wherein payments are
to be made, or wherein drafts may be drawn, negotiated, accepted, or paid, shall
be solely the Borrower’s risk, liability and responsibility.
          (i) Upon any payments made to an L/C Issuer by the Agent or the
Lenders as reimbursement for payments made by such L/C Issuer under any Letter
of Credit, the Agent or the Lenders, as the case may be, shall, without
prejudice to their rights under this Agreement (including that such unreimbursed
amounts shall constitute Revolving Credit Loans hereunder), acquire by
subrogation, any rights, remedies, duties or obligations granted or undertaken
by the Borrower in favor of such L/C Issuer in any application for Letters of
Credit, any standing agreement relating to Letters of Credit or otherwise, all
of which shall be deemed to have been granted to the Agent and the Lenders and
apply in all respects to the Agent and the Lenders and shall be in addition to
any rights, remedies, duties or obligations contained herein.
     Section 3.02 Participations.

43



--------------------------------------------------------------------------------



 



          (a) Participations in Bank Leumi Letters of Credit.
          (i) Purchase of Participations by Agent in Bank Leumi Letters of
Credit. Immediately upon issuance by Bank Leumi, as L/C Issuer, of any Letter of
Credit pursuant to this Agreement, the Agent shall be deemed to have irrevocably
and unconditionally purchased and received from Bank Leumi, as L/C Issuer,
without recourse or warranty, an undivided interest and participation in all
obligations of Bank Leumi, as L/C Issuer, in such Letter of Credit (including,
without limitation, all Reimbursement Obligations of the Borrower with respect
thereto pursuant to the Letters of Credit, the Letters of Credit Applications or
otherwise).
          (ii) Sharing of Payments. In the event that Bank Leumi, as L/C Issuer,
makes any payment in respect of a Letter of Credit and the Borrower shall not
have repaid such amount to the Agent for the account of the L/C Issuer, the
Agent shall charge the Loan Account in the amount of the Reimbursement
Obligation, in accordance with Sections 3.01(c) and 4.02.
          (iii) Obligations Irrevocable. The obligations of the Agent to make
payments for the account of the L/C Issuer with respect to a Letter of Credit
issued by Bank Leumi, as L/C Issuer, shall be irrevocable, without any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
                         (A) any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;
                         (B) the existence of any claim, setoff, defense or
other right which the Borrower may have at any time against a beneficiary named
in such Letter of Credit or any transferee of such Letter of Credit (or any
Person for whom any such transferee may be acting), the Agent, Bank Leumi, as
L/C Issuer, any Lender, or any other Person, whether in connection with this
Agreement, such Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between the
Borrower or any other party and the beneficiary named in such Letter of Credit);
                         (C) any draft, certificate or any other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;
                         (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
                         (E) any failure by Bank Leumi, as L/C Issuer, or the
Agent to provide any notices required pursuant to this Agreement relating to
such Letter of Credit;

44



--------------------------------------------------------------------------------



 



                         (F) any payment by Bank Leumi, as L/C Issuer, under any
of the Letters of Credit against presentation of a draft or certificate which
does not comply with the terms of such Letter of Credit; or
                         (G) the occurrence of any Default or Event of Default.
          (b) Participations in Obligations to Agent in Respect of Bank Leumi
Letters of Credit.
          (i) Purchase of Participations by Lenders in Respect of Bank Leumi
Letters of Credit. Immediately upon issuance by Bank Leumi, as L/C Issuer, of
any Letter of Credit pursuant to this Agreement, each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation, to the
extent of such Lender’s Pro Rata Share, in all obligations of the Agent to
reimburse Bank Leumi, as L/C Issuer, in such Letter of Credit (including,
without limitation, all Reimbursement Obligations of the Borrower with respect
thereto pursuant to the Letters of Credit, the Letters of Credit Applications or
otherwise).
          (ii) Sharing of Payments. In the event that the Agent makes any
payment to Bank Leumi, as L/C Issuer, in respect of a Letter of Credit pursuant
to Section 3.02(a), the Agent shall charge the Loan Account in the amount of the
Reimbursement Obligation, in accordance with Sections 3.01(c) and 4.02.
          (iii) Obligations Irrevocable. The obligations of a Lender to make
payments to the Agent (to reimburse the Agent for payments made to Bank Leumi
with respect to a Letter of Credit issued by Bank Leumi, as L/C Issuer), shall
be irrevocable, without any qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
                         (A) any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;
                         (B) the existence of any claim, setoff, defense or
other right which the Borrower may have at any time against a beneficiary named
in such Letter of Credit or any transferee of such Letter of Credit (or any
Person for whom any such transferee may be acting), the Agent, Bank Leumi, as
L/C Issuer, any Lender, or any other Person, whether in connection with this
Agreement, such Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between the
Borrower or any other party and the beneficiary named in such Letter of Credit);
                         (C) any draft, certificate or any other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;
                         (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;

45



--------------------------------------------------------------------------------



 



                         (E) any failure by Bank Leumi, as L/C Issuer, or the
Agent to provide any notices required pursuant to this Agreement relating to
such Letter of Credit;
                         (F) any payment by Bank Leumi, as L/C Issuer, under any
of the Letters of Credit against presentation of a draft or certificate which
does not comply with the terms of such Letter of Credit; or
                         (G) the occurrence of any Default or Event of Default.
               (c) Participations in IDB Letters of Credit.
               (i) Purchase of Participations in IDB Letters of Credit.
Immediately upon issuance by IDB, as L/C Issuer, of any Letter of Credit
pursuant to this Agreement, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from IDB, as L/C Issuer, without recourse
or warranty, an undivided interest and participation, to the extent of such
Lender’s Pro Rata Share, in all obligations of IDB, as L/C Issuer, in such
Letter of Credit (including, without limitation, all Reimbursement Obligations
of the Borrower with respect thereto pursuant to the Letters of Credit, the
Letters of Credit Applications or otherwise).
               (ii) Sharing of Payments. In the event that IDB, as L/C Issuer,
makes any payment in respect of a Letter of Credit and the Borrower shall not
have repaid such amount to the Agent for the account of IDB, as L/C Issuer, the
Agent shall charge the Loan Account in the amount of the Reimbursement
Obligation, in accordance with Sections 3.01(c) and 4.02.
               (iii) Obligations Irrevocable. The obligations of a Lender to
make payments to the Agent for the account of IDB, as L/C Issuer, with respect
to a Letter of Credit shall be irrevocable, without any qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:
                         (A) any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;
                         (B) the existence of any claim, setoff, defense or
other right which the Borrower may have at any time against a beneficiary named
in such Letter of Credit or any transferee of such Letter of Credit (or any
Person for whom any such transferee may be acting), the Agent, IDB, as L/C
Issuer, any Lender, or any other Person, whether in connection with this
Agreement, such Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between the
Borrower or any other party and the beneficiary named in such Letter of Credit);
                         (C) any draft, certificate or any other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

46



--------------------------------------------------------------------------------



 



                         (D) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
                         (E) any failure by IDB, as L/C Issuer, or the Agent to
provide any notices required pursuant to this Agreement relating to such Letter
of Credit;
                         (F) any payment by IDB, as L/C Issuer, under any of the
Letters of Credit against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit; or
                         (G) the occurrence of any Default or Event of Default.
          Section 3.03 Issuance of Letters of Credit; Fees.
               (a) Request for Issuance. The Borrower may from time to time,
upon notice not later than 12:00 noon, New York City time, at least three
Business Days in advance, request an L/C Issuer to establish or open a Letter of
Credit by delivering to the Agent, with a copy to such L/C Issuer, a letter of
credit application, together with any necessary related documents. The Agent
shall direct the L/C Issuers not to issue a Letter of Credit if the Agent shall
have received written notice from the Required Lenders on the Business Day
immediately preceding the proposed issuance date for such Letter of Credit that
one or more of the conditions precedent in Section 5.02 will not have been
satisfied on such date, and neither any L/C Issuer nor the Agent shall otherwise
be required to determine that, or take notice whether, the conditions precedent
set forth in Section 5.02 have been satisfied. The Borrower will make a good
faith effort to request Letters of Credit from each L/C Issuer in proportion to
such L/C Issuer’s respective Pro Rata Share of the Obligations; provided that if
(i) Availability is less than $5,000,000, or (ii) an Event of Default has
occurred and is continuing, then only IDB, in its capacity as an L/C Issuer, may
issue Letters of Credit for the account of the Borrower.
               (b) Letters of Credit Fees.
               (i) The Borrower shall pay to the Agent for the ratable account
of the L/C Issuers a nonrefundable administration fee (a “Letter of Credit
Administration Fee”) for each Letter of Credit issued hereunder and for each
amendment to a Letter of Credit that increases the stated amount of such Letter
of Credit, such Fee to be equal to 1/10 of 1% (0.10%) of the initial stated
amount of such Letter of Credit or the increase in the stated amount of such
existing Letter of Credit, as the case may be. The Letter of Credit
Administration Fee shall be payable, in the case of the issuance of a Letter of
Credit, in advance of or prior to the issuance of such Letter of Credit and, in
the case of an amendment of an existing Letter of Credit, in advance of or prior
to the amendment of such existing Letter of Credit. In addition, the Borrower
shall pay to the Agent for the account of the Lenders, in accordance with the
Lenders’ Pro Rata Shares, (x) for each Letter of Credit issued hereunder, a
nonrefundable issuance fee (a “Letter of Credit Issuance Fee”) equal to 1.50%
per annum of the stated amount of such Letter of Credit, and (y) for any
amendment to an existing Letter of Credit that increases the stated amount of
such Letter of Credit, a nonrefundable amendment fee (a “Letter of Credit
Amendment

47



--------------------------------------------------------------------------------



 



               Fee”) equal to 1.50% per annum of the increase in the stated
amount of such Letter of Credit.
               (ii) The Borrower shall pay to each L/C Issuer the standard
charges from time to time assessed by such L/C Issuer in connection with the
issuance, administration, amendment, payment or cancellation of Letters of
Credit.
               (iii) The Borrower hereby authorizes the Agent to, and the Agent
may, from time to time, charge the Loan Account pursuant to Sections 3.01(c) and
4.02 of this Agreement with the amount of any Letter of Credit Fees or other
charges due under this Section 3.03.
ARTICLE IV
FEES, PAYMENTS AND OTHER COMPENSATION
          Section 4.01 Audit and Collateral Monitoring Fees. Each Company
acknowledges that the Agent and the WC Collateral Agent may upon reasonable
notice to such Company conduct audits and/or field examinations of such Company
at any reasonable time and from time to time in a manner so as to not unduly
disrupt the business of such Company, provided that such notice shall not be
required if an Event of Default has occurred and is continuing. The Borrower
agrees to pay, for the account of the Agent, the reasonable charges of each
examiner plus the examiner’s reasonable out-of-pocket costs and expenses
incurred in connection with all such visits, inspections, audits and
examinations.
          Section 4.02 Payments; Computations and Statements.
               (a) The Borrower will make each payment hereunder and under the
Revolving Credit Notes not later than 11:00 a.m. (New York City time) on the day
when due, in lawful money of the United States of America and in immediately
available funds, to the Agent at the Payment Office. All payments received by
the Agent after 11:00 a.m. (New York City time) on any Business Day will be
credited to the relevant Loan Account on the next succeeding Business Day. All
payments shall be made by the Borrower without defense, set-off or counterclaim
to the Agent and the Lenders. Except as provided in Section 2.05, after receipt,
the Agent will promptly thereafter cause to be distributed like funds relating
to the payment of principal ratably to the Lenders and like funds relating to
the payment of any other amount payable to any Lender to such Lender in each
case to be applied in accordance with the terms of this Agreement, provided that
the Agent will cause to be distributed all interest and fees received from or
for the account of the Borrower not less than once each month and in any event
promptly after receipt thereof. Any amounts not paid to a Lender in accordance
with the preceding sentence following receipt by the Agent (to the extent such
amounts exceed $500,000 in the aggregate) shall accrue interest from the date
such amount is received by the Agent until the date such amount is paid to such
Lender, at a rate per annum equal to the Federal Funds Rate for three Business
Days and thereafter at the Prime Rate. The payment by the Borrower of any amount
to the Agent for the account of the Lenders shall discharge the obligation of
the Borrower for such amount, whether or not received by the Lenders, to the
extent that such payment is made in immediately available funds, such amount is
not required to be returned to the Borrower under

48



--------------------------------------------------------------------------------



 



any applicable bankruptcy law or other law and the distribution of such amount
shall not be enjoined. The Lenders and the Borrower hereby authorizes the Agent
to, and the Agent may, from time to time, charge the Loan Account of the
Borrower (or any sub-account thereof) with any amount due and payable by
Borrower under any Loan Document to which Borrower is a party. Each of the
Lenders and the Borrower agree that the Agent shall have the right to make such
charges whether or not any Event of Default or Default shall have occurred and
be continuing or whether any of the conditions precedent in Section 5.02 have
been satisfied. Any amount charged to the Loan Account of the Borrower shall be
deemed a Revolving Credit Loan hereunder made by the Lenders to the Borrower,
funded by the Agent on behalf of the Lenders and subject to Section 2.05 of this
Agreement. The Lenders and the Borrower confirm that any charges which the Agent
may so make to the Loan Account of the Borrower as herein provided will be made
as an accommodation to the Borrower and solely at the Agent’s discretion. It is
expressly understood and agreed by the Companies that the Agent and the Lenders
shall have no responsibility to inquire into the correctness of the application
apportionment, allocation or disposition of the proceeds of Revolving Credit
Loans or Letters of Credit by or at the direction of the Borrower or any fees,
costs or expenses for which the Borrower is obligated under this Agreement.
Whenever any payment to be made under any such Loan Document shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be; provided,
however, if such extension would cause payment of interest on or principal of a
Eurodollar Loan to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day. All computations of fees shall
be made by the Agent on the basis of a year of 360 days for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such fees are payable. Each determination by the Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.
               (b) The Agent shall use good faith efforts to provide the
Borrower and each Lender, promptly after the end of each calendar month, a
summary statement (in the form from time to time used by Agent) of the opening
and closing daily balances in the Loan Account during such month, the amounts
and dates on all Revolving Credit Loans and Agent Advances made during such
month, the amounts and dates of all payments on account of the Revolving Credit
Loans to the Borrower during such month and the Revolving Credit Loans to which
such payments were applied, the amount of interest accrued on the Revolving
Credit Loans to the Borrower during such month, any Letters of Credit issued by
the L/C Issuer for the account of the Borrower during such month, specifying the
face amount thereof, the amount of charges to the Loan Account and/or Revolving
Credit Loans made to the Borrower during such month to reimburse the Lenders for
drawings made under Letters of Credit, and the amount and nature of any charges
to such Loan Account made during such month on account of fees, commissions,
expenses and other Obligations. All entries on any such statement shall, 30 days
after the same is sent, be presumed to be correct and shall constitute
presumptive evidence of the information contained in such statement and shall be
final and conclusive absent manifest error.
          Section 4.03 Sharing of Payments, Etc. Except as provided in
Section 2.05 hereof, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Obligation in excess of its ratable share of payments on account
of similar obligations obtained by all the Lenders, such Lender

49



--------------------------------------------------------------------------------



 



shall forthwith deliver such excess amount to the Agent and the Agent shall
promptly distribute such amount in accordance with the terms hereof.
          Section 4.04 Apportionment of Payments.
               (a) Subject to Sections 2.05 and 12.01 hereof, all payments of
principal and interest in respect of outstanding Revolving Credit Loans, all
payments in respect of the Reimbursement Obligations, all payments of fees
(other than the Letter of Credit Administration Fees, fees with respect to
Letters of Credit provided for in Section 3.03(b)(ii) and the audit and
collateral monitoring fees provided for in Section 4.01) and all other payments
in respect of any other Obligations, shall be allocated by the Agent among such
of the Lenders as are entitled thereto, in proportion to their respective Pro
Rata Shares or otherwise as provided herein or, in respect of payments not made
on account of Revolving Credit Loans or Letter of Credit Obligations, as
designated by the Person making payment when the payment is made.
               (b) After the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the direction of the Required Lenders shall,
apply all payments in respect of any Obligations and all proceeds of the
Collateral, subject to the provisions of this Agreement, in such order and in
such proportions as the Agent may determine in its sole and absolute discretion.
          Section 4.05 Increased Costs and Reduced Return.
               (a) If any Lender or the L/C Issuer shall have determined that
the adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in the
interpretation or administration thereof by, any court, central bank or other
administrative or Governmental Authority, or compliance by the L/C Issuer or any
Lender or any Affiliate of such Lender or the L/C Issuer with any directive of
or guideline from any central bank or other Governmental Authority or the
introduction of or change in any accounting principles applicable to the L/C
Issuer or any Lender or any Affiliate of such Lender or the L/C Issuer (in each
case, whether or not having the force of law), shall (i) change the basis of
taxation of payments to the L/C Issuer or any Lender or any Affiliate of such
Lender or the L/C Issuer of any amounts payable hereunder (except for taxes on
the overall net income of the L/C Issuer or any Lender or any Affiliate of such
Lender or the L/C Issuer), (ii) impose, modify or deem applicable any reserve,
special deposit or similar requirement against any Revolving Credit Loan or
Letter of Credit or against assets of or held by, or deposits with or for the
account of, or credit extended by, the L/C Issuer or any Lender, or any
Affiliate of such Lender or the L/C Issuer or (iii) impose on the L/C Issuer or
any Lender or any Affiliate of such Lender or the L/C Issuer any other condition
regarding this Agreement or any Revolving Credit Loan or Letter of Credit, and
the result of any event referred to in clause (i), (ii) or (iii) above shall be
to increase the cost to the L/C Issuer or any Lender of making any Revolving
Credit Loan or issuing, guaranteeing or participating in any Letter of Credit,
or to reduce any amount received or receivable by the L/C Issuer or any Lender
hereunder, then, upon demand by the L/C Issuer or such Lender, the Borrower
shall pay to the L/C Issuer or such Lender such additional amounts as will
compensate the L/C Issuer or such Lender for such increased costs or reductions
in amount, together with interest on such additional amounts.

50



--------------------------------------------------------------------------------



 



               (b) If any Lender or the L/C Issuer shall have determined that
any Capital Guideline or adoption or implementation of, or any change in, any
Capital Guideline by the Governmental Authority charged with the interpretation
or administration thereof, or compliance by the L/C Issuer, any Lender or any
Affiliate of such L/C Issuer or any Lender with any Capital Guideline or with
any request or directive of any such Governmental Authority with respect to any
Capital Guideline, or the implementation of, or any change in, any applicable
accounting principles (in each case, whether or not having the force of law),
either (i) affects or would affect the amount of capital required or expected to
be maintained by the L/C Issuer, any Lender or any Affiliate of such L/C Issuer
or any Lender, and the L/C Issuer or any Lender determines that the amount of
such capital is increased as a direct or indirect consequence of any Revolving
Credit Loans made or maintained, Letters of Credit issued or any guaranty or
participation with respect thereto, or the L/C Issuer’s, any Lender’s or any
such Person’s Affiliate’s other obligations hereunder, or (ii) has or would have
the effect of reducing the rate of return on the L/C Issuer’s, any Lender’s, or
any such Person’s Affiliate’s capital to a level below that which such L/C
Issuer, such Lender or such Affiliate could have achieved but for such
circumstances as a consequence of any Revolving Credit Loans made or maintained,
Letters of Credit issued, or any guaranty or participation with respect thereto
or any agreement to make Revolving Credit Loans, to issue Letters of Credit or
such L/C Issuer’s, such Lender’s, or such Person’s Affiliate’s other obligations
hereunder (in each case, taking into consideration such L/C Issuer’s, such
Lender’s or such Affiliate’s policies with respect to capital adequacy), then,
upon demand by the L/C Issuer or any Lender, the Borrower shall pay to the L/C
Issuer or such Lender from time to time such additional amounts as will
compensate the L/C Issuer or such Lender for such cost of maintaining such
increased capital or such reduction in the rate of return on such L/C Issuer’s,
such Lender’s or such Affiliate’s capital.
               (c) All amounts payable under this Section 4.05 shall bear
interest from the date that is three Business Days after the date of demand by
the L/C Issuer or a Lender until payment in full to the L/C Issuer or such
Lender at the Post-Default Rate. A certificate of the L/C Issuer or any Lender
claiming compensation under this Section 4.05 specifying the event herein above
described and the nature of such event shall be submitted by the L/C Issuer or
such Lender to Borrower, setting forth the additional amount due and an
explanation of the calculation thereof, the L/C Issuer’s or such Lender’s
reasons for invoking the provisions of this Section 4.05, and shall be final and
conclusive absent manifest error. The Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to subsections (a) or (b) of this
Section 4.05 for any amounts incurred more than 12 months prior to the date that
such Lender or the L/C Issuer notifies the Borrower of such Person’s intention
to claim compensation therefor, provided that if the circumstances giving rise
to such claim have a retroactive effect, then such 12 month period shall be
extended to include the period of such retroactive effect with respect to such
claim.
ARTICLE V
CONDITIONS OF EFFECTIVENESS, LETTER OF CREDIT
ISSUANCE AND LENDING

51



--------------------------------------------------------------------------------



 



          Section 5.01 Conditions Precedent to Effectiveness. The effectiveness
of this Agreement is subject to the fulfillment, in a manner satisfactory to the
Agent, of each of the following conditions precedent:
               (a) Payment of Fees, Etc. The Borrower shall have paid on or
before the Effective Date, all fees, costs, expenses and taxes then due and
payable by the Borrower pursuant to Sections 2.08, 3.03 and 12.05 hereof.
               (b) Representations and Warranties; No Event of Default. The
representations and warranties contained in Section 6.01 of this Agreement and
in each other Loan Document and certificate or other writing delivered to the
Agent, the Lenders or the L/C Issuer pursuant hereto on or prior to the
Effective Date shall be true and correct on and as of the Effective Date as
though made on and as of such date; and no Default or Event of Default shall
have occurred and be continuing on the Effective Date or would result from this
Agreement becoming effective in accordance with its terms.
               (c) Legality. The effectiveness of this Agreement shall not
contravene any law, rule or regulation applicable to the Agent, the Lenders or
the L/C Issuer.
               (d) Delivery of Documents. The Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Agent and, unless indicated otherwise, dated the Effective Date:
               (i) counterparts to this Agreement, duly executed by the
Borrower, each Guarantor Company and the Lenders;
               (ii) amended Revolving Credit Notes payable to the order of each
Lender, in each case duly executed by the Borrower and delivered by the
Borrower;
               (iii) amended and restated Schedules to this Agreement and the
other Loan Documents;
               (iv) an amendment to the Security Agreement, duly executed by
each Company;
               (v) an amendment to the Contribution Agreement, duly executed by
each Company;
               (vi) UCC, tax and judgment lien search reports in all relevant
jurisdictions, listing all effective financing statements which name as debtor
any Loan Party, (as determined by the Agent) and which are filed in such office
or offices as may be necessary or in the reasonable opinion of the Agent,
desirable to perfect the security interests purported to be created by the
Security Documents, together with copies of such financing statements, none of
which, except as the Agent shall otherwise agree, shall cover any of the
Collateral;
               (vii) a copy of the resolutions adopted by the Board of Directors
or equivalent governing body of each Loan Party, certified as of the Effective
Date by

52



--------------------------------------------------------------------------------



 



authorized officers thereof, authorizing (x) the borrowings hereunder and the
transactions contemplated by this Agreement and the other documents, instruments
and agreements executed and/or to be delivered in connection herewith or
therewith, and (y) the execution, delivery and performance by each Loan Party of
this Agreement and the other documents, instruments and agreements executed
and/or to be delivered in connection herewith or therewith;
               (viii) a certificate of an authorized officer of each Loan Party,
certifying the names and true signatures of the officers of such Loan Party
authorized to sign this Agreement and the other agreements, instruments and
documents to which such Loan Party is or will be a party and the other documents
to be executed and delivered by such Loan Party in connection herewith, together
with evidence of the incumbency of such authorized officers;
               (ix) a certificate, dated as of a date (A) not more than thirty
days prior to the Effective Date, of the appropriate official(s) of the states
of incorporation, and (B) not more than one hundred and eighty days prior to the
Effective Date, of the appropriate official(s) of each state of foreign
qualification of each Loan Party, in each case, certifying as to the subsistence
in good standing of, and the payment of taxes by, such Loan Party in such
states;
               (x) a certificate from an authorized officer of each Loan Party,
certifying that such Loan Party has not amended or otherwise modified (A) its
charter, certificate of formation or other organizational document, or (B) its
by-laws, limited liability agreement or limited partnership agreement or
equivalent, since January 14, 2004 (or if any such organizational document has
been amended or otherwise modified, attaching a true, correct and complete copy
of such amendment or modification);
               (xi) an opinion of in house counsel to the Loan Parties and
Bracewell and Giuliani LLP, special counsel to the Loan Parties, as to such
matters as the Agent may reasonably request;
               (xii) a certificate of the chief executive officer or the chief
financial officer of the Borrower, certifying as to the matters set forth in
subsection (b) of this Section 5.01;
               (xiii) an updated certificate of an authorized officer of the
Borrower certifying the names and true signatures of those officers of the
Borrower that are authorized to provide Notices of Borrowings, Letter of Credit
Applications and all other notices under this Agreement and the Loan Documents;
               (xiv) a copy of the projections required by Section 7.01(a)(vi)
and the Business Plan;
               (xv) the Lease Assignment, duly executed by the Borrower in favor
of the WC Collateral Agent for the benefit of the Lenders, together with a
landlord’s consent, waiver and estoppel, all acknowledged by the lessor under
the Lease Agreement; and

53



--------------------------------------------------------------------------------



 



               (xvi) such other agreements, instruments, approvals, opinions and
other documents as the Agent may reasonably request including, without
limitation, all inter-company management services agreements among the Borrower
and the Guarantors or between the Borrower and third parties.
               (e) Proceedings; Receipt of Documents. All proceedings in
connection with the transactions contemplated by this Agreement, and all
documents incidental thereto, shall be satisfactory to the Agent and its special
counsel, and the Agent and such special counsel shall have received all such
information and such counterpart originals or certified or other copies of such
documents as the Agent or such special counsel may reasonably request.
               (f) Material Adverse Effect. The Lenders shall have determined,
in their sole judgment, that no event or development has occurred after
September 30, 2005 that may have a Material Adverse Effect.
               (g) Patriot Act. The Lenders shall have received all
documentation and other information requested by the Lenders, as required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
          Section 5.02 Conditions Precedent to Revolving Credit Loans and
Letters of Credit. As a condition precedent to the Agent or any Lender making
any Revolving Credit Loan (excluding the continuation or conversion of any
Revolving Credit Loan in accordance with Section 2.11 hereof), or the L/C Issuer
establishing or opening any Letter of Credit, each of the following conditions
precedent shall be fulfilled in a manner satisfactory to the Agent;
               (a) Payment of Fees, Etc. The Borrower shall have paid all fees,
costs, expenses and taxes then payable by the Borrower pursuant to
Sections 2.08, 3.03 and 12.05 hereof.
               (b) Representations and Warranties; No Event of Default. The
following statements shall be true and correct, and the submission by the
Borrower to the Agent of a Notice of Borrowing with respect to a Revolving
Credit Loan and the Borrower’s acceptance of the proceeds of such Revolving
Credit Loan, or the submission by the Borrower of a Letter of Credit Application
with respect to a Letter of Credit and the issuance of such Letter of Credit
shall be deemed to be a representation and warranty by the Borrower on the date
of such Revolving Credit Loan and the date of the issuance of such Letter of
Credit that (i) the representations and warranties contained in Section 6.01 of
this Agreement and in each other Loan Document and certificate or other writing
delivered to the WC Collateral Agent, the Agent, the L/C Issuers or the Lenders
pursuant hereto on or prior to the date of such Revolving Credit Loan or Letter
of Credit are true and correct on and as of the date of such Revolving Credit
Loan or the date of the issuance of such Letter of Credit as though made on and
as of such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case any such
representation or warranty shall be true and correct on and as of such earlier
date); and (ii) no Event of Default or Default has occurred and is continuing or
would result from the making of the Revolving Credit Loan to be made on such
date or the issuance of the Letter of Credit to be issued on such date.

54



--------------------------------------------------------------------------------



 



               (c) Legality. The making of such Revolving Credit Loan or the
issuance of such Letter of Credit shall not contravene any law, rule or
regulation applicable to the Agent, the Lenders or the L/C Issuers, as the case
may be.
               (d) Notices. Except in the case of a deemed borrowing of a
Revolving Credit Loan pursuant to Section 3.01(c), the Agent shall have received
(i) in the case of a borrowing, a Notice of Borrowing pursuant to and in
accordance with Section 2.03 hereof, (ii) in the case of the issuance of a
Letter of Credit, a Letter of Credit Application pursuant to and in accordance
with Section 3.03(a) and (iii) a copy of any notices required to be delivered to
the Agent pursuant to Section 7.01(a)(xiii).
               (e) Delivery of Documents. The Agent shall have received such
other agreements, instruments, approvals, opinions and other documents, each in
form and substance reasonably satisfactory to the Agent, as the Agent may
reasonably request.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          Section 6.01 Representations and Warranties. Each Company represents
and warrants as follows:
               (a) Organization, Good Standing, Etc. Each Company (i) is a
corporation, limited liability company or limited partnership (as applicable)
duly organized, validly existing and in good standing under the laws of the
state of its organization, (ii) has all requisite power and authority to conduct
its business as now conducted and as presently contemplated and to make the
borrowings hereunder (in the case of the Borrower) and to consummate the
transactions contemplated by the Loan Documents and the other Transaction
Documents to which it is a party, and (iii) is duly qualified to do business and
is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except where the failure to so qualify
individually or in the aggregate is not reasonably likely to have a Material
Adverse Effect.
               (b) Authorization, Etc. The execution, delivery and performance
by each Company of each Loan Document and each other Transaction Document to
which it is a party, (i) have been duly authorized by all necessary corporate
action, (ii) do not and will not contravene, in the case of a corporation, its
charter or by-laws, in the case of a limited liability company, its certificate
of formation and limited liability operating agreement, or any applicable
equivalent document, and in the case of a limited partnership, its certificate
of limited partnership and limited partnership agreement, or any applicable
equivalent document, or any applicable law or any material contractual
restriction binding on or otherwise affecting it or any of its properties,
(iii) do not and will not result in or require the creation of any Lien (other
than pursuant to any such Loan Document) upon or with respect to any of its
properties, and (iv) do not and will not result in any suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties except where such

55



--------------------------------------------------------------------------------



 



suspension, revocation, impairment, forfeiture or nonrenewal is not reasonably
likely to have a Material Adverse Effect.
               (c) Governmental Approvals. No authorizations, approval or
consent of or other action by, and no notice to or filing with, any Governmental
Authority or other regulatory body is required in connection with the due
execution, delivery and performance by each Company of any Loan Document or
other Transaction Document to which it is or will be a party or for the validity
or enforceability thereof.
               (d) Enforceability of Transaction Documents. This Agreement is,
and each other Loan Document and other Transaction Document to which each
Company is or will be a party, when delivered hereunder, will be, a legal, valid
and binding obligation of such Company, enforceable against such Company in
accordance with its terms except to the extent that the enforceability thereof
may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect affecting generally, the
enforcement of creditors’ rights and remedies and by general principles of
equity.
               (e) Inventory Locations; Places of Business; Chief Executive
Office. There is no location at which a Loan Party has any Inventory (except for
Inventory in transit and other Inventory with an aggregate market value for all
such Inventory not in excess of $500,000) other than (i) those locations listed
on Part A of Schedule 6.01(e) hereto and (ii) any other locations approved in
writing by the Agent pursuant to the definition of “Eligible Inventory.” Part B
of Schedule 6.01(e) hereto contains a true, correct and complete list, as of the
Effective Date, of the legal names and addresses of each storage facility at
which Inventory of any Loan Party is stored. None of the receipts received by
any Loan Party from any storage facility states that the goods covered thereby
are to be delivered to bearer or to the order of a named Person or to a named
Person and such named Person’s assigns. Part C of Schedule 6.01(e) sets forth a
complete and accurate list of each location at which the books and records
relating to the Inventory and Accounts Receivables of any Company are maintained
or stored. Part D of Schedule 6.01(e) sets forth a complete and accurate list as
of the date hereof of the location of the chief executive office of each
Company.
               (f) Subsidiaries. Schedule 6.01(f) hereto is a complete and
correct description of the name, jurisdiction of incorporation and ownership of
the outstanding Capital Stock of the Companies (other than with respect to the
ownership of the of the outstanding Capital Stock of Parent) and each Subsidiary
of the Companies. Except as provided in Schedule 6.01(f) hereto and except for
the shares of Capital Stock of the Parent, Alon USA and any Subsidiary of Alon
Interests, all shares of such Capital Stock owned by the Loan Parties, as
indicated in such Schedule, are owned free and clear of all Liens other than
Permitted Liens.
               (g) Litigation. As of the Effective Date, there is no pending or,
to the best of the Companies’ knowledge threatened action, suit or proceeding
affecting the Companies or any of their Subsidiaries before any court or other
Governmental Authority or any arbitrator, except as set forth on
Schedule 6.01(g) hereto and except for actions, suits and proceedings seeking
money damages of less than $1,000,000 in the aggregate. There is no pending or,
to the best of the Companies’ knowledge, threatened action, suit or proceeding
affecting the Companies

56



--------------------------------------------------------------------------------



 



or any of their Subsidiaries before any court or other Governmental Authority or
any arbitrator which may have a Material Adverse Effect.
               (h) Financial Condition.
               (i) The Financial Statements, copies of which have been delivered
to the Lenders, fairly present in all material respects the financial condition
of the Companies and their Subsidiaries as at the respective dates thereof and
the results of operations of the Companies and their Subsidiaries for the fiscal
periods ended on such respective dates, all in accordance with GAAP, and since
December 31, 2005, there has been no event or development that has had or may
reasonably be expected to have a Material Adverse Effect.
               (ii) The Borrower has heretofore furnished to the Agent and the
Lenders the Business Plan and projected pro forma balance sheets, income
statements and statements of cash flow for the period from December 31, 2003 to
December 31, 2010, prepared on an annual basis, and the Business Plan and such
projections were believed at the time furnished to be reasonable, have been
prepared on a reasonable basis and in good faith by the Borrower, and have been
based on assumptions believed by the Borrower to be reasonable at the time made
and upon the best information then reasonably available to the Borrower.
               (i) Compliance with Law, Etc. Neither (i) the Borrower nor any
other Company is in violation of its charter, by-laws, limited partnership
agreement or limited liability agreement (as applicable) or (ii) any law or any
material term of any agreement or instrument binding on or otherwise affecting
it or any of its properties except where, in the case of clause (ii) of this
Section 6.01(i), such violation of an instrument or agreement is not reasonably
likely to result in a Material Adverse Effect.
               (j) ERISA. Schedule 6.01(j) hereto sets forth each Employee Plan
and Multiemployer Plan. Except as set forth on Schedule 6.01(j) hereto, (i) each
Employee Plan is in substantial compliance with the applicable provisions of
ERISA and the Internal Revenue Code, (ii) no Termination Event has occurred nor
is reasonably expected to occur with respect to any Employee Plan, (iii) the
most recent annual report (Form 5500 Series) with respect to each Employee Plan,
including Schedule B (Actuarial Information) thereto, copies of which have been
filed with the Internal Revenue Service and delivered to the Agent, is complete
and correct and fairly presents the funding status of such Employee Plan, and
since the date of such report there has been no material adverse change in such
funding status, (iv) no Employee Plan had an accumulated or waived funding
deficiency or permitted decreases or has applied for an extension of any
amortization period within the meaning of Section 412 of the Internal Revenue
Code at any time during the previous 60 months, and (v) no Lien imposed under
the Internal Revenue Code or ERISA exists or is likely to arise on account of
any Employee Plan within the meaning of Section 412 of the Internal Revenue Code
at any time during the previous 60 months. Except as set forth on
Schedule 6.01(j) hereto, neither the Companies nor any of their respective ERISA
Affiliates, have incurred any withdrawal liability under ERISA with respect to
any Multiemployer Plan, and the Companies are not aware of any facts indicating
that any Company or any of their respective ERISA Affiliates may in the future
incur any such withdrawal liability.

57



--------------------------------------------------------------------------------



 



Except as required by Section 4980B of the Internal Revenue Code or as otherwise
set forth on Schedule 6.01(j) hereto, neither the Companies nor any of their
respective ERISA Affiliates maintains an employee welfare benefit plan (as
defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Companies or any of their respective ERISA Affiliates or
coverage after a participant’s termination of employment. Neither the Companies
nor any of their respective ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act (“WARN”)
or similar state law, which remains unpaid or unsatisfied.
               (k) Taxes, Etc. All Federal, state and local tax returns and
other reports required by applicable law to be filed by the Companies or their
Subsidiaries have been filed, and all taxes, assessments and other governmental
charges imposed upon the Companies or their Subsidiaries or any property of the
Companies or their Subsidiaries and which have become due and payable on or
prior to the date hereof have been paid, except (i) such filings or payments to
be made by any of the Immaterial Companies, provided that the failure by such
Immaterial Companies to make such filings or payments, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (ii) to the extent payments are contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof.
               (l) Regulations T, U and X. None of the Companies nor any of
their Subsidiaries is or will be engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Revolving Credit Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
               (m) Nature of Business. The Companies and their Subsidiaries
(other than Alon Logistics) are not engaged in any business other than (i) the
ownership or leasing of certain of the Fixed Assets, the manufacturing,
processing, distribution and marketing of fuel, fuel by-products, diesel, gas,
asphalt and related goods and products and other businesses incidental thereto,
and (ii) the operation of convenience stores and retail gasoline stations and
other businesses incidental thereto. Alon Logistics is not engaged in any other
business other than the ownership of the Alon Logistics Notes, the Unit
Consideration and incurrence of the liabilities, if any, under the Loan
Documents, the Contribution Agreement or the Indemnification Agreement and
liabilities imposed by law incidental to its existence and permitted business
and activities. Except for the Loan Parties, no Company is engaged in the sale
of Hydrocarbon Products.
               (n) Adverse Agreements, Etc. Neither the Companies nor any of
their respective Subsidiaries is a party to any agreement or instrument, or
subject to any charter or other organizational restriction or any judgment,
order, regulation, ruling or other requirement of a court or other Governmental
Authority or regulatory body, which has or, to the best knowledge of any Company
in the future is reasonably likely to result in, a Material Adverse Effect.

58



--------------------------------------------------------------------------------



 



               (o) Holding Company and Investment Company Acts. None of the
Companies is (i) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of a “holding company,” as such terms are defined in
the Public Utility Holding Company Act of 1935, as amended, or (ii) an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.
               (p) Permits, Etc. Each Company (other than any Immaterial
Company) has all material permits, licenses, authorizations and approvals
required for it lawfully to own and operate its business.
               (q) Title to Properties. Each Company (other than any Immaterial
Company) has good and marketable title to all of its personal properties and
assets, and good and indefeasible title to all of its real property assets, in
all cases, free and clear of all Liens, except for Permitted Liens.
               (r) Full Disclosure. No Loan Document or schedule or exhibit
thereto and, subject to Section 6.01(h)(ii) in the case of financial
projections, no certificate, report, statement or other document or information
furnished in writing by or on behalf of the Companies to the Lenders in
connection herewith or with the consummation of the transactions contemplated
hereby, contains any material misstatement of fact or omits to state a material
fact or any fact necessary to make the statements contained herein or therein
not misleading in any material respect.
               (s) Environmental Matters. (i) The operations of the Companies
and their Subsidiaries are in material compliance with all applicable
Environmental Laws except where non-compliance could not reasonably be expected
to have a Material Adverse Effect; (ii) there has been no Release at any of the
properties owned or operated by any Company or any of its Subsidiaries or a
predecessor in interest, or at any disposal or treatment facility which received
Hazardous Materials generated by any Company or any of its Subsidiaries or any
predecessor in interest except, in each case, where the Release could not
reasonably be expected to have a Material Adverse Effect; (iii) no Environmental
Actions have been asserted against any Company or any of its Subsidiaries or any
predecessor in interest which is reasonably likely to have a Material Adverse
Effect, nor does any Company have knowledge or notice of any threatened or
pending Environmental Action against any Company or any of its Subsidiaries or
any predecessor in interest which is reasonably likely to have a Material
Adverse Effect; (iv) no Environmental Actions have been asserted against any
facilities that may have received Hazardous Materials generated by any Company
or any of its Subsidiaries or any predecessor in interest which are reasonably
likely to result in a Material Adverse Effect; and (v) the Companies have caused
to be delivered or made available to the Agent true and complete copies of all
environmental reports, studies, investigations or material correspondence
regarding any Releases, violations of Environmental Law or Environmental Costs
of or by any of the Companies or any of their Subsidiaries or any environmental
conditions at any of the properties owned or leased by any of the Companies or
any of their Subsidiaries which are reasonably likely to result in a Material
Adverse Effect, which are in possession of any Company or any of its
Subsidiaries or any of their agents.

59



--------------------------------------------------------------------------------



 



               (t) Schedules. All of the information which is required to be
scheduled to this Agreement is set forth on the Schedules attached hereto, is
correct and accurate and does not omit to state any information material
thereto.
               (u) Insurance. The Companies keep their properties adequately
insured and maintain (i) insurance to such extent and against such risks,
including, flood, fire and environmental hazards, as is customary with companies
in the same or similar businesses, (ii) workmen’s compensation insurance in the
amount required by applicable law, (iii) public liability insurance, which shall
include product liability insurance, in the amount customary with companies in
the same or similar business against claims for personal injury or death on
properties owned, occupied or controlled by them, and (iv) such other insurance
as may be required by law or as may be reasonably required in writing by the
Agent.
               (v) Use of Proceeds. The proceeds of the Revolving Credit Loans
(i) were and shall continue to be used for working capital in the ordinary
course of business of the Borrower and its Subsidiaries, (ii) shall be used to
pay fees and expenses in connection with this Agreement and the transactions
contemplated hereby, and (iii) for other purposes not prohibited by this
Agreement.
               (w) Security Interests. The Security Documents create in favor of
the WC Collateral Agent, for the benefit of the Lenders, a legal, valid and
enforceable security interest in and Lien upon the Collateral. Each such
security interest and Lien granted pursuant to a Security Document is, and upon
the filing of the UCC financing statements described in Section 5.01(e), such
security interests in and Liens on the Collateral granted thereby (other than
Collateral with an aggregate market value not in excess of $500,000) shall be,
perfected, first priority security interests (subject to Permitted Liens and,
provided that, in the case of Collateral consisting of the License Agreement
(but not any Account Receivable relating thereto) or that is not Revolving
Priority Collateral, such Lien may, at Borrower’s request, constitute at least a
perfected second priority security interest in favor of WC Collateral Agent),
and no further recordings or filings are or will be required in connection with
the creation, perfection or enforcement of such security interests and Liens,
other than the filing of continuation statements in accordance with applicable
law and as set forth in the relevant Security Documents.
               (x) Solvency. After giving effect to the transactions
contemplated or required to occur by the terms of the Transaction Documents,
(i) the Borrower is, individually, and together with its Subsidiaries, Solvent,
and (ii) the Companies together with their Subsidiaries on a consolidated basis,
are Solvent.
               (y) Employee and Labor Matters. (i) There is (A) no unfair labor
practice complaint pending or, to the best knowledge of any Company, threatened
against the Borrower or any other Company (other than an Immaterial Company)
before any Governmental Authority and no grievance or arbitration proceeding
pending or threatened against the Borrower or any other Company (other than an
Immaterial Company) which arises out of or under any collective bargaining
agreement, (B) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened against the Borrower or any other Company (other
than an Immaterial Company) and (C) to the best knowledge of each Company, no
union representation question existing with respect to the employees of the
Borrower or any other

60



--------------------------------------------------------------------------------



 



Company (other than an Immaterial Company) and no union organizing activity
taking place with respect to any of the employees of any of them.
               (z) Certain Transaction Documents. The Borrower has delivered to
the Agent a complete and correct copy, as of the Effective Date, of each Lease
Document and the License Agreement, including all schedules and exhibits thereto
and all agreements, instruments or other documents evidencing or governing any
Capital Stock or Indebtedness issued in connection therewith. Each Lease
Document and License Agreement sets forth the entire agreement and understanding
of the parties thereto relating to the subject matter thereof, and there are no
other agreements, arrangements or understandings, written or oral, relating to
the matters covered thereby. The execution, delivery and performance of each
Lease Document and License Agreement has been duly authorized by all necessary
action (including, without limitation, the obtaining of any consent of
stockholders or other holders of Capital Stock or other Person required by law
or by any applicable corporate or other organizational documents) on the part of
each Company party thereto and to the best of the Companies’ knowledge, each
other Person party thereto. No authorization or approval or other action by, and
no notice to filing with or license from, any Governmental Authority is required
for such execution, delivery and performance other than such as have been
obtained on or prior to the Effective Date. Each Lease Document and License
Agreement is the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms.
               (aa) Consummation of Transactions. (i) None of the Lease
Documents have been amended or otherwise modified as of the Effective Date, and
there has been no breach of any material term under any Lease Document, and
(ii) all conditions precedent to each Lease Document, and the consummation of
the acquisition and lease transactions pursuant thereto, have been fulfilled or
(with the prior written consent of Agent) waived.
               (bb) Representations and Warranties in Documents; No Default. All
representations and warranties made by any of the Companies as set forth in the
Loan Documents are true and correct in all respects at the time as of which such
representations were made and on the Effective Date. No Event of Default has
occurred and is continuing and no condition exists which constitutes a Default
or an Event of Default.
               (cc) Location of Bank Accounts. Schedule 6.01(cc) hereto sets
forth a complete and accurate list of all deposit and other accounts maintained
by the Companies and their Subsidiaries (including the Cash Concentration
Account and all Depository Accounts of the Borrower) together with a description
thereof (i.e. the bank at which such deposit or other account is maintained and
the account number and the purpose thereof).
               (dd) Name; Jurisdiction of Organization; Organizational ID
Number; FEIN. Schedule 6.01(dd) sets forth a complete and accurate list of
(i) the exact legal name of each Loan Party, (ii) the jurisdiction of
organization of each Loan Party, (iii) the organizational identification number
of each Loan Party (or indicates that such Loan Party has no organizational
identification number), and (iv) the federal employer identification number of
each Loan Party.

61



--------------------------------------------------------------------------------



 



ARTICLE VII
COVENANTS OF COMPANIES
          Section 7.01 Affirmative Covenants. So long as any principal of or
interest on the Revolving Credit Loans, any Reimbursement Obligation or any
other Letter of Credit Obligations (whether or not due) shall remain unpaid or
any Lender shall have any Revolving Credit Commitment hereunder, the Companies
will unless the Required Lenders shall otherwise consent in writing:
               (a) Reporting Requirements. Furnish to the Lenders:
               (i) as soon as available and in any event within 60 days after
the end of each of the first three Fiscal Quarters of the Parent in each Fiscal
Year, consolidated balance sheets, consolidated statements of income and
consolidated statements of cash flow of (x) the Parent and its Consolidated
Subsidiaries and (y) Alon USA and its Consolidated Subsidiaries, in each case,
as at the end of such Fiscal Quarter; and for the period commencing at the end
of the immediately preceding Fiscal Year and ending with the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding Fiscal Year, all in
reasonable detail and (A) certified by the chief financial officer of the Parent
or Alon USA as fairly presenting, in all material respects, the financial
position and the results of operations and changes in financial position, as of
the end of such Fiscal Quarter of (x) the Parent and its Consolidated
Subsidiaries, (y) Alon USA and its Consolidated Subsidiaries, in accordance with
GAAP applied in a manner consistent with that of the most recent audited
financial statements furnished to the Lenders, subject to year end adjustments,
and (B) in the case of the financial statements of (x) the Parent and its
Consolidated Subsidiaries and (z) Alon USA and its Consolidated Subsidiaries,
accompanied by a review report thereon of KPMG, LLP or other independent
certified public accountants of recognized standing selected by the Parent and
satisfactory to the Agent (it being agreed that any “Big Four” accounting firm
shall be deemed acceptable), which report shall state that such accountants
reviewed such consolidated balance sheets, statements of income and statements
of cash flow and that based on such review, such accountants are not aware of
any material modifications that should be made in such financial statements in
order for them to be in conformity with GAAP;
               (ii) as soon as available, and in any event within 90 days after
the end of each Fiscal Year of the Parent, the audited consolidated balance
sheets, consolidated statements of income and consolidated statements of
stockholders’ equity and consolidated statements of cash flow of (x) the Parent
and its Consolidated Subsidiaries and (y) Alon USA and its Consolidated
Subsidiaries, in each case, as at the end of such Fiscal Year, setting forth in
comparative form the corresponding figures for the immediately preceding Fiscal
Year, all in reasonable detail and prepared in accordance with GAAP, and (in the
case of the consolidated balance sheets and statements of income, stockholders’
equity and cash flow) accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of KPMG, LLP
or other independent certified public accountants of

62



--------------------------------------------------------------------------------



 



recognized standing selected by the Parent and satisfactory to the Agent (it
being agreed that any “Big Four” accounting firm shall be deemed acceptable);
               (iii) as soon as available and in any event within 30 days of the
end of each Fiscal Month, an internally prepared consolidated and consolidating
balance sheets, consolidated and consolidating statements of income and
consolidated and consolidating statements of cash flow for such Fiscal Month of
(x) the Parent and its Consolidated Subsidiaries and (y) Alon USA and its
Consolidated Subsidiaries, in each case, for such Fiscal Month and for the
period from the beginning of such Fiscal Year to the end of such Fiscal Month,
all in form and detail consistent with that of the most recent monthly financial
statements furnished to the Agent prior to the date hereof and certified by the
chief financial officer of the Parent or Alon USA, as appropriate, as fairly
presenting, in all material respects, the financial position of the Parent and
its Consolidated Subsidiaries and Alon USA and its Consolidated Subsidiaries, in
each case, as of the end of such Fiscal Month and the results of operations and
changes in financial position of the Parent and its Consolidated Subsidiaries
and Alon USA and its Consolidated Subsidiaries, in each case, for such Fiscal
Month, in accordance with GAAP applied in a manner consistent with that of the
most recent audited financial statements furnished to the Agent, subject to
normal year end audit adjustments and the absence of footnotes;
               (iv) simultaneously with the delivery of the financial statements
required by clauses (i), (ii) and (iii) of this Section 7.01(a), a certificate
of the chief financial officer of the Parent or Alon USA, as appropriate,
stating (a) that such officer is familiar with the provisions of this Agreement
and the other Loan Documents and has made or caused to be made under his
supervision a review of the condition and operations of the Companies and their
Subsidiaries during the period covered by such financial statements with a view
to determining whether the Companies and their Subsidiaries were in compliance
with all of the provisions of such Loan Documents at the times such compliance
is required by the Loan Documents, and that such review has not disclosed, and
such officer has no knowledge of, the existence during such period of an Event
of Default or Default or, if an Event of Default or such Default existed,
describing the nature and period of existence thereof and the action which the
Companies and their Subsidiaries propose to take or took with respect thereto
and (b) a schedule showing the calculations specified in Section 7.02(i) of this
Agreement;
               (v) on the 15th day of each month, a schedule, in form and
substance reasonably satisfactory to the Agent, containing actual information as
of the 30th day of the preceding month, certified by the chief financial officer
of the Borrower, containing a breakdown of each Loan Party’s Inventory by amount
and valued at cost (which shall include dollar valuation by location) and
storage facility and production facility location, appropriately completed with
information reasonably satisfactory to the Agent, and incorporating all
appropriate month-end adjustments;
               (vi) (A) on or before December 31 of each calendar year,
financial projections for (x) the Parent and its Subsidiaries and (y) Alon USA
and its Subsidiaries, each in form and substance reasonably satisfactory to the
Agent, for the

63



--------------------------------------------------------------------------------



 



one-year period commencing on January 1 of the succeeding calendar year prepared
on a monthly basis through December 31 of such succeeding calendar year, and
(B) on or before July 1 of each calendar year, updated financial projections, in
form and substance reasonably satisfactory to the Agent, for the remaining six
(6) month period in such year for (x) the Parent and its Subsidiaries and
(y) Alon USA and its Subsidiaries, all such financial projections to be
reasonable, to be prepared on a reasonable basis and in good faith, and to be
based on assumptions believed by the Companies to be reasonable at the time made
and from the best information then available to the Companies;
               (vii) promptly upon their becoming available, a copy of (A) all
consultants’ reports, investment bankers’ reports, accountants’ management
letters, business plans and similar documents, (B) all reports, financial
statements or other information delivered by any of the Companies, (C) all
reports, proxy statements, financial statements and other information generally
distributed by any Company to its creditors or the financial community in
general, and (D) any audit or other reports submitted to the Company by
independent accountants in connection with any annual, interim or special audit;
               (viii) as soon as available and in any event within 15 days after
the end of each month, a report, in form and substance reasonably satisfactory
to the Agent, setting forth a summary of the economic terms of each Hedging
Agreement to which any Company is a party, including the obligations of such
Company under such Hedging Agreement as of the end of such month, provided that
such report shall only be required to the extent the aggregate notional amount
of all such Hedging Agreements is greater than or equal to $20,000,000;
               (ix) as soon as available and, in any event, no later than on the
15th day of each month (A) a Borrowing Base Certificate containing actual
information as of the 30th day of the preceding month and setting forth and
certifying as to (1) the calculation of the Borrowing Base, (2) Availability,
(3) the then current Blended West Texas Crude Oil Price and (4) the then current
Base Production Level, (B) an aging report for the Borrower’s Accounts
Receivable current as of the close of business on the preceding Business Day and
(C) a detailed summary of the accounts payable of each Company, current as of
the close of business on the preceding Business Day, in each case appropriately
completed with information reasonably satisfactory to the Agent, incorporating
all appropriate adjustments. In addition, if the Agent or the Required Lenders
reasonably believe that Availability may be less than zero, promptly (but in any
event within five days) after the written request of the Agent or the Required
Lenders (but not more than two times per month), the Borrower will provide an
additional Borrowing Base Certificate containing actual information as of a
recent date, provided that the Borrower may instead elect to provide to the
Agent and the Lenders with (x) total Inventory, (y) total Accounts Receivable
(including an aging thereof) and (z) total cash (including a breakdown as to
where cash is held), and the Agent and the Lenders may utilize such information
to calculate the Borrowing Base;
               (x) promptly after submission to any Government Authority,
(A) all material documents and information furnished to such Government
Authority and

64



--------------------------------------------------------------------------------



 



(B) a copy of the cover letter and a summary of all documents and information
furnished to such Governmental Authority in connection with any investigation of
any Loan Party other than routine inquiries by such Governmental Authority; the
Companies agree promptly to furnish copies of any documents or information
described in any such summary and to furnish additional copies of such
submissions to any consultant or adviser to the Lenders or the Agent, in each
case as the Agent may direct;
               (xi) as soon as possible and in any event within five days after
the occurrence of an Event of Default or Default, or a Material Adverse Effect,
the written statement of the chief executive officer or the chief financial
officer of the Parent, setting forth the details of such Event of Default,
Default or Material Adverse Effect and the action which the Companies and their
Subsidiaries propose to take with respect thereto;
               (xii) (A) as soon as possible and in any event (1) within 30 days
after the Companies or any of their respective ERISA Affiliates knows or has
reason to know that any Termination Event described in clause (i) of the
definition of Termination Event with respect to any Employee Plan has occurred,
(2) within 10 days after the Companies or any of their respective ERISA
Affiliates knows or has reason to know that any other Termination Event with
respect to any Employee Plan has occurred, or (3) within 10 days after any of
the Companies or any of their respective ERISA Affiliates knows or has reason to
know that an accumulated funding deficiency has been incurred or an application
has been made to the Secretary of the Treasury for a waiver or modification of
the minimum funding standard (including installment payments) or an extension of
any amortization period under Section 412 of the Internal Revenue Code with
respect to an Employee Plan, a statement of the chief financial officer of the
Parent or Alon USA setting forth the details of such occurrence and the action,
if any, which the Companies or any of their respective ERISA Affiliates proposes
to take with respect thereto, (B) promptly and in any event within two Business
Days after receipt thereof by the Companies or any of their respective ERISA
Affiliates from the Pension Benefit Guaranty Corporation, copies of the notice
received by the Companies or any of their respective ERISA Affiliates of the
Pension Benefit Guaranty Corporation’s intention to terminate any Plan or to
have a trustee appointed to administer any Plan, (C) promptly and in any event
within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Employee Plan and Multiemployer Plan,
(D) promptly and in any event within ten days after receipt thereof by the
Companies or any of their respective ERISA Affiliates from a sponsor of a
Multiemployer Plan or from the Pension Benefit Guaranty Corporation, a copy of
the notice received by the Companies or any of their respective ERISA Affiliates
concerning the imposition or amount of withdrawal liability under Section 4202
of ERISA or indicating that such Multiemployer Plan may enter reorganization
status under Section 4241 of ERISA, and (E) promptly and in any event within 10
Business Days after any of the Companies or any of their respective ERISA
Affiliates sends notice of a plant closing or mass layoff (as defined in WARN)
to employees, copies of each such notice sent by the Borrower, the Guarantors or
any of their respective ERISA Affiliates;

65



--------------------------------------------------------------------------------



 



               (xiii) as soon as available and in any event (A) within 5
Business Days after receipt or delivery thereof, copies of any material notices
that the Borrower receives from or sends to any of its licensors in connection
with the License Agreement that any Company receives or sends in respect of the
License Agreement or Lease Document, (B) not less than 5 Business Days prior to
the effective date thereof, copies of any amendments, modifications, waivers or
other changes to any License Agreement or Lease Document, and (C) any written
notice received by the Borrower or any Subsidiary from Holly, or provided by the
Borrower or any Subsidiary to Holly, pursuant to any P&T Contract that
(1) relates to a default or alleged default by any party under any such
Agreement; (2) could reasonably be expected to result in (x) the termination or
suspension of the P&T Agreement or (y) a Material Adverse Effect; or (iii) is
otherwise material to the Pipeline Transactions;
               (xiv) promptly after the commencement thereof but in any event
not later than five days after service of process with respect thereto on, or
the obtaining of knowledge thereof by, any of the Companies, notice of each
action, suit or proceeding before any court or other Governmental Authority or
other regulatory body or any arbitrator which if adversely determined could have
a Material Adverse Effect;
               (xv) promptly after the commencement thereof but in any event not
later than five days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any of the Companies, notice of any material
Environmental Actions against the Loan Parties or any of their Subsidiaries
which are reasonably likely to result in a Material Adverse Effect; and
               (xvi) promptly upon request, such other information concerning
the condition or operations, financial or otherwise, of any of the Companies
that the Agent from time to time may reasonably request.
               (b) Subsidiaries, Etc. Cause each Subsidiary of a Company (other
than (A) a Subsidiary of Alon Interests and (B) any direct Subsidiary of the
Parent and any Subsidiary of any direct Subsidiary of the Parent (other than
Subsidiaries of Alon USA)) not in existence on the Effective Date to execute and
deliver to the Lender promptly and in any event within five Business Days after
the formation or acquisition thereof (i) a Joinder Agreement, substantially in
the form of Exhibit F hereto and otherwise in form and substance satisfactory to
the Agent, pursuant to which such Subsidiary shall be made a party to this
Agreement as a Company and Guarantor, (ii) a supplement to the Security
Agreement and (iii) such other agreements, instruments, approvals, legal
opinions or other documents reasonably requested by the Agent in order to
create, perfect, establish the priority of or otherwise protect any Lien
purported to be covered by any such Security Document to effect the intent that
such Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all Revolving Priority Collateral of
such Subsidiary shall become Collateral for the Obligations.
               (c) Compliance with Laws, Etc. Comply, and cause each of their
respective Subsidiaries to comply, in all material respects with all applicable
material laws, rules, regulations and orders (including, without limitation,
ERISA and Environmental Laws), such

66



--------------------------------------------------------------------------------



 



compliance to include, without limitation, (i) paying before the same become
delinquent all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any of its properties, and
(ii) paying all lawful claims which if unpaid might become a Lien upon any of
its properties, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof.
               (d) Preservation of Existence, Etc. Maintain and preserve, and
cause each of their Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by them or
in which the transaction of their business makes such qualification necessary
except (i) where such failure to qualify is not reasonably likely to result in a
Material Adverse Effect or (ii) to the extent expressly permitted herein.
               (e) Keeping of Records and Books of Account. Keep, and cause each
of their Subsidiaries to keep, adequate records and books of account, with
complete entries made in accordance with GAAP.
               (f) Inspection Rights. Permit, and cause each of their
Subsidiaries to permit, the Agent, or any agents or representatives thereof at
any time and from time to time and in any event at least annually upon
reasonable notice to the Borrower, during normal business hours to examine and
make copies of and abstracts from the records and books of account of the
Companies, to visit and inspect their properties, to conduct audits and field
examinations, Phase I and Phase II Environmental Site Assessments, physical
counts, valuations or examinations and to discuss their affairs, finances and
accounts with any of the directors, officers, managerial employees, independent
accountants or other representatives thereof (all at the cost and expense of the
Borrower), provided that (i) the foregoing shall be in a manner so as to not
unduly disrupt the business of any Company and (ii) such notice shall not be
required if an Event of Default has occurred and is continuing.
               (g) Maintenance of Properties, Etc. Except as may be expressly
permitted herein, maintain and preserve, other than with respect to any
Immaterial Company, all of their properties which are necessary or useful in the
proper conduct of their business in good working order and condition, ordinary
wear and tear excepted, and comply, in all material respects, other than with
respect to any Immaterial Company, at all times with the provisions of all
leases to which each of them is a party as lessee or under which each of them
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
               (h) Maintenance of Insurance. Maintain for the Companies and
their Subsidiaries, with responsible and reputable insurance companies or
associations, insurance (including, without limitation, comprehensive general
liability and property and casualty insurance and including environmental
impairment liability insurance sufficient to cover any reasonably anticipated
Environmental Costs, with the Lenders and the WC Collateral Agent listed as an
additional insured for the benefit of the Lenders and the WC Collateral Agent)
with respect to their properties and business, in such amounts and covering such
risks, as the Agent may require and in any event as is required by any
Governmental Authority or other regulatory

67



--------------------------------------------------------------------------------



 



body having jurisdiction with respect thereto and as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated. The Borrower shall maintain for the benefit of the WC
Collateral Agent and the Lenders, and shall not cancel or terminate, any
existing fully paid secured lender liability insurance policy.
               (i) Environmental. Shall, and shall cause each Subsidiary to
(i) keep any property either owned or operated by it free of any Liens arising
under any Environmental Laws; (ii) comply in all material respects with
Environmental Laws and provide to the Agent documentation of such compliance
which the Agent reasonably requests; (iii) notify the Agent of any material
Release of a Hazardous Material and take any Remedial Actions required to abate
said Release; and (iv) promptly provide the Agent with written notice within ten
(10) days of the receipt of any material Environmental Action or notice that a
Environmental Action will be filed against any of the Companies or their
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect.
               (j) Further Assurances. Shall, and shall cause each Subsidiary
to, do, execute, acknowledge and deliver, at the sole cost and expense of the
Borrower all such further acts, deeds, conveyances, assignments, estoppel
certificates, financing statements, notices of assignment, transfers and
assurances as the Agent may reasonably require from time to time in order to (i)
carry out more effectively the purposes of this Agreement and the other Loan
Documents, (ii) subject to valid and perfected first priority Liens on all the
Collateral (subject to the Permitted Liens), (iii) perfect and maintain the
validity, effectiveness and priority of any of the Loan Documents and the Liens
intended to be created thereby (subject to the Permitted Liens), and (iv) better
assure, convey, grant, assign, transfer and confirm unto the Agent, the WC
Collateral Agent, the Lenders and the L/C Issuer the rights now or hereafter
intended to be granted to the Agent, the WC Collateral Agent, the Lenders and
the L/C Issuer under this Agreement, any Loan Document or any other instrument
under which the Companies and their respective Subsidiaries may be or may
hereafter become bound for carrying out the intention or facilitating the
performance of the terms of the Agreement. In furtherance of the foregoing, to
the maximum extent permitted by applicable law, each Company (A) authorizes the
Agent to execute any such agreements, instruments or other documents in such
Company’s name and to file such agreements, instruments or other documents in
any appropriate filing office, (B) authorizes the Agent to file any financing
statement required hereunder or under any other Loan Document, and any
continuation statement or amendment with respect thereto, in any appropriate
filing office without the signature of such Company, and (C) ratifies the filing
of any financing statement, and any continuation statement or amendment with
respect thereto, filed without the signature of such Company prior to the date
hereof.
               (k) Change in Collateral; Collateral Records. Give the Agent not
less than thirty days’ prior written notice of any change in the location of any
Collateral, other than to locations, that as of the date hereof are known to the
Agent and at which the WC Collateral Agent has filed financing statements and
otherwise fully perfected its Liens thereon, other than with respect to
Collateral with an aggregate market value not in excess of $500,000. The
Borrower shall also advise the Agent promptly, in sufficient detail, of any
material adverse change relating to the type, quantity or quality of the
Collateral or the Lien granted thereon. The Borrower agrees to execute and
deliver to the Agent for the benefit of the Lenders from time to time, solely
for the Agent’s convenience in maintaining a record of Collateral, such written

68



--------------------------------------------------------------------------------



 



statements and schedules as the Agent may reasonably require, designating,
identifying or describing the Collateral. The Borrower’s failure, however, to
promptly give the Agent such statements or schedules shall not effect, diminish
or modify or otherwise limit the WC Collateral Agent’s security interest in the
Collateral.
               (l) Borrowing Base. Maintain all Revolving Credit Loans and
Letter of Credit Obligations in compliance with the then current Borrowing Base.
               (m) Cash Management. (i) Except as otherwise set forth in this
Section 7.01(m), cause all cash and all proceeds from Accounts Receivable and
the sale of Inventory to be deposited each Business Day into Depository Accounts
that are subject to Depositary Account Agreements, (ii) cause all funds in such
Depository Accounts to be transferred by automated clearing house transfer or
wire transfer into the Cash Concentration Account at least once per week,
(iii) authorize, and the Companies do hereby authorize, the Agent to cause all
cash to be sent by wire transfer to the Agent Account at the discretion of the
Agent and at times or intervals as the Agent may elect, provided that if the
Cash Concentration Account Bank does not receive directions from the Agent to
transfer such cash to its Agent’s Account on or before Thursday of any week, the
Cash Concentration Account Bank shall be instructed to transfer such cash to
such Borrower’s operating account on the immediately following Friday,
(iv) authorize, and the Companies do hereby authorize, the Agent to cause all
funds transferred to the Agent Account to be credited to the Loan Account and
applied to reduce the Obligations outstanding from time to time in accordance
with Section 2.07 hereof, (v) take all such actions as the Agent deems necessary
or advisable to send all cash, all proceeds from the sale of Inventory, all
remittances or other proceeds of Collateral to the Agent Account to be applied
to the Obligations as described in clauses (i) through (v) above, (vi) on or
before the Effective Date, deliver to the Agent (A) Depository Account
Agreements executed by the relevant Loan Party and each Depository Bank, and
(B) a Cash Concentration Account Agreement executed by the Borrower and the Cash
Concentration Account Bank, (vi) take such other actions as the Agent deems
necessary or advisable to grant to the Agent dominion and control over the funds
in the Depository Accounts and the Cash Concentration Account, (vii) notify the
Agent in writing not later than five Business Days prior to the establishment of
any new Depository Accounts, and (viii) cause to be delivered to the Agent,
prior to the deposit of any funds in such new Depository Account, a Depository
Account Agreement, in form and substance satisfactory to the Agent, duly
executed by the Borrower and such new Depository Account Bank. Notwithstanding
the foregoing, the Borrower may maintain operating accounts with commercial
banks located near the Refinery with aggregate deposits not in excess of
$1,000,000 at any time.
               (n) Immaterial Subsidiaries. If at any time the gross book value
of the assets of the Immaterial Companies shall exceed 25% of the consolidated
assets of Alon USA and its Consolidated Subsidiaries as of the most recent
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 7.01, the Borrower shall designate sufficient Immaterial
Companies as “Material Companies” to eliminate such condition, such designation
to occur not later than the 20th day after the earlier of (i) the delivery
pursuant to Section 7.01(a)(i) or (ii) of financial statements of Alon USA and
its Consolidated Subsidiaries for the period during which the condition
requiring such designation shall first have existed and (ii) in the event such
condition exists as a result of an acquisition, disposition or transfer to any
Subsidiary of material assets or Capital Stock, the date of such acquisition,
disposition or transfer (and if the

69



--------------------------------------------------------------------------------



 



Borrower shall fail to designate such Subsidiaries by such time, Immaterial
Companies shall automatically become Material Companies in descending order
based on the amounts of their consolidated assets until such condition shall
have been eliminated). Subsidiaries designated as or otherwise becoming Material
Companies pursuant to the preceding sentence shall for all purposes of this
Agreement cease to be Immaterial Companies and constitute Material Companies.
          Section 7.02 Negative Covenants. So long as any principal of or
interest on the Revolving Credit Loans, any Reimbursement Obligation or any
Letter of Credit Obligations (whether or not due) shall remain unpaid or any
Lender shall have any Revolving Credit Commitment hereunder, the Companies
(other than the Parent) will not without the prior written consent of the
Required Lenders:
               (a) Liens, Etc. Create or suffer to exist, or permit any of their
Subsidiaries (other than Subsidiaries of Alon Interests) to, create or suffer to
exist, any Lien upon or with respect to any of their properties, rights or other
assets, whether now owned or hereafter acquired, or assign or otherwise
transfer, or permit any of its Subsidiaries to assign or otherwise transfer, any
right to receive income, other than the following (each, a “Permitted Lien”):
               (i) Liens created pursuant to the Loan Documents;
               (ii) Liens for taxes, assessments or governmental charges or
levies to the extent that the payment thereof shall not be required by
Section 7.01(c) hereof;
               (iii) Liens created by operation of law (other than Liens created
under Environmental Laws), such as materialmen’s liens, mechanics’ liens and
other similar Liens, arising in the ordinary course of business and securing
claims the payment of which shall not be required by Section 7.01(c) hereof;
               (iv) deposits, pledges or Liens (other than Liens arising under
ERISA or the Internal Revenue Code) securing (A) obligations incurred in respect
of workers’ compensation, unemployment insurance or other forms of governmental
insurance or benefits, (B) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations, or
(C) obligations on surety or appeal bonds, but only to the extent such deposits,
pledges or Liens are incurred or otherwise arise in the ordinary course of
business and secure obligations which are not past due;
               (v) easements, rights-of-way, zoning and similar restrictions and
other similar charges and encumbrances on the use of real property and minor
irregularities in the title thereto which do not (A) secure obligations for the
payment of money or (B) materially impair the value of such property or
materially impair the use thereof by any of the Companies or any of their
Subsidiaries in the normal conduct of such Person’s business;
               (vi) Liens on the Fixed Assets and the License Agreement,
provided such Liens are subject to an intercreditor agreement, in form and
substance

70



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Agent and the Lenders and, in the case of Lien on
the License Agreement, subject to the WC Collateral Agent having a second
priority Lien on the License Agreement; and
     (vii) so long as no Event of Default has occurred or is continuing or will
result from the creation or existence of any such Liens and such Liens do not
encumber or otherwise cover any of the Collateral securing the Obligations
hereunder and under the other Loan Documents (other than with respect to the
License Agreement), other Liens (whether in one transaction or in a series of
related transactions) (A) securing obligations, actual or contingent, in an
aggregate amount not to exceed $25,000,000 at any time outstanding, or (B)
securing obligations, actual or contingent, in an aggregate amount greater than
$25,000,000, provided that prior to the creation or existence or incurrence of
any such Lien the Borrower delivers to the Agent a certificate of a Responsible
Officer of the Borrower, certifying that (I) immediately before and after the
creation or incurrence of any such Liens, no Event of Default has occurred or is
continuing or will result from the creation or incurrence of any such Liens,
(II) as of the last Fiscal Quarter for which financial statements were delivered
to the Lenders pursuant to Section 7.01(a)(i), on a pro forma basis after giving
effect to such creation or incurrence of Indebtedness, Liens or other
obligations as if it had occurred at the beginning of the most recent fiscal
period of four Fiscal Quarters for which such financial statements were
delivered, Alon USA and its Consolidated Subsidiaries would be in compliance
with the covenants contained in Section 7.02(i) hereof (which certification
shall set forth in reasonable detail the Borrower’s calculations, shall be
prepared both on a reasonable basis and in good faith and based on assumptions
believed by the Borrower to be reasonable at the time made), and (III) such
Liens do not encumber the Collateral securing the Obligations hereunder and
under the other Loan Documents.
          (b) Indebtedness. Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of their
Subsidiaries (other than any Subsidiaries of Alon Interests) to create, incur,
assume, guarantee or suffer to exist, or otherwise become or remain liable with
respect to, any Indebtedness (each an “incurrence”), (i) if an Event of Default
has occurred or is continuing or will result from the incurrence of any such
Indebtedness, (ii) if such Indebtedness is owed to an Affiliate unless such
Affiliate is a party to the Subordination Agreement (Intercompany), or (iii) in
an aggregate principal amount in excess of $25,000,000 (whether in one
transaction or in a series of related transactions), unless prior to the
incurrence of such Indebtedness, the Borrower delivers to the Agent a
certificate of a Responsible Officer of the Borrower, certifying that
(A) immediately before and after the incurrence of any such Indebtedness, no
Event of Default has occurred or is continuing or will result from the
incurrence of any such Indebtedness and (B) as of the last Fiscal Quarter for
which financial statements were delivered to the Lenders pursuant to
Section 7.01(a)(i), on a pro forma basis after giving effect to such incurrence
of Indebtedness, as if it had occurred at the beginning of the most recent
fiscal period of four Fiscal Quarters for which such financial statements were
delivered, Alon USA and its Consolidated Subsidiaries would be in compliance
with the covenants contained in Section 7.02(i) hereof (which certification
shall set forth in reasonable detail the Borrower’s calculations, shall be
prepared both on a reasonable basis and in good faith and based on assumptions
believed by the Borrower to be reasonable at the time made).

71



--------------------------------------------------------------------------------



 



          (c) Merger, Consolidation, Sale of Assets, Etc.
     (i) Merge or consolidate with any Person, or permit any of their
Subsidiaries to merge or consolidate with any Person (each a “Merger”), unless
(A) no Change of Control will result from such Merger, (B) no Event of Default
exists immediately prior to such Merger or will result therefrom, (C) in any
Merger involving the Borrower, the Borrower shall be the surviving Person and
the surviving Person shall expressly assume all Obligations of the Borrower
under this Agreement and the other Loan Documents pursuant to such agreements
and other documents, each in form and substance reasonably satisfactory to the
Agent, as the Agent may reasonably require, (D) the WC Collateral Agent’s
security interest in all of the Collateral shall remain a perfected first
priority security, securing the Obligations, free and clear of all other Liens
(other than Permitted Liens), and the Companies shall have taken all actions
necessary or reasonably requested by the WC Collateral Agent to maintain or
protect the WC Collateral Agent’s security interest, and (E) in the event that
the aggregate net book value of the assets of such Person and its Consolidated
Subsidiaries subject to and after giving effect to such Merger (whether in one
transaction or a series of related transactional) exceeds $25,000,000, the
Borrower delivers to the Agent a certificate of a Responsible Officer of the
Borrower, certifying that (I) immediately before and after giving effect to any
such Merger, no Event of Default has occurred or is continuing or will result
from any such Merger, (II) as of the last Fiscal Quarter for which financial
statements were delivered pursuant to Section 7.01(a)(i), on a pro forma basis
after giving effect to any such Merger as if it had occurred at the beginning of
the most recent fiscal period of four Fiscal Quarters for which such financial
statements were delivered, Alon USA and its Consolidated Subsidiaries would be
in compliance with the covenants contained in Section 7.02(i) hereof, (III) no
Change of Control shall occur as a result of and after giving effect to such
Merger and (IV) as of the date of the last Borrowing Base Certificate delivered
to the Agent pursuant to Section 7.01(a)(ix), on a pro forma basis after giving
effect to such Merger as if it had occurred as of the date of such Borrowing
Base Certificate, the sum of (x) the aggregate principal amount of all
outstanding Revolving Credit Loans, plus (y) the outstanding amount of all
Letter of Credit Obligations does not exceed the Borrowing Base (which, with
respect to the certifications in clause (II) and (IV), shall set forth in
reasonable detail the Borrower’s calculations, shall be prepared both on a
reasonable basis and in good faith and based on assumptions believed by the
Borrower to be reasonable at the time made), then such Merger shall be
permitted; provided further, however, that any Company (other than the Borrower)
may be merged into any other Company (other than the Borrower) or another such
Subsidiary (other than the Borrower) that is a Guarantor Company, or may
consolidate with another such Subsidiary that is a Guarantor Company, so long as
(A) no other provision of this Agreement would be violated thereby, (B) the
Companies give the Agent at least 60 days’ prior written notice of such merger
or consolidation and which entity will survive in any such merger or
consolidation and (C) no Event of Default shall have occurred and be continuing
either before or after giving effect to such transactions.
     (ii) Sell, assign, lease, pledge, encumber or otherwise transfer or dispose
of, or permit any of its Subsidiaries to sell, assign, lease, pledge, encumber
or otherwise transfer or dispose of, whether in one transaction or in a series
of related

72



--------------------------------------------------------------------------------



 



transactions, any of its properties, rights or other assets whether now owned or
hereafter acquired to any Person (each a “Disposition”), provided that:
          (A) the Loan Parties may sell Inventory in the ordinary course of
business;
          (B) the Fixed Assets shall be leased to the Borrower in accordance
with the Lease Documents and may be encumbered in accordance with
Section 7.02(a); and
          (C) the Companies may make any other Disposition, provided that (I) no
Event of Default has occurred or is continuing or will result from any such
Disposition, (II) the Refinery is not the subject of any such Disposition,
(III) the WC Collateral Agent’s security interest in all of the Collateral shall
remain a perfected first priority security, securing the Obligations, free and
clear of all other Liens (other than Permitted Liens), and the Companies shall
have taken all actions necessary or reasonably requested by the WC Collateral
Agent to maintain or protect the WC Collateral Agent’s security interest, and
(V) the aggregate Net Proceeds of any such Disposition or series of related
Dispositions do not exceed $25,000,000 in the aggregate, unless prior to making
such Disposition in excess of $25,000,000, the Borrower delivers to the Agent a
certificate of a Responsible Officer of the Borrower, certifying that
(1) immediately before and after giving effect to any such Disposition, no Event
of Default has occurred or is continuing or will result from any such
Disposition (2) as of the last Fiscal Quarter for which financial statements
were delivered pursuant to Section 7.01(a)(i), on a pro forma basis after giving
effect to any such Disposition as if it had occurred at the beginning of the
most recent fiscal period of four Fiscal Quarters for which such financial
statements were delivered, Alon USA and its Consolidated Subsidiaries would be
in compliance with the covenants contained in Section 7.02(i) hereof, (3) no
Change of Control shall occur as a result of and after giving effect to such
Disposition and (4) as of the date of the last Borrowing Base Certificate
delivered to the Agent pursuant to Section 7.01(a)(ix), on a pro forma basis
after giving effect to such Disposition as if it had occurred as of the date of
such Borrowing Base Certificate, the sum of (x) the aggregate principal amount
of all outstanding Revolving Credit Loans, plus (y) the outstanding amount of
all Letter of Credit Obligations does not exceed the Borrowing Base (which, with
respect to the certifications in clause (2) and (4), shall set forth in
reasonable detail the Borrower’s calculations, shall be prepared both on a
reasonable basis and in good faith and based on assumptions believed by the
Borrower to be reasonable at the time made).
          (d) Change in Nature of Business. Make, or permit any of their
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof and as specified in Section 6.01(m).
          (e) Investments, Etc. Make, or permit any of their Subsidiaries (other
than any Subsidiaries of Alon Interests) to make, any loan or advance to any
Person (including, without limitation, intercompany loans) or purchase or
otherwise acquire, or permit any of their Subsidiaries to purchase or otherwise
acquire, any Capital Stock, other securities, properties,

73



--------------------------------------------------------------------------------



 



assets or obligations of, or any interest in, any Person (in each case, an
“Investment”), other than (i) Permitted Investments, (ii) so long as no Event of
Default has occurred or is continuing or will result from any such Investment,
any Investment or series of related Investments that do not exceed an amount
equal to $25,000,000 in the aggregate, and (iii) so long as no Event of Default
has occurred or is continuing or will result from any such Investment, any
Investment or series of related Investments that exceeds $25,000,000 in the
aggregate, provided that, prior to making any such Investment, the Borrower
delivers to the Agent a certificate of a Responsible Officer of the Borrower,
certifying that (A) immediately before and after giving effect to any such
Investment, no Event of Default has occurred or is continuing or will result
from any such Investment and (B) as of the last Fiscal Quarter for which
financial statements were delivered pursuant to Section 7.01(a)(i), on a pro
forma basis after giving effect to any such Investment as if it had occurred at
the beginning of the most recent fiscal period of four Fiscal Quarters for which
such financial statements were delivered, Alon USA and its Consolidated
Subsidiaries would be in compliance with the covenants contained in Section
7.02(i) hereof (which certification shall set forth in reasonable detail the
Borrower’s calculations, shall be prepared both on a reasonable basis and in
good faith and based on assumptions believed by the Borrower to be reasonable at
the time made).
          (f) Dividends, Prepayments, Etc. Declare or pay any dividends,
purchase or otherwise acquire for value any of its Capital Stock now or
hereafter outstanding, return any capital to its stockholders as such, or make
any other payment or distribution of assets to its stockholders as such, or
permit any of its Subsidiaries to do any of the foregoing or to purchase or
otherwise acquire for value any stock of any Loan Party, make any payment or
prepayment of principal of, premium, if any, or interest on, or redeem, defease
or otherwise retire, any Indebtedness of any Loan Party before its scheduled due
date (other than prepayments of Indebtedness under the Loan Documents) (in each
case, a “Restricted Payment”), other than, (i) so long as no Event of Default
has occurred or is continuing or will result from any such Restricted Payment,
Restricted Payments in an amount not to exceed $25,000,000 in the aggregate, and
(ii) so long as no Event of Default has occurred or is continuing or will result
from any such Restricted Payment, any Restricted Payment that exceeds
$25,000,000 in the aggregate, provided that prior to making any such Restricted
Payment, the Borrower delivers to the Agent a certificate of a Responsible
Officer of the Borrower, certifying that (A) immediately before and after giving
effect to any such Restricted Payment, no Event of Default has occurred or is
continuing or will result from the Restricted Payment and (B) as of the last
Fiscal Quarter for which financial statements were delivered pursuant to
Section 7.01(a)(i), on a pro forma basis after giving effect to any such
Restricted Payment as if it had occurred at the beginning of the most recent
fiscal period of four Fiscal Quarters for which such financial statements were
delivered, Alon USA and its Consolidated Subsidiaries would be in compliance
with the covenants contained in Section 7.02(i) hereof (which certification
shall set forth in reasonable detail the Borrower’s calculations, shall be
prepared both on a reasonable basis and in good faith and based on assumptions
believed by the Borrower to be reasonable at the time made).
          (g) Federal Reserve Regulations. Permit any Revolving Credit Loan or
the proceeds of any Revolving Credit Loan under this Agreement to be used for
any purpose which violates or is inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

74



--------------------------------------------------------------------------------



 



          (h) Environmental. Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by the Companies except in material compliance with Environmental Laws
and so long as any failure to comply with Environmental Laws governing such use,
handling, generation, storage, treatment, release or disposal of Hazardous
Materials does not result in a Material Adverse Effect.
          (i) Financial Covenants.
     (i) Minimum Tangible Net Worth. Permit Consolidated Tangible Net Worth of
Alon USA and its Consolidated Subsidiaries at any time to be less than Target
Net Worth at such time.
     (ii) Funded Debt to EBITDA. Permit the ratio of (A) the aggregate principal
amount of all outstanding Indebtedness for borrowed money of Alon USA and its
Consolidated Subsidiaries as of the end of any period of four Fiscal Quarters,
less freely transferable cash and Permitted Investments of Alon USA and its
Consolidated Subsidiaries not subject to any Lien (other than a Lien in favor of
the Agent) as of the end of such period of four Fiscal Quarters, to
(B) Consolidated EBITDA of Alon USA and its Consolidated Subsidiaries for such
period of four Fiscal Quarters, to be greater than 4.0 to 1.0.
     Solely for the purposes of calculating the ratio set forth above, if, at
the time the ratio is being determined, either Alon USA or any of its Subsidiary
shall have completed any Disposition, Merger, incurrence of Indebtedness,
Investment or Restricted Payment (or series of related Dispositions, Mergers,
incurrence of Indebtedness, Investments or Restricted Payments) exceeding
$25,000,000 in the aggregate since the beginning of the relevant four Fiscal
Quarter period, the ratio shall be determined on a pro forma basis as if such
Disposition, Merger, incurrence of Indebtedness, Investment or Restricted
Payment, had occurred at the beginning of such period.
     (iii) Current Ratio. Permit the ratio of Consolidated Current Assets to
Consolidated Current Liabilities of Alon USA and its Consolidated Subsidiaries
to be less than 1.0:1.0 at any time.
     (iv) Interest Coverage Ratio. Permit the ratio (the “Interest Coverage
Ratio”) of (A) Consolidated EBITDA of Alon USA and its Consolidated
Subsidiaries, to (B) interest expense of Alon USA and its Consolidated
Subsidiaries payable for such period, in each case as of the end of any period
of four Fiscal Quarters, to be less than 2.0:1.0.
          (j) Fiscal Periods. Change the Fiscal Months, Fiscal Years and Fiscal
Quarters as set forth on Schedule C hereto, except as otherwise agreed to in
writing by the Agent.
          (k) Amendment or Waiver of Documents. Agree to any amendment or other
change to (or make any payment consistent with any amendment or other change
to), or waive any of its rights under, any of the Lease Documents, provided that
such consent shall not

75



--------------------------------------------------------------------------------



 



be required if (A) no Default or Event of Default exists or will result from
such amendment, modification, waiver or change and (B) such amendment,
modification, waiver or change is not adverse to the interests of the Lenders in
any material respect and does not provide for terms more restrictive in any
material respect.
          (l) Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Companies to create, incur or permit to
exist any Lien upon any of the Collateral (other than Permitted Liens), or
(ii) the ability of any Company (other than an Immaterial Company) to pay
dividends or other distributions with respect to any of its Capital Stock or to
make or repay loans or advances to the Companies or any other Subsidiary or to
guaranty Indebtedness of a Company or any other Subsidiary; provided that the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by any Loan Document, (B) customary restrictions and conditions contained in
agreements relating to the sale of a Company pending such sale, provided that
such restrictions and conditions apply only to the Company that is to be sold
and such sale is permitted hereunder, (C) clause (i) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness or Capitalized Lease Obligations permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness or Capitalized Lease Obligations and (D) clause (i) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
          (m) Modifications of Organizational Documents and Certain Other
Agreements; Etc. Amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN unless the WC
Collateral Agent receives (i) in the case of the Borrower and Alon USA, at least
30 days’ prior written notice thereof, or (ii) in the case of any other Company,
at least 10 Business Days’ prior written notice thereof.
          (n) Hedging Agreements. Enter into any Hedging Agreements other than
Hedging Agreements which (i) are entered into in the ordinary course of business
for nonspeculative purposes and (ii) are disclosed in each report required to be
delivered to the Agent under Section 7.01(a)(ix) hereof.

76



--------------------------------------------------------------------------------



 



ARTICLE VIII
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL.
     Section 8.01 Management of Collateral
          (a) After the occurrence and during the continuance of an Event of
Default, the WC Collateral Agent may for the benefit of the Lenders send a
notice of assignment and/or notice of the WC Collateral Agent’s security
interest to any and all Account Debtors or any third party holding or otherwise
concerned with any of the Collateral, and thereafter the WC Collateral Agent on
behalf of the Lenders shall have the sole right to collect the Accounts
Receivable and/or take possession of the Collateral and the books and records
relating thereto. The Borrower shall not, without prior written consent of the
Agent, grant any extension of time of payment of any Account Receivable,
compromise or settle any Account Receivable for less than the full amount
thereof, release, in whole or in part, any Person or property liable for the
payment thereof, or allow any credit or discount whatsoever thereon, except
prior to the occurrence and during the continuance of an Event of Default, in
the ordinary course of business.
          (b) (i) The Companies hereby appoint the WC Collateral Agent and the
Agent or their designee as the Companies attorney-in-fact with power to endorse
any Company’s name upon any notes, acceptances, checks, drafts, money orders or
other evidences of payment or Collateral that may come into its possession, to
sign the Borrower’s name on any invoice or bill of lading relating to any of the
Accounts Receivable, drafts against Account Debtors, assignments and
verifications of Accounts Receivable and notices to Account Debtors, to send
verification of Accounts Receivable, and upon the occurrence and during the
continuance of an Event of Default, to notify the Postal Service authorities to
change the address for delivery of mail addressed to the Borrower to such
address as the Agent may designate and to do all other acts and things necessary
to carry out this Agreement. All acts of said attorney or designee are hereby
ratified and approved, and said attorney or designate shall not be liable for
any acts of omission or commission (other than acts or omissions constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction), nor for any error of judgment or mistake of
fact or law; this power being coupled with an interest is irrevocable until all
of the Revolving Credit Loans and any other Obligations under the Loan Documents
are paid in full and all of the Revolving Credit Commitments are terminated.
         (ii) The Agent and the WC Collateral Agent, without notice to or
consent of the Borrower, upon the occurrence and during the continuance of an
Event of Default (A) may sue upon or otherwise collect, extend the time of
payment of, or compromise or settle for cash, credit or otherwise upon any
terms, any of the Accounts Receivable or any securities, instruments or
insurance applicable thereto and/or release the Account Debtor thereon; (B) is
authorized and empowered to accept the return of the fuel, fuel-by products or
other goods represented by any of the Accounts Receivable, and (C) shall have
the right to receive, endorse, assign and/or deliver in its name or the name of
any Company any and all checks, drafts, and other instruments for the payment of
money relating to the Accounts Receivable. The Borrower’s hereby waive notice of
presentment, protest and non-payment of any instrument so endorsed, all in a

77



--------------------------------------------------------------------------------



 



commercially reasonable manner and without discharging or in any way affecting
liability hereunder.
          (c) Nothing herein contained shall be construed to constitute any
Company as agent of the Agent, the WC Collateral Agent or the Lenders for any
purpose whatsoever, and the Agent, the WC Collateral Agent and the Lenders shall
not be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof (other than from acts or omissions of the Agent,
the WC Collateral Agent and the Lenders constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction). The Agent, the WC Collateral Agent or the Lenders shall not,
under any circumstances or in any event whatsoever, have any liability for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any of the Accounts Receivable or any instrument received in
payment thereof or for any damage resulting therefrom (other than acts or
omissions of the Agent, the WC Collateral Agent or the Lenders constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). The Agent, the WC Collateral Agent and the
Lenders, by anything herein or in any assignment or otherwise, do not assume any
of the Companies’ obligations under any contract or agreement assigned to the
Agent or the WC Collateral Agent and the Agent, the WC Collateral Agent or the
Lenders shall not be responsible in any way for the performance by the Companies
of any of the terms and conditions thereof.
          (d) If any of the Accounts Receivable includes a charge for any tax
payable to any Governmental Authority, the Agent is hereby authorized (but in no
event obligated) in its discretion to pay the amount thereof to the proper
taxing authority for the Borrower’ account and to charge the Loan Account
therefor. The Borrower shall notify the Agent if any Accounts Receivable include
any taxes due to any such authority and, in the absence of such notice, the
Agent shall have the right to retain the full proceeds of such Accounts
Receivable and shall not be liable for any taxes that may be due from such
Company by reason of the sale and delivery creating such Accounts Receivable.
     Section 8.02 Accounts Receivable Documentation. The Borrower will at such
intervals as the Agent may reasonably require, execute and deliver confirmatory
written assignments of the Accounts Receivable to the Agent and furnish such
further schedules and/or information as the Agent may reasonably require
relating to the Accounts Receivable, including, without limitation, sales
invoices or the equivalent, credit memos issued, remittance advises, reports and
copies of deposit slips and copies of original shipping or delivery receipts for
all merchandise sold. In addition, the Borrower shall notify the Agent of any
non-compliance in respect of the representations, warranties and covenants
contained in Section 8.03 below. The items to be provided under this
Section 8.02 are to be in form reasonably satisfactory to the Agent and are to
be executed and delivered to the Agent from time to time solely for its
convenience in maintaining records of the Collateral. The Borrower’s failure to
give any such items to the Agent or the WC Collateral Agent shall not affect,
terminate, modify or otherwise limit the WC Collateral Agent’s Lien in the
Collateral. The Borrower shall not re-date any invoice or sale or make sales on
extended dating beyond that customary in the Borrower’s industry, and shall not
re-bill any Accounts Receivable without promptly disclosing the same to the
Agent and providing the Agent with copy of such re-billing, identifying the same
as such. If

78



--------------------------------------------------------------------------------



 



the Borrower become aware of anything materially detrimental to any of the
Borrower’s customers’ credit, the Borrower will promptly advise the Agent
thereof.
     Section 8.03 Status of Accounts Receivable and Other Collateral. With
respect to Collateral of any Company at the time such Collateral becomes subject
to a Collateral Agent’s security interests, such Company covenants, represents
and warrants: (a) the Company shall be the sole owner, free and clear of all
Liens except the Lien in the favor of such Collateral Agent for the benefit of
the Lenders or except as otherwise permitted hereunder, fully authorized to
sell, transfer, pledge and/or grant a security interest in each and every item
of said Collateral; (b) to the knowledge of the Borrower, at the time created,
each Account Receivable shall be a good and valid account representing an
undisputed bona fide indebtedness incurred or an amount indisputably owed by the
Account Debtor therein named, for a fixed sum as set forth in the invoice
relating thereto with respect to an absolute sale and delivery upon the
specified terms of goods sold by the Borrower or work, labor and/or services
theretofore rendered by the Borrower; (c) to the best knowledge of the Borrower
and except as otherwise disclosed to the Agent, no Account Receivable is subject
to any defense, offset, counterclaim, discount or allowance except as may be
stated in the invoice relating thereto or discounts and allowances as may be
customary in the Borrower’s business, and, each of such Accounts Receivable will
be paid when due; (d) none of the transactions underlying or giving rise to any
Accounts Receivable shall violate any applicable state or federal laws or
regulations, and all documents relating thereto shall be legally sufficient
under such laws or regulations and shall be legally enforceable in accordance
with their terms; (e) except as disclosed to the Agent, no agreement under which
any deduction or offset of any kind, other than normal trade discounts, may be
granted or shall have been made by the Borrower at or before the time such
Accounts Receivable is created; (f) all documents and agreements relating to
Accounts Receivable shall be true and correct and in all respects what they
purport to be; (g) to the best knowledge of the Borrower, all signatures and
endorsements that appear on all documents and agreements relating to Accounts
Receivable shall be genuine and all signatories and endorsers shall have full
capacity to contract; (h) the Companies shall maintain books and records
pertaining to said Collateral in such detail, form and scope as the Agent shall
reasonably require; (i) the Borrower will immediately notify the Agent if any of
its accounts arise out of contracts with the United States or any department,
agency, or instrumentality thereof and will execute any instruments and take any
steps reasonably required by the Agent in order that all monies due or to become
due under any such contract shall be assigned to the WC Collateral Agent and
notice thereof given to the United States Government under the Federal
Assignment of Claims Act; (j) the Companies will, within three Business Days of
learning thereof, report to the Agent any material loss or destruction of, or
substantial damage to, any of the Collateral, and any other matters affecting
the value, enforceability or collectibility of any of the Collateral; (k) if any
amount payable under or in connection with any Account Receivable is evidenced
by a promissory note or other instrument, as such term is defined in the Uniform
Commercial Code, such promissory note or instrument shall be pledged, endorsed,
assigned and delivered to the WC Collateral Agent as additional Collateral
within three Business Days; (l) the Borrower shall not redate any invoice or
sale or make sales on extended dating beyond that which is customary in the
ordinary course of its business and in the relevant industry; (m) the Borrower
shall conduct a physical count of its Inventory at such intervals as the Agent
may reasonably request and the Borrower shall promptly supply the Agent with a
copy of such count accompanied by a report of the value (based on market value)
of such Inventory; and

79



--------------------------------------------------------------------------------



 



(n) the Companies are not and shall not be entitled to pledge the Agent’s or the
Lenders’ credit on any purchases for or any purpose whatsoever.
     Section 8.04 Collateral Custodian. Upon the occurrence and during the
continuance of an Event of Default, the WC Collateral Agent may at any time and
from time to time employ and maintain in the premises of the Companies a
custodian selected by the WC Collateral Agent who shall have full authority to
do all acts necessary to protect the WC Collateral Agent’s interests. The
Companies hereby agree to cooperate with any such custodian and to do whatever
the WC Collateral Agent may reasonably request to preserve the Collateral. All
reasonable costs and expenses incurred by the WC Collateral Agent, by reason of
the employment of the custodian, shall be charged to the Loan Account.
ARTICLE IX
THE AGENT
     Section 9.01 Authorization and Action. Each Lender (and each subsequent
holder of any Revolving Credit Notes by its acceptance thereof) hereby
irrevocably appoints and authorizes IDB, in its capacity as the Agent, (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Revolving Credit Notes outstanding hereunder and all other amounts accrued
hereunder paid to the Agent, and, subject to Section 2.05 of this Agreement and
the other provisions of this Agreement, to distribute promptly to each Lender
its Pro Rata Share of all payments so received, (ii) to distribute to each
Lender, if so determined by the Agent, copies of all material notices and
agreements received by the Agent and not required to be delivered to each Lender
pursuant to the terms of this Agreement, and (iii) subject to Section 12.03 of
this Agreement, to take such action as the Agent deems appropriate on its behalf
to administer the Revolving Credit Loans, Letters of Credit and the Loan
Documents and to exercise such other powers delegated to the Agent by the terms
hereof or the Loan Documents (including, without limitation, the power to give
or to refuse to give notices, waivers, consents, approvals and instructions and
the power to make or to refuse to make determinations and calculations),
together with such powers as are reasonably incidental thereto to carry out the
purposes hereof and thereof. As to any matters not expressly provided for by
this Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Revolving Credit Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions of the Required Lenders shall be binding upon all Lenders and all
holders of Revolving Credit Notes; provided, however, that the L/C Issuer shall
not be required to refuse to honor a drawing under any Letter of Credit and the
Agent shall not be required to take any action which, in the reasonable opinion
of the Agent, exposes the Agent to liability or which is contrary to this
Agreement or any Loan Document or applicable law.
     Section 9.02 Borrower’s Default. In the event that (i) the Borrower fails
to pay when due the principal of or interest on any Revolving Credit Notes,
Revolving Credit Loan or any Reimbursement Obligation or any amount payable
hereunder, or (ii) the Agent receives written notice of the occurrence of an
Event of Default, the Agent shall promptly give written notice thereof to the
Lenders, and the Agent shall take such action with respect to such Event of

80



--------------------------------------------------------------------------------



 



Default as it shall be directed to take by the Required Lenders; provided,
however, that, unless and until the Agent shall have received such directions
and except as otherwise expressly provided in this Agreement, the Agent may take
such action or refrain from taking such action hereunder or under the other Loan
Documents with respect to an Event of Default or Default, as it shall deem
advisable in the best interest of the Lenders.
     Section 9.03 Reliance, Etc. None of the Agent or any of its directors,
officers, agents, Affiliates or employees shall be liable for any action taken
or omitted to be taken by it under or in connection with this Agreement or the
other Loan Documents, except for its own gross negligence or willful misconduct
as determined by a final judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, the Agent (i) may treat the payee of
any Revolving Credit Notes as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof, pursuant to Section 12.08
hereof, signed by such payee and in form satisfactory to it; (ii) may consult
with legal counsel (including, without limitation, counsel to the Borrower),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, certificates, warranties or representations made in
or in connection with this Agreement or the other Loan Documents; (iv) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person or to inspect the Collateral or other
property (including, without limitation, the books and records) of any Person;
(v) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Lenders’ Lien thereon, or the Borrowing
Base or any certificate prepared by the Borrower in connection therewith, nor
shall the Agent be responsible or liable to the Lenders for any failure to
monitor or maintain the Borrowing Base or any portion of the Collateral, except
for its own gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction; and (vii) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopy, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties.
     Section 9.04 IDB and Bank Leumi.
          (a) With respect to the Revolving Credit Loans made by it, the
Revolving Credit Notes issued to it and its participation in the Letters of
Credit, IDB and its Affiliates shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent, the WC Collateral Agent, a Co-Arranger or an L/C Issuer; and the term
“Lender” or “any Lenders” shall, unless otherwise expressly indicated, include
IDB in its individual capacity. IDB and its Affiliates may accept deposits from,
lend money to, act as trustee or paying agent under indentures of, and generally
engage in any kind of business with, the Borrower or any Guarantor, any of their
Affiliates, or any Person who may do business with or own securities of the
Borrower or any Company, or any of their

81



--------------------------------------------------------------------------------



 



Affiliates, all as if IDB were not the Agent, the WC Collateral Agent, a
Co-Arranger or an L/C Issuer and without any duty to account therefor to any
Lenders.
          (b) With respect to the Revolving Credit Loans made by it, the
Revolving Credit Notes issued to it and its participation in the Letters of
Credit, Bank Leumi and its Affiliates shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not a Co-Arranger or an L/C Issuer; and the term “Lender” or “any Lenders”
shall, unless otherwise expressly indicated, include Bank Leumi in its
individual capacity. Bank Leumi and its Affiliates may accept deposits from,
lend money to, act as trustee or paying agent under indentures of, and generally
engage in any kind of business with, the Borrower or any Guarantor, any of their
Affiliates, or any Person who may do business with or own securities of the
Borrower or any Company, or any of their Affiliates, all as if Bank Leumi were
not a Co-Arranger or an L/C Issuer and without any duty to account therefor to
any Lenders.
     Section 9.05 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents.
     Section 9.06 Indemnification. Each Lender agrees to indemnify and hold
harmless the Agent and the WC Collateral Agent (to the extent not reimbursed by
the Borrower or any Guarantor), ratably according to the Pro Rata Shares of each
Lender, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent or the WC Collateral Agent in any way relating to or arising
out of this Agreement or the other Loan Documents or any action taken or omitted
by the Agent or the WC Collateral Agent under this Agreement or the other Loan
Documents; provided, however, that no Lender shall be liable to the Agent for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements for which there has
been a final judicial determination that such resulted from the Agent’s gross
negligence or willful misconduct. Without limiting the foregoing, each Lender
agrees to reimburse the Agent and the WC Collateral Agent promptly upon demand
for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees, disbursements and other charges) incurred by the Agent or the WC
Collateral Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents, to
the extent that the Agent or any WC Collateral Agent, as applicable, is not
reimbursed in full for such expenses by the Borrower. The obligations of each
Lender under this Section 9.06 shall survive the termination of this Agreement
and the other Loan Documents and the payment of all other obligations of the
Agent, the WC Collateral Agent and the Lenders under this Agreement and the
other Loan Documents.

82



--------------------------------------------------------------------------------



 



     Section 9.07 Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, (i) Bank Leumi shall have the right to become the successor Agent
or to appoint one of its Affiliates to become the successor Agent, with such
rights and obligations hereunder as those previously held by the retiring Agent,
and (ii) if Bank Leumi does not choose to become the Agent or appoint the Agent
pursuant to clause (i), then the Borrower shall have the right to appoint a
successor Agent reasonably acceptable to Bank Leumi and the Required Lenders,
with such rights and obligations hereunder as those previously held by the
retiring Agent, provided, the successor Agent may be appointed by the Required
Lenders without any consultation with or consent of the Companies or any other
Loan Party if an Event of Default or Default has occurred and is continuing. If
no successor Agent shall have been so appointed pursuant to clause (ii) above,
and shall have accepted such appointment, within 30 days after the retiring
Agent’s giving of notice of resignation, then the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent, which shall be a Lender or a
commercial bank or other financial institution organized under the laws of the
United States of America or any State thereof and having a combined capital and
surplus of at least $500,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents. After any
retiring Agent’s resignation hereunder as the Agent, the provisions of this
Article IX shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under this Agreement and the other Loan
Documents.
     Section 9.08 Collateral Matters.
          (a) The Agent may from time to time, make such reasonable
disbursements and advances (“Agent Advances”) which the Agent, in its sole
discretion, deems necessary or desirable to preserve or protect the Collateral
or any portion thereof, to enhance the likelihood or maximize the amount of
repayment by the Borrower, any Guarantor or other Person of the Revolving Credit
Loans, Reimbursement Obligations or Letters of Credit and other Obligations or
to pay any other amount chargeable to the Borrower or Guarantor pursuant to the
terms of this Agreement, including, without limitation, costs, fees and expenses
as described in Section 12.05. The Agent Advances shall be repayable on demand
and be secured by the Collateral. The Agent Advances shall not constitute
Revolving Credit Loans but shall otherwise constitute Obligations hereunder.
Without limitation to its obligations pursuant to Section 9.06, each Lender
agrees that it shall make available to the Agent, upon the Agent’s demand, in
Dollars in immediately available funds, the amount equal to such Lender’s Pro
Rata Share of each such Agent Advance. If such funds are not made available to
the Agent by such Lender the Agent shall be entitled to recover such funds, on
demand from such Lender together with interest thereon, for each day from the
date such payment was due until the date such amount is paid to the Agent, at
the Federal Funds Rate for three Business Days and thereafter at the Base Rate.
The Agent shall use reasonable efforts to notify the Borrower and the Lenders
promptly after any such Agent Advance.
          (b) The Agent shall have no obligation whatsoever to any Lenders to
assure that the Collateral exists or is owned by the Borrower or any Guarantor
or is cared for, protected or insured or has been encumbered or that the Liens
granted to the WC Collateral

83



--------------------------------------------------------------------------------



 



Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Agent in this Section 9.08 or
in any of the Loan Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, any of the Agent
and the WC Collateral Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Agent’s and the WC Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Agent and the WC
Collateral Agent shall have no duty or liability whatsoever to any other Lender
other than for acts or omissions constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.
          (c) The Lenders agree to authorize the WC Collateral Agent to release
any Lien granted to or held by the WC Collateral Agent upon any Collateral upon
termination of the Revolving Credit Commitments and payment and satisfaction of
all Revolving Credit Loans and Letter of Credit Obligations (whether or not due)
and all other Obligations which have matured and which the Agent has been
notified in writing are then due and payable; or constituting property being
sold or disposed of in compliance with Section 7.02(c)(ii) hereof (and the WC
Collateral Agent may rely conclusively on any such certificate, without further
inquiry); or constituting property in which the Companies owned no interest at
the time the Lien was granted or at any time thereafter; or (except as otherwise
provided in Section 12.03 of this Agreement) if approved, authorized or ratified
in writing by the Required Lenders. To the extent a Company sells or disposes of
any Collateral in accordance with Section 7.02(c)(ii) or with the consent of the
Required Lenders, such Collateral in each case shall be sold or otherwise
disposed of free and clear of the Liens created by the Loan Documents (it being
understood that the Liens created by the Loan Documents shall continue in all
cash and noncash proceeds), and the WC Collateral Agent shall execute and
deliver such releases as the applicable Company may reasonably request to
evidence the termination of such Liens (which release shall not affect in any
respect the obligations of any Loan Party under any Loan Document, shall be at
the sole cost and expense of such Company and shall be without representation,
warranty or recourse of any kind). Without in any manner limiting the WC
Collateral Agent’s authority to act without any specific or further
authorization or consent by the Required Lenders, upon request by the Collateral
Agent at any time, the Lenders shall confirm in writing the WC Collateral
Agent’s authority to release particular contained in types or items of
Collateral pursuant to this Section 9.08(c).
          (d) Promptly after the fulfillment of each of the conditions
precedents set forth in Section 5.01 the Agent shall (i) deliver to the Borrower
all promissory notes and stock certificates in its possession constituting Fixed
Assets and specifically requested by the Borrower (or, if any such note or
certificate has been lost, a lost note affidavit or lost certificate affidavit,
provided that the failure of the Agent to turn such notes or certificates shall
not result in the Agent having any liability to the Borrower or any other Loan
Party (except as expressly provided in such lost note affidavit or lost
certificate affidavit) or give rise to any right of offset, counterclaim,
set-off, reduction or other defense with respect to the Obligations, and (ii)
provide the Borrower with (A) a termination and release letter with respect to
any Liens in favor of the Agent or any of the Lenders (as Lenders or in any
other capacity under the Existing Revolving Credit Agreement) other than Liens
on the Collateral, duly executed by the Agent and the

84



--------------------------------------------------------------------------------



 



Lenders, (B) a release of all mortgages filed by the Agent or any Lender in any
capacity under the Existing Revolving Credit Agreement, and (C) UCC-3
termination statements for all UCC-1 financing statements filed by or for the
benefit of the Agent or any Lender, in any capacity and covering any assets of
the Parent and its Subsidiaries other than the Collateral, as the Borrower may
reasonably request, in all cases, in form and substance reasonably satisfactory
to the WC Collateral Agent (the “Termination and Releases”). The Termination and
Releases shall be provided by the Agent at the sole cost and expense of the
Companies and shall be without representation, warranty or recourse of any kind.
          (e) The Borrower may at any time request in writing that the Agent
terminate the Guaranty to which Alon Interests is a party. Promptly after
receipt of any such request, the Agent agrees to execute and deliver a
termination, in form and substance reasonably satisfactory to the Agent, as the
Borrower may reasonably request to evidence the termination of the Guaranty to
which Alon Interests is a party (which termination shall not affect in any
respect the obligations of any other Loan Party under any Loan Document, shall
be at the sole cost and expense of the Companies and shall be without
representation, warranty or recourse of any kind), provided that the Agent shall
have received the following, each in form and substance satisfactory to the
Agent: (i) an amendment to this Agreement, which shall, among other matters,
(A) terminate the Guaranty by Alon Interests, expressly provide that Alon
Interests is no longer a party to this Agreement, provide evidence to the
satisfaction of the Agent and the Lenders that any Indebtedness (contingent or
otherwise) incurred by any Loan Party for the benefit of Alon Interests and its
Subsidiaries shall be included in the calculation of the financial covenants
contained in Section 7.02(i) of this Agreement, modify the financial covenants
to, among other things, exclude any net income attributable to Alon Interests
and its Subsidiaries from any of the applicable financial covenants to the
extent necessary, and provide for the delivery of such financial statements as
the Agent and the Lenders may reasonably require to exclude the assets,
liabilities, income, expenses and cash flows of Alon Interests and its
Subsidiaries, and (B) make such other amendments as the Agent and the Lenders
may deem necessary in their reasonable discretion, and (ii) such other
agreements, documents and opinions as Agent or the Required Lenders may
reasonably request.
          (f) Without in any manner limiting the authority of the Agent to act
without any specific or further authorization or consent by the Required
Lenders, upon request by the Agent at any time, the Lenders shall confirm in
writing the authority of the Agent to release the Guaranty of Alon Interests
pursuant to this Section 9.08.
ARTICLE X
EVENTS OF DEFAULT
     Section 10.01 Events of Default. If any of the following Events of Default
shall occur and be continuing:
          (a) The Borrower shall fail to pay (i) any principal on any Revolving
Credit Loan, any Agent Advance or any Reimbursement Obligation when due (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise)
or (ii) any interest

85



--------------------------------------------------------------------------------



 



thereon or any fee or other amount when due under any Loan Document and, in the
case of this clause (ii), such failure shall continue unremedied for more than
three Business Days;
          (b) Any representation or warranty made by any Loan Party or any
officer of such Loan Party under or in connection with any Loan Document shall
have been incorrect in any material respect when made;
          (c) (i) Any Loan Party shall fail to perform or observe (A) any
covenant contained in subparagraphs (i), (ii), (iii), (v), (vi), (vii) or (x) of
Section 7.01(a) or Section 7.01(b) hereof and such failure shall continue
unremedied for more than 10 days, or (B) any covenant contained in subsections
(c), (e), (g), (j) or (n) of Section 7.01 hereof and such failure shall continue
unremedied for more than five days after the earlier of the date written notice
of such failure shall have been given by the Agent or the Required Lenders to
such Loan Party or the Borrower and the date a Responsible Officer of such Loan
Party becomes aware of such failure or (ii) any Company shall fail to perform or
observe any other covenant contained in Section 7.01 hereof or any covenant
contained in Section 7.02 hereof or Section 5 of the Security Agreements;
          (d) Any Loan Party shall fail to perform or observe any other term,
covenant or agreement, other than as set forth above in Sections 10.01(a),
(b) and (c) above, contained in any Loan Document to be performed or observed by
such Loan Party and such failure, if capable of being remedied, shall remain
unremedied for 15 days after the earlier the date written notice of such failure
shall have been given by the Agent or the Required Lenders to such Loan Party or
the Borrower and the date a Responsible Officer of such Loan Party becomes aware
of such failure;
          (e) Any Loan Party (other than any Immaterial Company) (i) shall fail
to pay any principal or interest on any of its Indebtedness (excluding
Indebtedness evidenced by the Loan Documents) in excess of $15,000,000 or any
interest or premium thereon, when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness in excess of such amount shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof
or (ii) shall default in the performance of any obligation under any of the P&T
Contracts or any related agreement (and such default shall not be waived or
shall continue after any applicable cure period therefor) and such default could
reasonably be expected, in the judgment of the Agent or the Required Lenders, to
result in the termination of, or the loss or suspension of any rights of the
Borrower or any Subsidiary of the Parent under, the P&T Agreement or to have a
Material Adverse Effect;
          (f) Any Loan Party (other than any Immaterial Company) (i) shall
institute any proceeding or voluntary case seeking to adjudicate it a bankrupt
or insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment,

86



--------------------------------------------------------------------------------



 



protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for such Loan Party or for any substantial
part of its property, (ii) shall be generally not paying its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
(iii) shall make a general assignment for the benefit of creditors, or
(iv) shall take any action to authorize or effect any of the actions set forth
above in this subsection (f);
          (g) Any proceeding shall be instituted against any Loan Party (other
than any Immaterial Company) seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for such Loan Party or for any substantial part of its property, and
either such proceeding shall remain undismissed or unstayed for a period of
60 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against it or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property) shall occur;
          (h) Any provision of any Loan Document shall at any time for any
reason be declared by a court of competent jurisdiction to be null and void, or
the validity or enforceability thereof shall be contested by any Loan Party, or
a proceeding shall be commenced by any Loan Party or any Governmental Authority
or other regulatory body having jurisdiction over such Loan Party that could
reasonably be expected to result in a Material Adverse Effect, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that such Loan Party has any liability or obligation purported
to be created under any Loan Document;
          (i) Any Security Document, after delivery thereof pursuant hereto,
shall for any reason fail or cease to create a valid and perfected and, except
to the extent permitted by the terms hereof or thereof, first priority Lien on
or security interest in any Collateral with a fair market value exceeding
$500,000 in the aggregate purported to be covered thereby;
          (j) One or more judgments or orders (other than a judgment or award
described in subsection (f) or (g) of this Section 10.01) for the payment of
money exceeding $5,000,000 in the aggregate for the Loan Parties, shall be
rendered against any Loan Party and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or order, or (ii)
there shall be any period of 30 consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;
          (k) Any Company or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, such Loan Party or such ERISA Affiliate
incurs a withdrawal liability in an annual amount exceeding $5,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof, such Loan Party’s or such ERISA

87



--------------------------------------------------------------------------------



 



Affiliate’s annual contribution requirement with respect to such Multiemployer
Plan increases in an annual amount exceeding $5,000,000;
          (l) Any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Company
by the Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $5,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);
          (m) A Change of Control shall have occurred;
          (n) Any Loan Party (other than an Immaterial Company) is enjoined,
restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business for more than fifteen (15) days;
          (o) Any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Borrower or any other Loan Party, if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect;
          (p) The loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by the Borrower or any other
Loan Party, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;
          (q) The indictment of the Borrower or any other Loan Party or any
chief executive officer, chief financial officer, president or similar material
officer thereof under any criminal statute, or commencement of criminal or civil
proceedings against the Borrower or any other Loan Party, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any government or governmental agency, authority or
instrumentality of any material portion of the property of the Borrower or such
other Loan Party or in the case of a material officer, imprisonment;
          (r) The occurrence of any event or series of events which has had a
Material Adverse Effect;
          (s) (i) Borrower shall fail to make any lease payment under the Lease
Agreement as and when due and payable or (ii) any other breach, default, event
of default or termination shall occur under the Lease Documents, after giving
effect to applicable grace periods, if any, contained in the Lease Documents
that gives any third party the right to terminate any of the Lease Documents;

88



--------------------------------------------------------------------------------



 



          (t) Holly or HEP Logistics Holdings, L.P. shall assert any claim
against the Borrower or any Company (other than an Immaterial Company) under or
in connection with the Indemnification Agreement in an aggregate amount
exceeding $5,000,000;
then, and in any such event, with the consent of the Required Lenders the Agent
may, or upon the request of the Required Lenders, the Agent shall, by notice to
the Borrower, (i) declare the Total Commitment to be reduced to zero, whereupon
the Total Commitment shall forthwith be reduced to zero, (ii) declare all
Revolving Credit Loans and all Reimbursement Obligations, all interest thereon
and all other amounts payable under this Agreement to be forthwith due and
payable, whereupon the Revolving Credit Loans, all Reimbursement Obligations,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by each Company; provided, however, that
upon the occurrence of any Event of Default described in subsections (f) or
(g) of this Section 10.01, the Revolving Credit Loans, all Reimbursement
Obligations, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by each Company, and
(iii) exercise any and all of its other rights under applicable law, hereunder
and under the other Loan Documents. Upon demand by the Agent after the
occurrence and during the continuation of any Event of Default, the Borrower
shall deposit with the Agent with respect to each Letter of Credit then
outstanding cash in an amount equal to 105% of the greatest amount for which
such Letter of Credit may be drawn. Such deposits shall be held by the Agent in
the Letter of Credit Collateral Account as security for, and to provide for the
payment of, the Letter of Credit Obligations.
ARTICLE XI
GUARANTY
     Section 11.01 Guaranty. Each Guarantor Company hereby (i) irrevocably,
absolutely and unconditionally guarantees the prompt payment, as and when due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), of (A) all the Obligations, including, without limitation,
all amounts now or hereafter owing in respect of the Loan Documents, whether for
principal, interest (including interest accruing on or after the filing of any
petition in bankruptcy or for reorganization relating to the Borrower whether or
not a claim for post-filing interest is allowed in such proceeding), fees,
expenses, indemnifications or otherwise, and (B) all indebtedness, obligations
and other liabilities, direct or indirect, absolute or contingent, now existing
or hereafter arising of the Borrower to the Agent, the WC Collateral Agent, the
Lenders or the L/C Issuer under the Loan Documents and (ii) agrees to pay any
and all reasonable expenses (including reasonable counsel fees and expenses)
incurred by the Agent, the WC Collateral Agent, the Lenders or the L/C Issuer in
enforcing its rights under this Article XI.

89



--------------------------------------------------------------------------------



 



     Section 11.02 Obligations Unconditional.
          (a) Each Guarantor Company hereby guarantees that the Obligations will
be paid strictly in accordance with the terms of the Loan Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of the Agent, the Lenders or the L/C
Issuer with respect thereto. Each such Guarantor Company agrees that its
guarantee constitutes a guaranty of payment when due and not of collection, and
waives any right to require that any resort be had by the Agent, the WC
Collateral Agent, the Lenders or the L/C Issuer to any Collateral. The
obligations of each Guarantor Company under this Article XI are independent of
the obligations of the Borrower under this Agreement and the other Loan
Documents and a separate action or actions may be brought and prosecuted against
the Guarantor Companies to enforce this Article XI irrespective of whether any
action is brought against the Borrower or whether the Borrower is joined in any
such action. The liability of the Guarantor Companies hereunder shall be
absolute and unconditional, irrespective of: (i) any lack of validity or
enforceability of any Loan Document or any agreement or instrument relating
thereto; (ii) any extension or change in the time, manner or place of payment
of, or in any other term in respect of, all or any of the Obligations
(including, without limitation, any extension for longer than the original
period), or any other amendment or waiver of or consent to any departure from
any provision of any Loan Document (including the creation or existence of any
Obligations in excess of the amounts permitted by any lending formulas contained
in this Agreement); (iii) any exchange or release of, or non-perfection of any
Lien on, any Collateral, or any release or amendment or waiver of or consent to
any departure from any other guaranty, for all or any of the Obligations; or
(iv) the existence of any claim, set off, defense or other right that the
Guarantor Companies may have against any Person, including the Agent, the WC
Collateral Agent, the L/C Issuer or the Lenders; (v) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other Guarantor in respect of the Obligations or of the
Guarantor Companies in respect hereof.
          (b) This Guaranty (i) is a continuing guaranty and shall remain in
full force and effect until such date on which all of the Obligations and all
other expenses to be paid by the Borrower pursuant hereto shall have been
satisfied in full after the Total Commitment shall have been terminated,
(ii) shall continue to be effective or shall be reinstated, as the case may be,
if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Agent, the WC Collateral Agent, the Lenders or the
L/C Issuer upon the insolvency, bankruptcy or reorganization of any Borrower or
any Guarantor or otherwise, all as though such payment had not been made, and
(iii) shall be binding upon each Guarantor Company, its successors and assigns.
     Section 11.03 Waivers. Each Guarantor Company hereby waives, to the extent
permitted by applicable law, (i) promptness and diligence, (ii) notice of
acceptance and notice of the incurrence of any Obligation, (iii) notice of any
action taken by the Agent, the WC Collateral Agent, the Lenders, the L/C Issuer,
IDB or the Borrower or any other agreement or instrument relating thereto,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations or of the obligations
of such Guarantor Company hereunder, the omission of or delay in which, but for
the provisions of this Section 11.03, might constitute grounds for relieving
such Guarantor Company of its obligations hereunder, (v) any requirement that
the Agent, the WC Collateral Agent, the Lenders or the L/C

90



--------------------------------------------------------------------------------



 



Issuer protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Person or any
Collateral, and (vi) any other defenses available to the Borrower or such
Guarantor Company. All such waivers by the Guarantor Companies shall be
effective only to the extent permitted by applicable law.
     Section 11.04 Subrogation. Until such time as the Obligations shall have
been paid in full and the Total Commitment is terminated, each Guarantor Company
hereby irrevocably agrees that it will not exercise any and all rights which it
has or may have at any time or from time to time (whether arising directly or
indirectly by operation of law or contract) to assert any claim against the
Borrower or any other Guarantor on account of any payments made under this
Agreement, including, without limitation, all existing and future rights of
subrogation, reimbursement, exoneration, contribution and/or indemnity. If any
amount shall be paid to a Guarantor Company on account of such rights at any
time when all of such Obligations and all other Obligations shall not have been
paid in full, such amount shall be held in trust for the benefit of the Agent or
the Lenders, shall be segregated from the other funds of such Guarantor Company
and shall forthwith be paid over to the Agent to be applied in whole or in part
by the Agent against the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.
     Section 11.05 No Waiver; Remedies. No failure on the part of the Agent, the
WC Collateral Agent, the Lenders or the L/C Issuer to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedy provided by law.
     Section 11.06 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower in respect of the Obligations is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable by the Guarantor Companies hereunder forthwith on
demand by the Agent, the WC Collateral Agent, the Lenders or the L/C Issuer.

91



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     Section 12.01 Termination; Annual Review.
          (a) The Borrower may terminate the Total Commitment and reduce it to
zero in accordance with Section 2.07, and the Total Commitment and this
Agreement shall terminate in accordance with the last paragraph of
Section 10.01.
          (b) The Total Commitment and this Agreement shall automatically
terminate on the Termination Date.
          (c) All Obligations shall become due and payable as of the date of any
termination under Section 2.07(a), Section 12.01(a) or 12.01(b) and, pending a
final accounting, the Agent may withhold any balances in the Loan Account
(unless supplied with an indemnity satisfactory to the Agent) to cover all of
the Obligations, whether absolute or contingent. All of the Agent’s, the WC
Collateral Agent’s and the Lenders’ rights and Liens and security interests
shall continue after any termination until all Obligations for the payment of
money have been paid in cash and satisfied in full and all Letters of Credit
have been canceled and returned to the L/C Issuer or cash collateralized to the
reasonable satisfaction of the Agent. After such payment and satisfaction, the
Agent, the WC Collateral Agent and the Lenders will, upon the reasonable request
of the Borrower, execute all documents necessary to release, without recourse,
representation and warranty and at the expense of the Borrower, its Liens
granted pursuant to the terms of this Agreement and the other Loan Documents.
          (d) On or prior to July 31 of each year (commencing July 31, 2001),
the Borrower shall provide the Agent with a certificate certifying and attaching
any supporting calculations or details that: (i) the representations and
warranties contained in Section 6.01 of this Agreement and in each other Loan
Document and certificate or other writing delivered to either Collateral Agent,
the Agent, the L/C Issuer or the Lenders pursuant hereto on or prior to such
date are true and correct on and as of such date as though made on and as of
such date, except to the extent that any such representation or warranty
expressly relates solely to an earlier date (in which case any such
representation or warranty shall be true and correct on and as of such earlier
date), (ii) the Borrower is in compliance with the financial covenants set forth
in Section 7.02(j) hereof, and (iii) no Event of Default or Default has occurred
and is continuing.
     Section 12.02 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be mailed, sent by overnight
courier, telecopied, or delivered, if to any Lender, at its address specified
under its signature on the signature pages hereof; if to the Borrower or the
other Companies, at the following address:

92



--------------------------------------------------------------------------------



 



Alon USA, LP
7616 LBJ Freeway, Suite 300
Dallas, Texas 75251
Attention: Mr. Michael Oster
Mr. Harlin R. Dean, Jr.
Mr. Shai Even
Telephone: (972) 367-4000
Telecopier: (972) 367-3724
if to the Agent, to it at the following address:
Israel Discount Bank of New York
511 Fifth Avenue
New York, New York 10017
Attention: Mr. Amir Barash
Telephone: (212) 551-8126
Telecopier: (212) 599-4276
with a copy to
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Lawrence S. Goldberg, Esq.
Telephone: (212) 756-2000
Telecopier: (212) 593-5955
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 12.02. All such notices and other communications shall be
effective (i) if mailed (by certified mail, postage prepaid and return receipt
requested), upon receipt or three Business Days after mailing whichever occurs
first, (ii) if telecopied, when transmitted and a confirmation is received,
provided the same is on a Business Day and, if not, on the next Business Day,
(iii) if sent by overnight courier, upon receipt or two Business Days after
delivered to such overnight courier, whichever occurs first or (iv) if
delivered, upon delivery, provided the same is on a Business Day and, if not, on
the next Business Day, except that notices to the Agent or the L/C Issuer
pursuant to Articles II and III hereof shall not be effective until received by
the Agent or the L/C Issuer, as the case may be.
     Section 12.03 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the other Loan Documents, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by such Loan Party and the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall (i) increase the Revolving Credit Commitment of any
Lender, reduce the principal of, or interest on, the Revolving Credit Loans or
the Reimbursement Obligations payable to any Lender, reduce the amount of any
fee payable for the account of any

93



--------------------------------------------------------------------------------



 



Lender, or postpone or extend any date fixed for any payment of principal of, or
interest or fees on, the Revolving Credit Loans or Letter of Credit Obligations
payable to any Lender, in each case without the written consent of any Lender
affected thereby, (ii) increase the Total Commitment without the written consent
of each Lender, (iii) change the percentage of the Revolving Credit Commitments
or of the aggregate unpaid principal amount of the Revolving Credit Notes, or
amend the definition of “Required Lenders,” without the written consent of each
Lender, (iv) release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement or any of the other Loan Documents) or the
Guarantors (other than inactive Guarantors or as otherwise provided in this
Agreement or in any of the other Loan Documents) without the written consent of
each Lender, (v) amend, modify or waive Section 12.01 or this Section 12.03 of
this Agreement without the written consent of each Lender, or (vi) amend the
definition of “Eligible Inventory,” “Eligible Receivables,” or “Borrowing Base”
if the effect of such amendment is to increase materially Availability without
the written consent of each Lender. Notwithstanding the foregoing, no amendment,
waiver or consent shall affect the rights or duties of the Agent or the L/C
Issuer with respect to a Letter of Credit under this Agreement or the other Loan
Documents, unless the same shall have been signed by the Agent or the L/C
Issuer, as applicable.
     Section 12.04 No Waiver; Remedies, Etc. No failure on the part of the L/C
Issuer, any Lender or the Agent to exercise, and no delay in exercising, any
right hereunder or under any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the L/C Issuer, the Lenders and the
Agent provided herein and in the other Loan Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Lenders, the L/C Issuer and the Agent under any Loan Document
against any party thereto are not conditional or contingent on any attempt by
the Lenders, the L/C Issuer and the Agent to exercise any of their rights under
any other Loan Document against such party or against any other Person.
     Section 12.05 Expenses; Taxes; Attorneys’ Fees. The Companies agree to
jointly and severally pay or cause to be paid, on demand, and to save the Agent
(and, in the case of clauses (a) and (c) through (m) below, the Lenders)
harmless against liability for the payment of, all reasonable out-of-pocket
fees, costs and expenses, regardless of whether the transactions contemplated
hereby are consummated, including but not limited to reasonable fees, costs and
expenses of counsel for the Agent (and, in the case of clauses (c) through
(m) below, the Lenders), accounting, due diligence, periodic field audits,
investigation, monitoring of assets, syndication, miscellaneous disbursements,
examination, travel, lodging and meals, incurred by the Agent (and, in the case
of clauses (a) and (c) through (m) below, the Lenders) from time to time arising
from or relating to: (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents,
(b) any requested amendments, waivers or consents to this Agreement or the other
Loan Documents, whether or not such documents become effective or are given,
(c) the preservation and protection of any of the Agent’s and the Lenders’
rights under this Agreement or the other Loan Documents, (d) the defense of any
claim or action asserted or brought against the Agent or the Lenders by any
Person that arises from or relates to this Agreement, any other Loan Document,
the Agent’s or the Lenders’ claims against the Borrower or the other Loan
Parties, or any and all matters in connection therewith, (e) the commencement or
defense of, or intervention in, any court

94



--------------------------------------------------------------------------------



 



proceeding arising from or related to this Agreement or any other Loan Document,
(f) the filing of any petition, complaint, answer, motion or other pleading by
the Agent or the Lenders, or the taking of any action in respect of the
Collateral or other security, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien on any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from the Borrower or any other Loan Party,
(j) the receipt of any professional advice with respect to any of the foregoing
(including, without limitation, with respect to any restructuring, work-out or
renegotiation of any Loan Document), (k) all liabilities and reasonable costs
arising from or in connection with the past, present or future operations of the
Loan Parties (or any Affiliate of the foregoing) involving any damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(l) any reasonable costs or liabilities incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of the Loan Parties, or
(m) any liabilities or reasonable costs incurred in connection with any Lien
arising under any Environmental Law. Without limitation of the foregoing or any
other provision of any Loan Document: (x) the Companies jointly and severally
agree to pay all stamp, document, transfer, recording or filing taxes or fees
(including, without limitation, mortgage recording taxes) and similar
impositions now or hereafter payable pursuant to Section 2.12 hereof, and the
Companies jointly and severally agree to save the Agent, the L/C Issuer and the
Lenders harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions in accordance with such
Section 2.12, and (y) if the Borrower or any Loan Party fails to perform any
covenant or agreement contained herein or in any other Loan Document, the Agent
may itself perform or cause performance of such covenant or agreement, and the
expenses of the Agent incurred in connection therewith shall be reimbursed on
demand by the Borrower.
     Section 12.06 Right of Set Off. Upon the occurrence and during the
continuance of any Event of Default, each Lender and its Affiliates may, and is
hereby authorized to, at any time and from time to time, without notice to any
Loan Party (any such notice being expressly waived by the Borrower and
Companies) and to the fullest extent permitted by law, set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or its
Affiliates to or for the credit or the account of any Loan Party against any and
all joint and several obligations of the Borrower now or hereafter existing
under any Loan Document, irrespective of whether or not such Lender or its
Affiliates shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured. Such set-off shall be subject to the
provisions of Section 4.03. Such Lender agrees to notify the Borrower promptly
after any such set-off and application made by such Lender or its Affiliates,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section 12.06 are in addition to the other rights and remedies (including,
without limitation, other rights of set-off) which such Lender may have.

95



--------------------------------------------------------------------------------



 



     Section 12.07 Severability. Any provision of this Agreement, or of any
other Loan Document to which any Borrower or any Guarantor is a party, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
     Section 12.08 Assignments and Participations.
          (a) Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Credit Commitment, the Revolving
Credit Loans made by it, the Revolving Credit Notes held by it and its Pro Rata
Share of Letter of Credit Obligations); provided, however, that (1) the consent
of the Agent and Borrower shall not be required for any such assignment by a
Lender to one or more of such Lender’s Affiliates, (2) each such assignment is
in an amount which is at least $10,000,000 or a multiple of $1,000,000 in excess
thereof (or the remainder of such Lender’s Revolving Credit Commitment),
(3) each such assignment shall be of a constant, and not a varying, percentage
of all of the assigning Lender’s rights and obligations under this Agreement,
(4) such assignee shall execute and deliver an Assignment and Acceptance to the
Agent, (5) the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance, an Assignment and Acceptance, together with any
Revolving Credit Notes subject to such assignment, (6) such parties shall
deliver to the Agent a processing and recordation fee of $3,500 (except in the
case of any assignment by a Lender to one or more of its Affiliates in which
case such fee will not be payable), and (7) such assignee shall reimburse the
Agent for any out-of-pocket expenses (including reasonable legal fees) incurred
in connection therewith. Notwithstanding the foregoing, in no event shall any
assignment be made to any Loan Party or any Affiliate of a Loan Party without
the prior written consent of the Required Lenders, which consent may be withheld
by the Required Lenders in their sole and absolute discretion. Upon such
execution, delivery and acceptance, from and after the effective date specified
in each Assignment and Acceptance, which effective date shall be at least three
Business Days after the delivery thereof to the Agent (or such shorter period as
shall be agreed to by the Agent and the parties to such assignment), (A) the
assignee thereunder shall become a “Lender” hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto). Any such assignment shall not adversely
affect the Borrower’ rights under this Agreement except that the assigning
Lender shall not be responsible for the obligations assigned.
          (b) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto that: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this

96



--------------------------------------------------------------------------------



 



Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement of any other instrument or document
furnished pursuant hereto, and (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Guarantor or any of their
Subsidiaries or the performance or observance by the Borrower or such Guarantor
or any of their Subsidiaries of any of their obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto.
          (c) The Agent shall maintain at its address referred to in
Section 12.02 hereof a copy of each Assignment and Acceptance delivered to and
accepted by it. Such copies shall be available for inspection by the Borrower or
any Guarantor or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (d) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee Lender, together with the Revolving Credit
Notes subject to such assignment and the processing and recordation fee, if the
Agent consents, which consent will not be unreasonably withheld, to the proposed
Assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, (i) accept such
Assignment and Acceptance, and (ii) give prompt notice thereof to the Borrower.
Within three Business Days after its receipt of such notice, the Borrower or any
Guarantor, at its own expense, shall execute and deliver to the Agent in
exchange for the surrendered Revolving Credit Notes a new Revolving Credit Notes
to the order of such assignee Lender in an aggregate principal amount equal to
the Revolving Credit Loans and Revolving Credit Commitment assumed by it
pursuant to such Assignment and Acceptance, and if the assigning Lender has
retained any Revolving Credit Loans and Revolving Credit Commitment hereunder, a
new Revolving Credit Notes to the order of the assigning Lender in an aggregate
principal amount equal to the Revolving Credit Loans and Revolving Credit
Commitment retained by it hereunder. Such new Revolving Credit Notes or
Revolving Credit Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Revolving Credit Notes or
Revolving Credit Notes, shall be dated the date of the Agent’s acceptance of
such Assignment and Acceptance and shall otherwise be in substantially the form
of Exhibit A hereto. Promptly after each such Assignment and Acceptance becomes
effective, the Agent shall prepare and distribute to each Lender and the
Borrower a revised Schedule B hereto after giving effect to such assignment,
which revised Schedule B shall replace the prior Schedule B and become part of
this Agreement.
          (e) Each Lender may sell participations in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Revolving Credit Commitment, the Revolving Credit Loans
made by it and the Revolving Credit Notes held by it and the Letter of Credit
Obligations). Participants shall have no direct rights under this Agreements
except that participants shall have the rights of a Lender under Sections 2.09,
2.10 and 12.06 hereof, provided that no Lender may grant any participant any
rights to consent to any amendment, waiver, consent or other modification
hereunder other than the rights set forth in the proviso in Section 12.03, and
provided further that no Lender may grant participations to any Loan Party or
any Affiliate of a Loan Party without the prior written consent of the Required
Lenders, which consent may be withheld by the Required Lenders in their sole and
absolute discretion.

97



--------------------------------------------------------------------------------



 



          (f) Nothing contained in this Section 12.08 shall prohibit any Lender
from pledging its Revolving Credit Loans hereunder to a Federal Reserve Bank in
support of borrowings made by such Lender from such Federal Reserve Bank.
     Section 12.09 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
     Section 12.10 Headings. Section headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
     Section 12.11 Governing Law.
          (a) THIS AGREEMENT, THE REVOLVING CREDIT NOTES AND THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT TO THE EXTENT
THAT THE VALIDITY AND PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION
OR NON-PERFECTION OF THE SECURITY INTEREST CREATED THEREBY, OR REMEDIES
THEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document may be brought in the courts of the State of New York or
of the United States for the Southern District of New York, and, by execution
and delivery of this Agreement, the Companies hereby irrevocably accept in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The Companies further irrevocably consent to the service of
process out of any of the aforementioned courts and in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrower or the Companies at their addresses for notices
contained in Section 12.02, such service to become effective ten (10) days after
such mailing. The Companies hereby irrevocably appoint the Secretary of State of
the State of New York as its agent for service of process in respect of any such
action or proceeding. Nothing herein shall affect the right of the Agent to
service of process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower and/or any Company in any
other jurisdiction. The Companies hereby expressly and irrevocably waive, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of venue of any such litigation brought in any such court
referred to above and any claim that any such litigation has been brought in an
inconvenient forum. To the extent that any Company or the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution or otherwise) with respect to itself or its
property, such Person hereby irrevocably waives such immunity in respect of its
obligations under this Agreement and the other Loan Documents.

98



--------------------------------------------------------------------------------



 



     Section 12.12 Waiver of Jury Trial, Etc. THE COMPANIES, THE LENDERS AND THE
AGENT HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES OR OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH
THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THE COMPANIES CERTIFY THAT
NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE AGENT OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR ANY LENDER WOULD NOT, IN
THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. THE COMPANIES HEREBY ACKNOWLEDGE THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDERS ENTERING INTO THIS AGREEMENT.
     Section 12.13 Consent by the Agent, Lenders. Except as otherwise expressly
set forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of the Agent
or the Lenders shall be permitted or required pursuant to any provision hereof
or any provision of any other agreement to which any Company or the Borrower is
a party and to which the Agent or the Lenders has succeeded thereto, such Action
shall be required to be in writing and may be withheld or denied by any Agent or
any Lender, as the case may be, with or without any reason, and without being
subject to question or challenge on the grounds that such Action was not taken
in good faith.
     Section 12.14 No Party Deemed Drafter. The parties hereto hereby agree that
no party hereto shall be deemed to be the drafter of this Agreement, and each of
the Borrower, the Companies, the Lenders and the Agent further agrees that, in
the event this Agreement is ever construed by a court of law, such court shall
not construe this Agreement or any provision of this Agreement against any party
hereto as the drafter of this Agreement.
     Section 12.15 Reinstatement; Certain Payments. If claim is ever made upon
the Agent, the Lenders or the L/C Issuer for repayment or recovery of any amount
or amounts received by the Agent, the Lenders or the L/C Issuer in payment or on
account of any of the Obligations under this Agreement, the Agent, the Lenders
or the L/C Issuer shall give prompt notice of such claim to each other Lender
and the L/C Issuer, the Companies and the Borrower, and if the Agent, the
Lenders or the L/C Issuer repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over the Agent, the Lenders or the L/C Issuer or any of their
property, or (ii) any good faith settlement or compromise of any such claim
effected by the Agent with any such claimant, then and in such event the
Companies and the Borrower agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon the Companies and the Borrower
notwithstanding the cancellation of any Revolving Credit Notes or other
instrument evidencing the Obligations under this Agreement or the other Loan
Documents or the termination of this Agreement or the other Loan Documents, and
(B) it shall be and remain liable to the Agent, the

99



--------------------------------------------------------------------------------



 



Lenders or the L/C Issuer hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by the Agent,
the Lenders or the L/C Issuer.
     Section 12.16 Indemnification. In addition to all of the Companies’ or the
Borrower’s other Obligations under this Agreement, each of the Companies and the
Borrower agrees to, jointly and severally, defend, protect, indemnify and hold
harmless the Agent, the L/C Issuer, the WC Collateral Agent, each Lender, and
each Lender’s Affiliates, and all of the respective officers, directors,
employees, attorneys, consultants and Agent of the Agent, the L/C Issuer, the WC
Collateral Agent, each Lender and each Lender’s Affiliates (collectively called
the “Indemnitees”) from and against any and all losses, damages, liabilities,
obligations, penalties, fees, reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees, costs and expenses) incurred by such
Indemnitees, whether prior to or from and after the Original Effective Date or
the Effective Date, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
negotiation, preparation, execution or performance or enforcement of this
Agreement, any Loan Document or of any other document executed in connection
with the transactions contemplated by this Agreement, (ii) the Lenders’
furnishing of funds to the Borrower or the L/C Issuer’s issuing Letters of
Credit for the account of the Borrower under this Agreement, including, without
limitation, the management of any such Revolving Credit Loans or the
Reimbursement Obligations, (iii) any matter relating to the financing
transactions contemplated by this Agreement or by any document executed in
connection with the transactions contemplated by this Agreement, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (collectively, the “Indemnified
Matters”); provided, however, that the Companies and the Borrower shall have no
obligation to any Indemnitee hereunder for any Indemnified Matter caused by or
resulting from the gross negligence or willful misconduct of such Indemnitee, as
determined by a final judgment of a court of competent jurisdiction. Such
indemnification for all of the foregoing losses, damages, fees, costs and
expenses of the Indemnitees are chargeable against the Loan Account. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 12.16 may be unenforceable because it is violative of any law or
public policy, the Companies and the Borrower shall contribute the maximum
portion which they are permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all Indemnified Matters incurred by the Indemnitees.
This Indemnity shall survive the repayment of the Obligations and the discharge
of the Liens granted under the Loan Documents.
     Section 12.17 Environmental Indemnification. Without limiting Section 12.16
hereof, the Companies and the Borrower hereby agree to defend, indemnify, and
hold harmless the Indemnitees against any claims, demands, penalties, fines,
liability (strict liability), losses, damages, reasonable costs and expenses
(including without limitation, reasonable legal fees and expenses, consultant
fees and laboratory fees) and Environmental Costs arising out of (i) any
Releases or threatened Releases (x) at any property presently or formerly owned
or operated by any Company or any Subsidiary of a Company, or a predecessor in
interest to the extent relating to the Refinery, Terminals, or Pipelines, or
(y) of any Hazardous Materials generated and disposed of by any Company or any
Subsidiary of a Company, or any predecessor in interests to the extent relating
to the Refinery, Terminals, or Pipelines; (ii) any violations of Environmental
Laws; (iii) any Environmental Action relating to any Company or any Subsidiary
of any Company, or any predecessor in interests as to the extent relating to the
Refinery, Terminals, or

100



--------------------------------------------------------------------------------



 



Pipelines; or (iv) any personal injury (including wrongful death) or property
damage (real or personal) arising out of exposure to Hazardous Materials used,
handled, generated, transported or disposed by any Company or any Subsidiary of
a Company, or any predecessor in interest to the extent relating to the
Refinery, Terminals, or Pipelines, and (v) any breach of any warranty or
representation regarding environmental matters made by the Companies in
Section 6.01(s) or the breach of any covenant made by the Borrower or the
Companies in Section 7.01(i). However, the Borrower and the Companies shall not
have any obligation under this Section 12.17 regarding any potential
environmental matter covered hereunder which is caused by the gross negligence
or willful misconduct of the Lender, the Agent or its employees, agents,
officers and directors. This Environmental Indemnity shall survive the repayment
of the Obligations and discharge of any Liens granted under the Loan Documents.
     Section 12.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Guarantor Companies, the Borrower, the Agent and
the Lenders and when the conditions precedent set forth in Section 5.01 hereof
have been satisfied or waived by the Agent, and thereafter shall be binding upon
and inure to the benefit of the Guarantor Companies, the Borrower, the Agent and
each Lender, and their respective successors and assigns, except that the
Guarantor Companies and the Borrower shall not have the right to assign their
rights hereunder or any interest herein without the prior written consent of all
the Lenders, and the assignment by any Lender shall be governed by Section 12.08
hereof.
     Section 12.19 Interest. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to any Lender under
laws applicable to it (including the laws of the United States of America and
any state thereof or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Revolving Credit Notes or any other Obligations, it is agreed
as follows: (a) the aggregate of all consideration which constitutes interest
under law applicable to any Lender that is contracted for, taken, reserved,
charged or received by such Lender under any of the Loan Documents or agreements
or otherwise in connection with the Revolving Credit Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Revolving Credit Notes is accelerated by reason of an
election of the holder thereof resulting from any Event of Default under this
Agreement or otherwise, or in the event of any required or permitted prepayment,
then such consideration that constitutes interest under law applicable to any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Lender to the Borrower). All sums paid or agreed to be
paid to any Lender for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted by law applicable to such Lender, be amortized,
prorated,

101



--------------------------------------------------------------------------------



 



allocated and spread throughout the full term of the Revolving Credit Loans
evidenced by the Revolving Credit Notes until payment in full so that the rate
or amount of interest on account of any Revolving Credit Loans hereunder does
not exceed the maximum amount allowed by such applicable law. If at any time and
from time to time (i) the amount of interest payable to any Lender on any date
shall be computed at the Highest Lawful Rate applicable to such Lender pursuant
to this Section 12.19. and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this Section
12.19. For purposes of this Section 12.19, “Highest Lawful Rate” means, with
respect to each Lender, the maximum nonusurious interest rate, if any, that at
any time or from time to time may be contracted for, taken, reserved, charged or
received on the Revolving Credit Notes or on other Obligations under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow. To the extent that Chapter 303 of the Texas Finance Code is relevant for
the purpose of determining the Highest Lawful Rate, such Lender elects to
determine the applicable rate ceiling under such Chapter by the indicated weekly
rate ceiling from time to time in effect.
     Section 12.20 Entire Agreement. THE LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER
AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     Section 12.21 Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
     Section 12.22 No Novation. This Agreement does not extinguish the
obligations for the payment of money outstanding under the Existing Revolving
Credit Agreement or discharge or release the Obligations under, and as defined
in, the Existing Revolving Credit Agreement or the creation, perfection or
priority of any mortgage, pledge, security agreement or any other security
therefor except as expressly provided herein. Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under,
and as defined in, the Existing Revolving Credit Agreement or instruments
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith or after the
execution of the Existing Revolving Credit

102



--------------------------------------------------------------------------------



 



Agreement and prior to the Effective Date. All interest and fees and expenses,
if any, owing or accruing under or in respect of the Existing Revolving Credit
Agreement through the Effective Date shall be calculated as of the Effective
Date (prorated in the case of any fractional periods), and shall be paid in
accordance with the method, and on the dates, specified in the Existing
Revolving Credit Agreement, as if the Existing Revolving Credit Agreement were
still in effect. Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of any Loan Party under the Existing
Revolving Credit Agreement from any of its obligations and liabilities as a
“Borrower” or “Guarantor” thereunder. Each Loan Party hereby (i) confirms and
agrees that each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Effective Date all references in any such
Loan Document to “the Revolving Credit Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Existing Revolving Credit
Agreement shall mean the Existing Revolving Credit Agreement as amended and
restated by this Agreement and (ii) confirms and agrees that to the extent that
any such Loan Document purports to assign or pledge to the Agent a security
interest in or Lien on any collateral as security for the obligations of the
Borrowers or the Guarantors from time to time existing in respect of the
Existing Revolving Credit Agreement and the Loan Documents, such pledge,
assignment and/or grant of the security interest or lien is hereby ratified and
confirmed in all respects except as otherwise expressly provided herein.

103



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

              Borrower:
 
            ALON USA, LP
 
       
 
  By:   Alon USA GP, LLC, a Delaware limited
 
      liability company, its general partner

         
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman
 
  Title:   Chairman of the Board of Managers

     
 
  Guarantor Companies:
 
   
 
  ALON ASSETS, INC.
 
  ALON USA OPERATING, INC
 
  ALON USA REFINING, INC.
 
  ALON USA PIPELINE, INC.
 
  FIN-TEX PIPE LINE COMPANY
 
  T & R ASSETS, INC.
 
  ALON USA ASPHALT, INC.
 
  ALON ASPHALT BAKERSFIELD, INC
 
  ALON USA, INC.
 
  ALON USA ENERGY, INC.
 
  ALON USA CAPITAL, INC.

         
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman
 
  Title:   Chairman of the Board of Directors
 
            APPL GP, LLC     ALON USA GP, LLC
 
       
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman
 
  Title:   Chairman of the Board of Managers

 



--------------------------------------------------------------------------------



 



              ALON USA INTERESTS, LLC
 
       
 
  By:   /s/ Jeffrey D. Morris
 
       
 
  Name:   Jeffrey D. Morris
 
  Title:   Chairman of the Board of Managers
 
            APPL LP, LLC     ALON USA DELAWARE, LLC     ALON PIPELINE LOGISTICS,
LLC
 
       
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman
 
  Title:   President
 
            APPL PETROLEUM PIPELINE, LP     By: APPL GP, LLC, its General
Partner

         
 
  By:   /s/ David Wiessman
 
       
 
  Name:   David Wiessman
 
  Title:   President

 



--------------------------------------------------------------------------------



 



              Agent and Lender:
 
            ISRAEL DISCOUNT BANK OF NEW YORK
 
       
 
  By:   /s/ Amir Barash
 
       
 
  Name:   Amir Barash 
 
  Title:   First Vice President 
 
       
 
  By:   /s/ Kevin Lord
 
       
 
  Name:   Kevin Lord 
 
  Title:   First Vice President 
 
            Lenders:
 
            BANK LEUMI USA
 
       
 
  By:   /s/ Yuval Talmy
 
       
 
  Name:   Yuval Talmy 
 
  Title:   First Vice President 
 
       
 
  By:   /s/ Hanita Musel
 
       
 
  Name:   Hanita Musel 
 
  Title:   Assistant Treasurer 

 